 


116 HR 7608 : State, Foreign Operations, Agriculture, Rural Development, Interior, Environment, Military Construction, and Veterans Affairs Appropriations Act, 2021
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB 
116th CONGRESS 2d Session 
H. R. 7608 
IN THE SENATE OF THE UNITED STATES 
 
July 30, 2020 
Received; read twice and referred to the Committee on Appropriations 
 
 
AN ACT 
Making appropriations for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2021, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the State, Foreign Operations, Agriculture, Rural Development, Interior, Environment, Military Construction, and Veterans Affairs Appropriations Act, 2021. 2.References to ActExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 
3.References to Report 
(a)Any reference to a report accompanying this Act contained in division A of this Act shall be treated as a reference to House Report 116–444. The effect of such Report shall be limited to division A and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division A. (b)Any reference to a report accompanying this Act contained in division B of this Act shall be treated as a reference to House Report 116–446. The effect of such Report shall be limited to division B and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division B. 
(c)Any reference to a report accompanying this Act contained in division C of this Act shall be treated as a reference to House Report 116–448. The effect of such Report shall be limited to division C and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division C. (d)Any reference to a report accompanying this Act contained in division D of this Act shall be treated as a reference to House Report 116–445. The effect of such Report shall be limited to division D and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division D. 
4.Availability of Funds 
(a)Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. (b)Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
AState, Foreign Operations, and Related Operations Appropriations Act, 2021 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2021, and for other purposes, namely: IDepartment of State and Related AgencyDepartment of stateAdministration of foreign affairsDiplomatic programsFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $9,188,195,000 (reduced by $1,500,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $5,000,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $5,000,000), of which $763,845,000 may remain available until September 30, 2022, and of which up to $4,095,899,000 may remain available until expended for Worldwide Security Protection: Provided, That of the amount made available under this heading for Worldwide Security Protection, $2,626,122,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948 (62 Stat. 11; Chapter 36), $2,999,725,000 (reduced by $1,500,000) (reduced by $5,000,000), of which up to $543,687,000 is for Worldwide Security Protection. (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,840,143,000 (reduced by $500,000) (reduced by $5,000,000). 
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation, and disarmament activities as authorized, $774,882,000 (increased by $500,000): Provided, That none of the funds made available pursuant to this paragraph shall be available for the official travel of the Secretary of State from the period of time between the submission to Congress of the President’s fiscal year 2022 budget and the Secretary of State providing written confirmation of a mutually agreed upon date for the Secretary’s participation in a budget hearing before the Committees on Appropriations. (4)Security programsFor necessary expenses for security activities, $3,573,445,000, of which up to $3,552,212,000 is for Worldwide Security Protection. 
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and 
(B)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities. (6)Transfer of funds, reprogramming, and other matters (A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act. 
(B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized. (C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title.Capital investment fund For necessary expenses of the Capital Investment Fund, as authorized, $137,500,000 (reduced by $25,000,000), to remain available until expended.Office of inspector generalFor necessary expenses of the Office of Inspector General, $90,829,000, of which $13,624,000 may remain available until September 30, 2022: Provided, That funds appropriated under this heading are made available notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)), as it relates to post inspections.In addition, for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight, $54,900,000, to remain available until September 30, 2022, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading that are made available for the printing and reproduction costs of SIGAR shall not exceed amounts for such costs during the prior fiscal year.Educational and cultural exchange programsFor necessary expenses of educational and cultural exchange programs, as authorized, $741,700,000 (reduced by $1,400,000), to remain available until expended, of which not less than $277,000,000 shall be for the Fulbright Program and not less than $116,860,000 shall be for Citizen Exchange Program: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That funds appropriated under this heading that are made available for the Benjamin Gilman International Scholarships Program shall also be made available for the John S. McCain Scholars Program, pursuant to section 7075 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That not less than $5,000,000 of the funds appropriated under this heading shall be made available for the Global TechGirls Program in the manner specified under this heading in the report accompanying this Act: Provided further, That of the funds made available under this heading for the Fulbright Program, not less than $5,000,000 shall be made available for the English Teaching in Africa Program in the manner specified under this heading in the report accompanying this Act: Provided further, That funds appropriated under this heading may be made available for the Civil Society Exchange Program following consultation with the Committees on Appropriations: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Representation expensesFor representation expenses as authorized, $7,415,000.Protection of foreign missions and officialsFor necessary expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2022.Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for real property that are owned or leased by the Department of State, and renovating, in addition to funds otherwise available, the Harry S Truman Building, $769,800,000, to remain available until September 30, 2025, of which not to exceed $25,000 may be used for overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,205,649,000, to remain available until September 30, 2025, of which $424,287,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Emergencies in the diplomatic and consular serviceFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $7,885,000, to remain available until expended, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account: Provided, That $1,800,000 of the funds appropriated under this heading may not be obligated until the Secretary of State provides written confirmation to the Committees on Appropriations of a mutually agreed upon date for the Secretary’s participation in a budget hearing before such Committees: Provided further, That the limitation of the previous proviso shall not apply if such funds are necessary for emergency evacuations or the payment of rewards for information related to international terrorism, narcotics-related activities, transnational organized crime, and war crimes as authorized by section 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708).Repatriation loans program accountFor the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974:  Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $4,147,881.Payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $31,963,000.International center, washington, district of columbiaNot to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $2,743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section.Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.International organizationsContributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress, $1,505,928,000, of which $96,240,000, to remain available until September 30, 2022, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That notwithstanding any other provision of this Act, of the funds appropriated under this heading, not less than $118,949,000 shall be made available for the World Health Organization and not less than $53,909,000 shall be made available for the North Atlantic Treaty Organization, which shall be disbursed not later than 60 days after the date of enactment of this Act: Provided further, That with the exception of organizations from which the United States has withdrawn, funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under this heading shall be made available for payment of the full United States assessment to the United Nations regular budget at 22 percent for 2019, 2020, and 2021, as agreed to by the United States Mission as a Member State to the United Nations in A/RES/73/271 on December 22, 2018: Provided further, That such funds shall also be made available for the full United States assessment for other international organizations funded under this heading unless otherwise provided for by this Act or another provision of law: Provided further, That the Secretary of State shall, at the time of the submission of the President’s budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $1,456,314,000, of which $705,994,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That of the funds made available under this heading, up to $818,494,000 may remain available until September 30, 2022: Provided further, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to hold accountable individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the website of the United Nations: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President’s military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That notwithstanding any other provision of law, funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for United States assessed contributions up to the amount specified in the Annex accompanying United Nations General Assembly document A/73/350/Add.1.International commissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:International boundary and water commission, united states and MexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:Salaries and expensesFor salaries and expenses, not otherwise provided for, $49,770,000, of which $7,465,000 may remain available until September 30, 2022.ConstructionFor detailed plan preparation and construction of authorized projects, $49,000,000 (reduced by $4,000,000) (increased by $4,000,000), to remain available until expended, as authorized.American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission, $15,008,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $1,250,000 may remain available until September 30, 2022, and up to $9,000 may be made available for representation expenses: Provided further, That of the amount provided under this heading for the International Boundary Commission, up to $1,000 may be made available for representation expenses.International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $60,718,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.Related AgencyUnited states agency for global mediaInternational broadcasting operationsFor necessary expenses to enable the United States Agency for Global Media (USAGM), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $632,732,000, of which $39,035,000 may remain available until September 30, 2022: Provided, That in addition to amounts otherwise available for such purposes, up to $31,637,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $9,500,000 shall be for Internet freedom programs: Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That funds appropriated under this heading shall be made available in accordance with the statutory firewall and highest standards of professional journalism described in part 531 of title 22, Code of Federal Regulations, as in effect on June 11, 2020: Provided further, That not later than 90 days after enactment of this Act the Inspector General for the Department of State and the United States Agency for Global Media shall conduct a financial and performance audit and issue a report on compliance by the USAGM Chief Executive Officer and the USAGM news media networks and entities with the requirement of the previous proviso:Provided further, That the USAGM shall notify the Committees on Appropriations within 15 days of any determination by the USAGM that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or part 531 of title 22, Code of Federal Regulations, as in effect on June 11, 2020: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes: Provided further, That significant modifications to USAGM broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all USAGM language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That up to $7,000,000 from the USAGM Buying Power Maintenance account may be transferred to, and merged with, funds appropriated by this Act under the heading International Broadcasting Operations, which shall remain available until expended: Provided further, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law and shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Broadcasting capital improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $4,520,000, to remain available until expended, as authorized.Related programsThe asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $20,000,000, to remain available until expended: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Foundation not later than 60 days after enactment of this Act.United states institute of peaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $45,000,000, to remain available until September 30, 2022, which shall not be used for construction activities.Center for middle eastern-Western dialogue trust fundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2021, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2021, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452 note), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2021, to remain available until expended.East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $19,700,000: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Center not later than 60 days after enactment of this Act.National endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $300,000,000, to remain available until expended, of which $195,840,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $104,160,000 shall be for democracy programs: Provided, That the requirements of section 7061(a) of this Act shall not apply to funds made available under this heading: Provided further, That funds appropriated under this heading shall be apportioned and obligated to the Endowment not later than 60 days after enactment of this Act.Other commissionsCommission for the preservation of america’s heritage abroadSalaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $642,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2021: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.United states commission on international religious freedomSalaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom, as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2022, including not more than $4,000 for representation expenses.Commission on security and cooperation in europeSalaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304 (22 U.S.C. 3001 et seq.), $2,908,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2022.Congressional-Executive commission on the people’s republic of chinaSalaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People’s Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,250,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2022.United states-China economic and security review commissionSalaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $4,000,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2022: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2021 and shall apply to funds appropriated under this heading. IIUnited states agency for international developmentFunds appropriated to the presidentOperating expensesFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,364,526,000, of which up to $204,680,000 may remain available until September 30, 2022: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year: Provided further, That none of the funds appropriated under this heading may be made available to hire employees under USAID’s Adaptive Personnel Project.Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $238,000,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations.Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $75,500,000, of which up to $11,325,000 may remain available until September 30, 2022, for the Office of Inspector General of the United States Agency for International Development. IIIBilateral economic assistanceFunds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows: Global health programsFor necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $3,226,975,000 (reduced by $1,000,000) (increased by $1,000,000) (reduced by $100,000) (increased by $100,000) (increased by $1,000,000) (reduced by $1,000,000), to remain available until September 30, 2022, and which shall be apportioned directly to the United States Agency for International Development not later than 60 days after enactment of this Act: Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats; and (8) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to The GAVI Alliance: Provided further, That of the funds appropriated under this paragraph, not less than $200,000,000 shall be available for grants or contributions to the World Health Organization, which shall be allocated and allotted not later than 60 days after the date of enactment of this Act.In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,930,000,000, to remain available until September 30, 2025, which shall be apportioned directly to the Department of State not later than 60 days after enactment of this Act: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund): Provided further, That the amount of such contribution shall be $1,560,000,000 and shall be for the second installment of the sixth replenishment: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2021 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $3,800,000,000, to remain available until September 30, 2022: Provided, That funds made available under this heading shall be apportioned directly to the United States Agency for International Development not later than 60 days after enactment of this Act.International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $4,395,362,000, to remain available until expended, of which $1,733,980,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds made available under this heading shall be apportioned to the United States Agency for International Development not later than 60 days after enactment of this Act.Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, and to support transition to democracy and long-term development of countries in crisis, $92,043,000, to remain available until expended: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.Complex crises fundFor necessary expenses to carry out the provisions of section 509(b) of the Global Fragility Act of 2019 (title V of division J of Public Law 116–94), $30,000,000, to remain available until expended: Provided, That the notification requirement of section 509(b)(5) shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7066 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading shall be apportioned to the United States Agency for International Development not later than 60 days after enactment of this Act.Economic support fundFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $3,344,407,000 (reduced by $10,000,000) (increased by $10,000,000) (increased by $5,000,000) (reduced by $1,000,000) (increased by $1,000,000) (increased by $1,400,000), to remain available until September 30, 2022: Provided, That of the funds made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $225,000,000 shall be made available for programs in the West Bank and Gaza: Provided further, That, as deemed necessary by the Secretary, a portion of such funds may also be made available as a contribution or grant to the United Nations Relief and Works Agency for activities in the West Bank and Gaza: Provided further, That of the funds appropriated under this heading, up to $208,144,000 may be transferred to, and merged with, funds made available under the heading International Broadcasting Operations for international communication activities, including for the production and dissemination of independent and reliable news and information, for technologies that improve free and open access to such information, and for the purposes described under this heading in the report accompanying this Act: Provided further, That prior to any exercise of the transfer authority of the previous proviso, the Secretary of State shall certify in writing to the appropriate congressional committees that the agency receiving the transfer of funds will adhere to the statutory firewall and highest standards of professional journalism described in part 531 of title 22 Code of Federal Regulations, as in effect on June 11, 2020: Provided further, That such transfer authority is in addition to any transfer authority otherwise available under any provision of law and shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading may be made available for the Diplomatic Progress Fund.Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of Public Law 98–164 (22 U.S.C. 4411), $218,450,000 (reduced by $2,000,000) (increased by $2,000,000), to remain available until September 30, 2022, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State, and shall be apportioned to such Bureau not later than 60 days after enactment of this Act:  Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes: Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the initial obligation of funds appropriated under this paragraph.For an additional amount for such purposes, $105,250,000, to remain available until September 30, 2022, which shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, and shall be apportioned to such Bureau not later than 60 days after enactment of this Act.Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $770,334,000, to remain available until September 30, 2022, which shall be available, notwithstanding any other provision of law, except section 7047 of this Act, for assistance and related programs for countries identified in section 3 of the FREEDOM Support Act (22 U.S.C. 5801) and section 3(c) of the SEED Act of 1989 (22 U.S.C. 5402), in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of the FREEDOM Support Act and section 601 of the SEED Act of 1989: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance: Provided further, That funds appropriated under this heading may be made available for contributions to multilateral initiatives to counter hybrid threats: Provided further, That any notification of funds made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable: Provided further, That of the funds appropriated under this heading, not less than $2,000,000 shall be transferred to, and merged with, funds appropriated by this Act under the heading Economic Support Fund for joint dialogues in support of the Eastern Mediterranean Partnership in the manner specified under this heading in the report accompanying this Act and shall remain available until expended: Provided further, That such funds shall be administered by, and under the policy direction of, the coordinator designated pursuant to section 102 of the FREEDOM Support Act and section 601 of the SEED Act of 1989.Department of stateMigration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601), and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.); allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $3,432,000,000 (reduced by $2,000,000) (increased by $2,000,000), to remain available until expended, of which: $1,521,355,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements; and $5,000,000 shall be made available for refugees resettling in Israel; Provided, That funds appropriated under this heading shall be apportioned to the Bureau of Population, Refugees, and Migration, Department of State, not later than 60 days after enactment of this Act.United states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)), $100,000, to remain available until expended: Provided, That amounts in excess of the limitation contained in paragraph (2) of such section shall be transferred to, and merged with, funds made available by this Act under the heading Migration and Refugee Assistance.Independent agenciesPeace corps(including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $410,500,000, of which $6,330,000 is for the Office of Inspector General, to remain available until September 30, 2022: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That any decision to open, close, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That such consultation and notification requirements shall be met prior to any actions by the Peace Corps to implement such a decision, including the communication with host country officials, current or prospective volunteers, and staff: Provided further, That prior consultation and notification procedures may be waived when there is a substantial risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: Provided further, That none of the funds made available by this Act or prior Acts under this heading may be used to permanently close the United States-China Friendship Volunteer Program: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading.Millennium challenge corporationFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $905,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $112,000,000 may be available for administrative expenses of the Millennium Challenge Corporation, except that such funds shall remain available for obligation until September 30, 2026: Provided further, That section 605(e) of the MCA (22 U.S.C. 7704(e)) shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA (22 U.S.C. 7708) only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses.Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $41,500,000, to remain available until September 30, 2022: Provided, That funds appropriated under this heading shall be made available for programs in El Salvador, Guatemala, and Honduras: Provided further, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.United states african development foundationFor necessary expenses to carry out the African Development Foundation Act (title V of Public Law 96–533; 22 U.S.C. 290h et seq.), $33,000,000, to remain available until September 30, 2022, of which not to exceed $2,000 may be available for representation expenses:  Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes.Department of the treasuryInternational affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $33,000,000, to remain available until expended, of which not more than $5,000,000 may be used for administrative expenses: Provided, That amounts made available under this heading may be made available to contract for services as described in section 129(d)(3)(A) of the Foreign Assistance Act of 1961, without regard to the location in which such services are performed.Debt restructuringFor the costs, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees, as the President may determine, for which funds have been appropriated or otherwise made available for programs within the International Affairs Budget Function 150, including the cost of selling, reducing, or canceling amounts owed to the United States as a result of concessional loans made to eligible countries, pursuant to part V of the Foreign Assistance Act of 1961, $15,000,000, to remain available until September 30, 2022.In addition, for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees for Somalia or credits extended to Somalia, as the President may determine, including the cost of selling, reducing, or cancelling amounts owed to the United States, $63,000,000, to remain available until expended, which may be used notwithstanding any other provision of law. IVInternational security assistanceDepartment of stateInternational narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,391,000,000 (increased by $5,000,000) (reduced by $5,000,000), to remain available until September 30, 2022: Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, judges, and other judicial authorities, utilizing regional partners: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds made available under this heading for Program Development and Support may be made available notwithstanding pre-obligation requirements contained in this Act, except for the notification requirements of section 7015: Provided further, That none of the funds appropriated under this heading may be made available for the Diplomatic Progress Fund.Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $897,000,000 (increased by $1,500,000) (increased by $25,000,000) (increased by $10,000,000) (reduced by $10,000,000) (increased by $5,000,000), to remain available until September 30, 2022, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act (22 U.S.C. 5854), section 23 of the Arms Export Control Act (22 U.S.C. 2763), or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): Provided, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $457,348,000, of which $325,213,000, to remain available until September 30, 2022, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of the Foreign Assistance Act of 1961, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $31,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai and not less than $71,000,000 shall be made available for the Global Peace Operations Initiative, of which not less than $10,000,000 shall be made available to support the modernization of training infrastructure: Provided further, That funds appropriated under this heading may be made available to pay assessed expenses of international peacekeeping activities in Somalia under the same terms and conditions, as applicable, as funds appropriated by this Act under the heading Contributions for International Peacekeeping Activities: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations.Funds appropriated to the presidentInternational military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $112,925,000, to remain available until September 30, 2022: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, not to exceed $50,000 may be available for entertainment expenses.Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act (22 U.S.C. 2763), $6,156,924,000, of which $511,909,000, to remain available until September 30, 2022, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,300,000,000 shall be available for grants only for Israel which shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $795,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $70,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $1,082,200,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act (22 U.S.C. 2761(e)(1)(A)) may be obligated for expenses incurred by the Department of Defense during fiscal year 2021 pursuant to section 43(b) of the Arms Export Control Act (22 U.S.C. 2792(b)), except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations. VMultilateral assistanceFunds appropriated to the president International organizations and programs For necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, $390,500,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund: Provided further, That not later than 60 days after enactment of this Act, such funds shall be allocated and allotted for core contributions for each entity listed in the table under this heading in the report accompanying this Act unless otherwise provided for in this Act, or if the Secretary of State has justified to the Committees on Appropriations the proposed uses of funds other than for core contributions following prior consultation with, and subject to the regular notification procedures of, the Committees on Appropriations.International financial institutionsGlobal environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $139,575,000, to remain available until, and to be fully disbursed not later than, September 30, 2022: Provided, That of such amount, $136,563,000, which shall remain available until September 30, 2021, is only available for the third installment of the seventh replenishment of the Global Environment Facility, and shall be obligated and disbursed not later than 90 days after enactment of this Act: Provided further, That the Secretary shall report to the Committees on Appropriations on the status of funds provided under this heading not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed.Contribution to the international bank for reconstruction and developmentFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $206,500,000, to remain available until expended.Limitation on callable capital subscriptionsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $1,421,275,728.70.Contribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $1,001,400,000, to remain available until expended.Contribution to the asian development fundFor payment to the Asian Development Bank’s Asian Development Fund by the Secretary of the Treasury, $47,395,000, to remain available until expended.contribution to the african development bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $54,649,000, to remain available until expended.Limitation on callable capital subscriptionsThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $856,174,624.Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $171,300,000, to remain available until expended.Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until, and to be fully disbursed no later than, September 30, 2022, for the third installment of the eleventh replenishment of the International Fund for Agricultural Development: Provided, That the Secretary of the Treasury shall report to the Committees on Appropriations on the status of such payment not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed.Contribution to the north american development banklimitation on callable capital subscriptionsThe Secretary of the Treasury may subscribe without fiscal year limitation to the callable capital portion of the United States share of capital stock in an amount not to exceed $1,020,000,000: Provided, That this authority shall be in addition to any other authority provided by previous Acts. VIExport and investment assistanceExport-Import bank of the united statesInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $5,700,000, of which up to $855,000 may remain available until September 30, 2022.Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of enactment of this Act.Administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $110,000,000, of which up to $16,500,000 may remain available until September 30, 2022: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) of such section shall remain in effect until September 30, 2021: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945 (Public Law 79–173) and the Federal Credit Reform Act of 1990, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0.United states international development finance corporationInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $2,000,000, to remain available until September 30, 2022.Corporate capital accountThe United States International Development Finance Corporation (the Corporation) is authorized to make such expenditures and commitments within the limits of funds and borrowing authority available to the Corporation, and in accordance with the law, and to make such expenditures and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs for the current fiscal year for the Corporation: Provided, That for necessary expenses of the activities described in subsections (b), (c), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254) and for administrative expenses to carry out authorized activities and project-specific transaction costs described in section 1434(d) of such Act, $311,000,000: Provided further, That of the amount provided— (1)$131,000,000 shall remain available until September 30, 2023, for administrative expenses to carry out authorized activities (including an amount for official reception and representation expenses which shall not exceed $25,000) and project-specific transaction costs as described in section 1434(k) of such Act, of which $1,000,000 shall remain available until September 30, 2025; 
(2)$180,000,000 (increased by $25,000,000) (reduced by $25,000,000) shall remain available until September 30, 2023, for the activities described in subsections (b), (c), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254), except such amounts obligated in a fiscal year for activities described in section 1421(c) of such Act shall remain available for disbursement for the term of the underlying project: Provided further, That if the term of the project extends longer than 10 fiscal years, the Chief Executive Officer of the Corporation shall inform the appropriate congressional committees prior to the obligation or disbursement of funds, as applicable: Provided further, That amounts made available under this paragraph may be paid to the United States International Development Finance Corporation—Program Account for programs authorized by subsections (b), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254): Provided further, That funds may only be obligated pursuant to section 1421(g) of the BUILD Act of 2018 subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations: Provided further, That in this fiscal year, and each fiscal year thereafter, the Corporation shall collect the amounts described in section 1434(h) of the BUILD Act of 2018: Provided further, That in fiscal year 2021 such collections shall be credited as offsetting collections to this appropriation: Provided further, That such collections collected in fiscal year 2021 in excess of $311,000,000 shall be credited to this account and shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That in fiscal year 2021, if such collections are less than $311,000,000, receipts collected pursuant to the BUILD Act of 2018 and the Federal Credit Reform Act of 1990, in an amount equal to such shortfall, shall be credited as offsetting collections to this appropriation: Provided further, That funds appropriated or otherwise made available under this heading may not be used to provide any type of assistance that is otherwise prohibited by any other provision of law or to provide assistance to any foreign country that is otherwise prohibited by any other provision of law: Provided further, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by the offsetting collections described under this heading so as to result in a final fiscal year appropriation from the General Fund estimated at $0.Program accountAmounts paid from United States International Development Finance Corporation—Corporate Capital Account (CCA) shall remain available until September 30, 2023: Provided, That not more than $80,000,000 of amounts paid to this account from CCA or transferred to this account pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) shall be available for the costs of direct and guaranteed loans provided by the Corporation pursuant to section 1421(b) of such Act: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such amounts obligated in a fiscal year shall remain available for disbursement for the following 8 fiscal years: Provided further, That funds transferred to carry out the Foreign Assistance Act of 1961 pursuant to section 1434(j) of the BUILD Act of 2018 may remain available for obligation for 1 additional fiscal year: Provided further, That the total loan principal or guaranteed principal amount shall not exceed $8,000,000,000.Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $79,500,000, to remain available until September 30, 2022, of which no more than $18,285,000 may be used for administrative expenses: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses. VIIGeneral provisionsAllowances and differentials 7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.Unobligated balances report 
7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2021 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.Consulting services 7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.Diplomatic facilities 
7004. 
(a)Capital security cost sharing exceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps. (b)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2021 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose. 
(c)Consultation and notificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2021, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That notifications pursuant to this subsection shall include the information enumerated under the heading Embassy Security, Construction, and Maintenance in the report accompanying this Act. (d)Interim and temporary facilities abroad (1)Security vulnerabilitiesFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance shall be made available to address security vulnerabilities at interim and temporary United States diplomatic facilities abroad, including physical security upgrades and local guard staffing. 
(2)ConsultationNotwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel. (e)Soft TargetsFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance shall be made available for security upgrades to soft targets, including schools, recreational facilities, and residences used by United States diplomatic personnel and their dependents.Personnel actions 
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act.Prohibition on publicity or propaganda 7006.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before enactment of this Act by Congress: Provided, That up to $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533; 22 U.S.C. 2151a note).Prohibition against direct funding for certain countries 
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.Coups d’état 7008.None of the funds appropriated or otherwise made available by this Act under the heading Economic Support Fund and under titles IV through VI shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d’état or decree or, after the date of enactment of this Act, a coup d’état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.Transfer of funds authority 
7009. 
(a)Department of State and United States Agency for Global Media 
(1)Department of state 
(A)In generalNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses. (B)Embassy securityFunds appropriated under the headings Diplomatic Programs, including for Worldwide Security Protection, Embassy Security, Construction, and Maintenance, and Emergencies in the Diplomatic and Consular Service in this Act may be transferred to, and merged with, funds appropriated under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, for emergency evacuations, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available in this Act and under any other provision of law. 
(2)United states agency for global mediaNot to exceed 5 percent of any appropriation made available for the current fiscal year for the United States Agency for Global Media under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. (3)Treatment as reprogrammingAny transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
(b)Limitation on transfers of funds between agencies 
(1)In generalNone of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. (2)Allocation and transfersNotwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961, and section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254). 
(3)NotificationAny agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. (c)Limitation on United states international development finance corporationAmounts transferred pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) may only be transferred from funds made available under title III of this Act, and such amounts shall not exceed $50,000,000: Provided, That any such transfers shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That the Secretary of State, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States International Development Finance Corporation (the Corporation), as appropriate, shall ensure that the programs funded by such transfers are coordinated with, and complement, foreign assistance programs implemented by the Department of State and USAID: Provided further, That no funds transferred pursuant to such authority or transferred pursuant to the authority of subsection (a) or (b) of section 632 of the Foreign Assistance Act of 1961 may be used by the Corporation to post personnel abroad or for activities described in section 1421(c) of the BUILD Act of 2018. 
(d)Transfer of funds between accountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. (e)Audit of inter-Agency transfers of fundsAny agreement for the transfer or allocation of funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961, or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits. 
(f)Transfer of overseas contingency operations/Global war on terrorism fundsFunds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program that are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 may be transferred to, and merged with, such funds appropriated under such headings: Provided, That such transfer authority may only be exercised to address contingencies: Provided further, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961: Provided further, That such transfer authority shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Prohibition and limitation on certain expenses 7010. (a)First-Class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
(b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit websites: Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such websites undertaken as part of official business. (c)Prohibition on promotion of tobaccoNone of the funds made available by this Act shall be available to promote the sale or export of tobacco or tobacco products (including electronic nicotine delivery systems), or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products (including electronic nicotine delivery systems), except for restrictions which are not applied equally to all tobacco or tobacco products (including electronic nicotine delivery systems) of the same type. 
(d)Email servers outside the .gov domainNone of the funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II that are made available to the Department of State and the United States Agency for International Development may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187). (e)Representation and entertainment expensesEach Federal department, agency, or entity funded in title I or II of this Act, and the Department of the Treasury and independent agencies funded in title III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and— 
(1)are primarily for fostering relations outside of the Executive Branch; (2)are principally for meals and events of a protocol nature; 
(3)are not for employee-only events; and (4)do not include activities that are substantially of a recreational character. 
(f)Limitations on entertainment expensesNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— (1)alcoholic beverages; or 
(2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks.Availability of funds 7011. (a)No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act (22 U.S.C. 2763), and funds made available for United States International Development Finance Corporation and under the heading Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 2 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 2 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act:  Provided further, That the Secretary of State and the Administrator of the United States Agency for International Development shall provide a report to the Committees on Appropriations not later than October 31, 2021, detailing by account and source year, the use of the authority provided pursuant to this subsection during the previous fiscal year. 
(b)Notwithstanding any other provision of this Act, with respect to any budget authority provided by this Act that is proposed to be rescinded or that is set to be reserved or proposed to be deferred in a special message transmitted under section 1012 or 1013 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) within 90 days of the expiration of the period of availability of such funds, including, if applicable, the 90-day period before the initial period of availability for which such budget authority was provided, such budget authority— (1)shall be made available for obligation in sufficient time to be prudently obligated as required under section 1012(b) or 1013 of the Congressional Budget and Impoundment Control Act of 1974; and  
(2)shall remain available for an additional 90 days from the date on which the availability of such funds would otherwise have expired, including, if applicable, an additional 90 days after date on which such budget authority would have initially expired. (c)Funds in this Act that are required to be apportioned within a specific time period shall be apportioned within such time period, without prior conditions or limitations, including footnotes, that are not included in this or any other Act.Limitation on assistance to countries in default 
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultation with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.Prohibition on taxation of United States assistance 7013. (a)Prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State and the Administrator of the United States Agency for International Development shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. 
(b)Notification and reimbursement of foreign taxes 
(1)An amount equivalent to 200 percent of the total taxes assessed during fiscal year 2021 on funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs by a foreign government or entity against United States assistance programs, either directly or through grantees, contractors, and subcontractors, shall be withheld from obligation from funds appropriated for assistance for fiscal year 2022 and for prior fiscal years and allocated for the central government of such country or for the West Bank and Gaza program, as applicable, if, not later than September 30, 2022, such taxes have not been reimbursed. (2) The Secretary of State shall report to the Committees on Appropriations not later than 30 days after enactment of this Act and then quarterly thereafter until September 30, 2021, on the foreign governments and entities that have not reimbursed such taxes, including any amount of funds withheld pursuant to this subsection. 
(c)De minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). (d)Reprogramming of fundsFunds withheld from obligation for each foreign government or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner. 
(e)Determinations 
(1)In generalThe provisions of this section shall not apply to any foreign government or entity that assesses such taxes if the Secretary of State reports to the Committees on Appropriations that— (A)such foreign government or entity has an effective arrangement that is providing substantial reimbursement of such taxes; or 
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. (2)ConsultationThe Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any foreign government or entity. 
(f)ImplementationThe Secretary of State shall issue and update rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. (g)DefinitionsAs used in this section: 
(1)Bilateral agreementThe term bilateral agreement refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement. (2)Taxes and taxationThe term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff.Reservations of funds 
7014. 
(a)ReprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided. (b)Extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation. 
(c)Other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.Notification requirements 7015. (a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to— 
(1)create new programs; (2)suspend or eliminate a program, project, or activity; 
(3)close, suspend, open, or reopen a mission or post; (4)create, close, reorganize, downsize, or rename bureaus, centers, or offices; or 
(5)contract out or privatize any functions or activities presently performed by Federal employees;unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation. (b)Notification of reprogramming of fundsNone of the funds provided under titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under titles I and II of this Act that remain available for obligation in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— 
(1)augments or changes existing programs, projects, or activities; (2)relocates an existing office or employees; 
(3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects, or activities as approved by Congress;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
(c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, United States International Development Finance Corporation, and Peace Corps, shall be available for obligation for programs, projects, activities, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance of such obligation: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for a program, project, or activity for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such program, project, or activity for the current fiscal year: Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority. (d)Department of defense programs and funding notifications (1)ProgramsNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to support or continue any program initially funded under any authority of title 10, United States Code, or any Act making or authorizing appropriations for the Department of Defense, unless the Secretary of State, in consultation with the Secretary of Defense and in accordance with the regular notification procedures of the Committees on Appropriations, submits a justification to such Committees that includes a description of, and the estimated costs associated with, the support or continuation of such program. 
(2)FundingNotwithstanding any other provision of law, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations shall be subject to the regular notification procedures of the Committees on Appropriations. (3)Notification on excess defense articlesPrior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles. 
(e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived for demining activities and funds made available under the headings Administration of Foreign Affairs, Global Health Programs, and Peace Corps if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. (f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Burma, Cambodia, Colombia, Cuba, Egypt, El Salvador, Ethiopia, Greenland, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Mexico, Nicaragua, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations. 
(g)Trust fundsFunds appropriated or otherwise made available in title III of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution shall be subject to the regular notification procedures of the Committees on Appropriations and such notification shall include the information specified under this section in the report accompanying this Act. (h)Other program notification requirement (1)Diplomatic programsFunds appropriated under title I of this Act under the heading Diplomatic Programs that are made available for lateral entry into the Foreign Service shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(2)Other programsFunds appropriated by this Act that are made available for the following programs and activities shall be subject to the regular notification procedures of the Committees on Appropriations— (A)the Global Engagement Center, except that the Secretary of State shall consult with the Committees on Appropriations prior to submitting such notification; 
(B)the Power Africa and Prosper Africa initiatives, or any successor programs; (C)community-based police assistance conducted pursuant to the authority of section 7035(a)(1) of this Act; 
(D)the Prevention and Stabilization Fund; (E)the Indo-Pacific Strategy and the Countering Chinese Influence Fund; 
(F)the Global Security Contingency Fund; (G)the Countering Russian Influence Fund; 
(H)programs to end modern slavery; and (I)the Women’s Global Development and Prosperity Fund. 
(i)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations. (j)Foreign assistance review or realignmentProgrammatic, funding, and organizational changes resulting from implementation of any foreign assistance review or realignment shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notifications may be submitted in classified form, if necessary.Document requests, records management, and related cybersecurity protections 
7016. 
(a)Document requestsNone of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development. (b)Records management and related cybersecurity protectionsThe Secretary of State and USAID Administrator shall— 
(1)regularly review and update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools; (2)use funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID; 
(3)direct departing employees, including senior officials, that all Federal records generated by such employees belong to the Federal Government; (4)improve the response time for identifying and retrieving Federal records, including requests made pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and 
(5)strengthen cybersecurity measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain, improve the process to identify and remove inactive user accounts, update and enforce guidance related to the control of national security information, and implement the recommendations of the applicable reports of the cognizant Office of Inspector General.Use of funds in contravention of this act 7017.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program or policy.Debt-for-development 
7018.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.Allocations and reports 7019. (a)Allocation tablesSubject to subsection (b), funds appropriated by this Act under titles III through V shall be made available at not less than the amounts specifically designated in the respective tables included in the report accompanying this Act: Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961, and shall be made available for such foreign countries and international organizations notwithstanding the date of the transmission of such report. 
(b)Authorized deviations below minimum levelsUnless otherwise provided for by this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as applicable, may deviate by not more than 5 percent below the minimum amounts specifically designated in the respective tables in the report accompanying this Act: Provided, That deviations pursuant to this subsection shall be subject to prior consultation with the Committees on Appropriations. (c)LimitationDeviations authorized by subsection (b) may only take place after submission of the report required by section 653(a) of the Foreign Assistance Act of 1961. 
(d)Exceptions 
(1)Subsections (a) and (b) shall not apply to— (A)funds for which the initial period of availability has expired; and 
(B)amounts designated by this Act as minimum funding requirements. (2)The authority in subsection (b) to deviate below amounts designated in the respective tables included in the report accompanying this Act shall not apply to the table included under the heading Global Health Programs and to the amounts designated for Global Programs in the table under the heading Economic Support Fund in such report. 
(e)ReportsThe Secretary of State, USAID Administrator, and other designated officials, as appropriate, shall submit the reports required, in the manner described, in the report accompanying this Act. (f)ClarificationFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall not be included for purposes of meeting amounts designated for countries in this Act or the report accompanying this Act, unless such headings are specifically designated as the source of funds.Multi-year pledges 
7020.None of the funds appropriated by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge meets one or more of the requirements enumerated under section 7066 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6).Prohibition on assistance to governments supporting international terrorism 7021. (a)Lethal military equipment exports (1)ProhibitionNone of the funds appropriated or otherwise made available under titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)): Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997. 
(2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States. (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest. 
(b)Bilateral assistance 
(1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; 
(B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.Authorization requirements 7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).Definition of program, project, and activity 
7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program accounts, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account, and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— (1)justified to Congress; or 
(2)allocated by the Executive Branch in accordance with the report required by section 653(a) of the Foreign Assistance Act of 1961 or as modified pursuant to section 7019 of this Act.Authorities for the peace corps, inter-american foundation, and united states african development foundation 7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act, or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.Commerce, trade and surplus commodities 
7025. 
(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the United States International Development Finance Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit— (1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. (b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; (2)research activities intended primarily to benefit United States producers; 
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(c)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or otherwise made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.Separate accounts 7026. (a)Separate accounts for local currencies (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development shall— 
(A)require that local currencies be deposited in a separate account established by that government; (B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and 
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— (i)project and sector assistance activities; or 
(ii)debt and deficit financing; or (B)for the administrative requirements of the United States Government. 
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. 
(b)Separate accounts for cash transfers 
(1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds. (2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). 
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). (4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.Eligibility for assistance 
7027. 
(a)Assistance through nongovernmental organizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act. (b)Public law 480During fiscal year 2021, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. 
(c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or 
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.Local competition 7028. (a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if— 
(1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and 
(B)documented the written results of the assessment and decisions made; and (2)prior to making an award after limiting competition to local entities— 
(A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and 
(3)no level of acceptable fraud is assumed. (b)Extension of procurement authoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2021.International financial institutions 
7029. 
(a)EvaluationsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to adopt and implement a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis. (b)Safeguards (1)StandardThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to use the voice and vote of the United States to oppose any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015. 
(2)Accountability, standards, and best practicesThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to oppose loans or other financing for projects unless such projects— (A)provide for accountability and transparency, including the collection, verification, and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project; 
(B)will be developed and carried out in accordance with best practices regarding environmental conservation, cultural protection, and empowerment of local populations, including free, prior and informed consent of affected indigenous communities; (C)do not provide incentives for, or facilitate, forced displacement or the violation of human rights; and 
(D)do not partner with or otherwise involve enterprises owned or controlled by the armed forces. (c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(d)Human rightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to promote human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution in accordance with the requirements specified under this subsection in the report accompanying this Act: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights. (e)Fraud and corruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to include in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption. 
(f)Beneficial ownership informationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to collect, verify, and publish, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds from any such financial institution. (g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage each such institution to effectively implement and enforce policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including the policies and procedures detailed under this section in the report accompanying this Act.Rescissions(including rescission of funds) 
7030. 
(a)Of the unobligated balances available under the heading Economic Support Fund, from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $45,000,000 are rescinded. (b)Of the unobligated balances available under the heading International Narcotics Control and Law Enforcement, from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $30,000,000 are rescinded. 
(c)For the purposes of this section, no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Financial management and budget transparency 7031. (a)Limitation on direct government-to-Government assistance (1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if the requirements included in section 7031(a)(1)(A) through (E) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) are fully met. 
(2)Consultation and notificationIn addition to the requirements in paragraph (1), funds may only be made available for direct government-to-government assistance subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals. (3)Suspension of assistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed. 
(4)Submission of informationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2022 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance. (5)Debt service payment prohibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution. 
(b)National budget and contract transparency 
(1)Minimum requirements of fiscal transparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). (2)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State website: Provided, That such report shall include the elements included in the report accompanying this Act. 
(3)AssistanceNot less than $5,000,000 of the funds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency. (c)Anti-Kleptocracy and human rights (1)Ineligibility (A)Officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved, directly or indirectly, in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States. 
(B)The Secretary shall also publicly or privately designate or identify the officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa. (2)ExceptionIndividuals shall not be ineligible for entry into the United States pursuant to paragraph (1) if such entry would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements. 
(3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. (4)ReportNot later than 30 days after enactment of this Act, and every 90 days thereafter until September 30, 2021, the Secretary of State shall submit a report, including a classified annex if necessary, to the appropriate congressional committees and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver. 
(5)ClarificationFor purposes of paragraphs (1), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential. (d)Extraction of natural resources (1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and the amendments made by such section, and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management. 
(2)Public disclosure and independent audits 
(A)The Secretary of the Treasury shall instruct the executive director of each international financial institution that it is the policy of the United States to use the voice and vote of the United States to oppose any assistance by such institutions (including any loan, credit, grant, or guarantee) to any country for the extraction and export of a natural resource if the government of such country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by United States law, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered to meet the standards included under this section in the report accompanying this Act. (B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of such subparagraph. 
(e)Foreign assistance websiteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance website: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request and in a timely manner, to the Department of State.Democracy programs 7032. (a)FundingOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $2,400,500,000 shall be made available for democracy programs. 
(b)Authorities 
(1)AvailabilityFunds made available by this Act for democracy programs pursuant to subsection (a) and under the heading National Endowment for Democracy may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation. (2)BeneficiariesFunds made available by this Act for the NED are made available pursuant to the authority of the National Endowment for Democracy Act (title V of Public Law 98–164), including all decisions regarding the selection of beneficiaries. 
(c)Definition of democracy programsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states and institutions that are responsive and accountable to citizens. (d)Program prioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law. 
(e)Restriction on prior approvalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country. (f)Continuation of current practicesUSAID shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs. 
(g)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the NED of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. (h)Protection of civil society activists and journalistsOf the funds appropriated by this Act under the heading Democracy Fund, not less than $20,000,000 shall be made available to support and protect civil society activists and journalists who have been threatened, harassed, or attacked, including journalists affiliated with the United States Agency for Global Media, consistent with the action plan submitted pursuant to, and on the same terms and conditions of, section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141). 
(i)International freedom of expression 
(1)OperationsFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Bureau of Democracy, Human Rights, and Labor, Department of State, for the costs of administering programs designed to promote and defend freedom of expression and the independence of the media in countries where such freedom and independence are restricted or denied. (2)AssistanceOf the funds appropriated by this Act under the heading Democracy Fund, not less than $10,000,000 shall be made available for programs that promote and defend freedom of expression and the independence of the media abroad: Provided, That such funds are in addition to funds otherwise made available by this Act for such purposes, and are intended to complement emergency and safety programs for civil society, including journalists and media outlets at risk: Provided further, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.International religious freedom 
7033. 
(a)International religious freedom officeFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Office of International Religious Freedom, Department of State, including for support staff at not less than the amounts specified for such office in the table under such heading in the report accompanying this Act. (b)AssistanceFunds appropriated by this Act under the headings Democracy Fund, and International Broadcasting Operations shall be made available for international religious freedom programs and funds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities: Provided, That funds made available by this Act under the heading Democracy Fund pursuant to this section shall be made available at not less than the amount in the table under such heading in the report accompanying this Act and shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials, and shall be subject to prior consultation with the Committees on Appropriations. 
(c)AuthorityFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available notwithstanding any other provision of law for assistance for ethnic and religious minorities in Iraq and Syria. (d)Designation of non-State actorsSection 7033(e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2021.Special provisions 
7034. 
(a)Victims of war, displaced children, and displaced BurmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law. (b)Forensic assistance (1)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for forensic anthropology assistance related to the exhumation and identification of victims of war crimes, crimes against humanity, and genocide, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State: Provided, That such funds shall be in addition to funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for assistance for countries. 
(2)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $10,000,000 shall be made available for DNA forensic technology programs to combat human trafficking in Central America and Mexico. (c)Atrocities preventionOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for programs to prevent atrocities, including to implement recommendations of the Atrocities Prevention Board: Provided, That funds made available pursuant to this subsection are in addition to amounts otherwise made available for such purposes: Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations. 
(d)World food programmeFunds managed by the Bureau for Humanitarian Assistance, United States Agency for International Development, from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law. (e)Directives and authorities (1)Research and trainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.). 
(2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations. (3)Private sector partnershipsOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for private sector partnerships, up to $50,000,000 may remain available until September 30, 2023: Provided, That funds made available pursuant to this paragraph may only be made available following prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. 
(4)Additional authoritiesOf the amounts made available by title I of this Act under the heading Diplomatic Programs, up to $500,000 may be made available for grants pursuant to section 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force. (5)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards in accordance with the terms and conditions of section 7034(e)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided, That each individual award may not exceed $100,000: Provided further, That no more than 15 such awards may be made during fiscal year 2021. 
(6)Exchange visitor programNone of the funds made available by this Act may be used to modify the Exchange Visitor Program administered by the Department of State to implement the Mutual Educational and Cultural Exchange Act of 1961 (Public Law 87–256; 22 U.S.C. 2451 et seq.), except through the formal rulemaking process pursuant to the Administrative Procedure Act (5 U.S.C. 551 et seq.) and notwithstanding the exceptions to such rulemaking process in such Act: Provided, That funds made available for such purpose shall only be made available after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, regarding how any proposed modification would affect the public diplomacy goals of, and the estimated economic impact on, the United States: Provided further, That such consultation shall take place not later than 30 days prior to the publication in the Federal Register of any regulatory action modifying the Exchange Visitor Program. (7)International fairs and expositionsNotwithstanding section 204 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (22 U.S.C. 2452b), funds appropriated by this Act under the heading Diplomatic Programs for this fiscal year may be made available for United States participation in international fairs and expositions abroad, including for construction and operation of United States pavilions or other major exhibits, subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That any such funds shall be made available on a cost matching basis from sources other than the United States Government, to the maximum extent practicable: Provided further, That funds made available pursuant to this paragraph may not be used to reimburse any participation in international fairs and expositions abroad that took place prior to the date of enactment of this Act: Provided further, That the Office of Inspector General, Department of State, shall conduct a financial and performance audit and issue a report on the use of such authority. 
(8)World tourism organizationNotwithstanding any other provision of law, the President is authorized to accept the statutes of, and to maintain membership of the United States in, the United Nations World Tourism Organization, and the United States’ assessed contributions to maintain such membership may be paid from funds appropriated for Contributions to International Organizations. (f)Partner vettingPrior to initiating a partner vetting program, or making significant changes to the scope of an existing partner vetting program, the Secretary of State and USAID Administrator, as appropriate, shall consult with the Committees on Appropriations: Provided, That the Secretary and the Administrator shall provide a direct vetting option for prime awardees in any partner vetting program initiated or significantly modified after the date of enactment of this Act, unless the Secretary of State or USAID Administrator, as applicable, informs the Committees on Appropriations on a case-by-case basis that a direct vetting option is not feasible for such program. 
(g)ContingenciesDuring fiscal year 2021, the President may use up to $125,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. (h)International child abductionsThe Secretary of State should withhold funds appropriated under the heading Economic Support Fund and under title IV of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection. 
(i)Transfer of funds for extraordinary protectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic Programs for fiscal year 2021, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred. (j)AuthorityFunds made available by this Act under the heading Economic Support Fund to counter extremism may be made available notwithstanding any other provision of law restricting assistance to foreign countries, except sections 502B, 620A, and 620M of the Foreign Assistance Act of 1961: Provided, That the use of the authority of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. 
(k)Protections and remedies for employees of diplomatic missions and international organizationsThe Secretary of State shall implement section 203(a)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public Law 110–457): Provided, That in addition to suspension on the basis of an unpaid default or final civil judgment directly or indirectly related to human trafficking against the employer or a family member assigned to an embassy, suspension on this basis should also apply to an employer or family member assigned to any diplomatic mission, or any international organization: Provided further, That the Secretary of State should assist in obtaining payment of final court judgments awarded to A–3 and G–5 visa holders, including encouraging the sending states to provide compensation directly to victims: Provided further, That the Secretary shall include in the Trafficking in Persons annual report a concise summary of each trafficking case involving an A–3 or G–5 visa holder that meets one or more of the following criteria: (1) a final court judgment (including a default judgment) issued against a current or former employee of such diplomatic mission or international organization; (2) the issuance of a T-visa to the victim; or (3) a request by the Department of State to the sending state that immunity of individual diplomats or family members be waived to permit criminal prosecution. (l)Extension of authorities (1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2021 for September 30, 2010. 
(2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2021. (3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2021 for October 1, 2010 in subparagraph (B). 
(4)Overseas pay comparability and limitation 
(A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2021. (B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32)) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia. 
(5)Categorical eligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— (A)in section 599D (8 U.S.C. 1157 note)— 
(i)in subsection (b)(3), by striking and 2020 and inserting 2020, and 2021; and (ii)in subsection (e), by striking 2020 each place it appears and inserting 2021; and 
(B)in section 599E(b)(2) (8 U.S.C. 1255 note), by striking 2020 and inserting 2021. (6)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2021, and may be used to facilitate the assignment of persons for oversight of programs in Syria, South Sudan, Yemen, Somalia, and Venezuela. 
(7)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2021, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations. (8)Special Inspector General for Afghanistan reconstruction competitive statusNotwithstanding any other provision of law, any employee of the Special Inspector General for Afghanistan Reconstruction (SIGAR) who completes at least 12 months of continuous service after enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications. 
(9)Transfer of balancesSection 7081(h) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2021. (10)Department of state inspector general waiver authorityThe Inspector General of the Department of State may waive the provisions of subsections (a) through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) on a case-by-case basis for an annuitant reemployed by the Inspector General on a temporary basis, subject to the same constraints and in the same manner by which the Secretary of State may exercise such waiver authority pursuant to subsection (g) of such section. 
(11)Afghan alliesSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (A)in the heading, by striking 2015 through 2020 and inserting 2015 through 2021; 
(B)in the matter preceding clause (i), by striking 22,500 and inserting 26,500; and (C)in clauses (i) and (ii), by striking December 31, 2021 and inserting December 31, 2022. 
(m)Monitoring and evaluationFunds appropriated by this Act that are made available for monitoring and evaluation of assistance under the headings Development Assistance, International Disaster Assistance, and Migration and Refugee Assistance shall, as appropriate, be made available for the regular collection of feedback obtained directly from beneficiaries to enhance the quality and relevance of such assistance: Provided, That the Department of State and USAID shall establish, and post on their respective websites, updated procedures for implementing partners that receive funds under such headings for regularly collecting and responding to such feedback, including guidelines for the reporting on actions taken in response to the feedback received: Provided further, That the Department of State and USAID shall regularly conduct oversight to ensure that such feedback is regularly collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance. (n)Loans, consultation, and notification (1)Loan guaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Egypt, Jordan, Tunisia, and Ukraine, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country. 
(2)Designation requirementFunds made available pursuant to paragraph (1) from prior Acts making appropriations for the Department of State, foreign operations, and related programs that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act. (3)Consultation and notificationFunds made available pursuant to the authorities of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. 
(o)Local works 
(1)FundingOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, not less than $50,000,000 (increased by $5,000,000) shall be made available for Local Works pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2025. (2)Eligible entitiesFor the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 from USAID over the previous 5 fiscal years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility. 
(p)Definitions 
(1)Appropriate congressional committeesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives. (2)Funds appropriated by this act and prior actsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired. 
(3)International financial institutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the International Fund for Agricultural Development, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. (4)USAIDIn this Act, the term USAID means the United States Agency for International Development. 
(5)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of— (A)realistic and sustainable goals, criteria for measuring progress, and a timeline for achieving such goals; 
(B)amounts and sources of funds by account; (C)how such funds will complement other ongoing or planned programs; and 
(D)implementing partners, to the maximum extent practicable. (6)Successor operating unitAny reference to a particular USAID operating unit or office in this or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include any successor operating unit or office performing the same or similar functions. 
(7)This ActExcept as expressly provided otherwise, any reference to this Act contained in titles I through VIII shall be treated as referring only to the provisions of such titles.Law enforcement and security 7035. (a)Assistance (1)Community-based police assistanceFunds made available under titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. 
(2)Counterterrorism partnerships fundFunds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the Counterterrorism Partnerships Fund for programs in areas liberated from, under the influence of, or adversely affected by, the Islamic State of Iraq and Syria or other terrorist organizations: Provided, That such areas shall include the Kurdistan Region of Iraq: Provided further, That prior to the obligation of funds made available pursuant to this paragraph, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such funds: Provided further, That funds made available pursuant to this paragraph shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (3)Combat casualty care (A)Consistent with the objectives of the Foreign Assistance Act of 1961 and the Arms Export Control Act, funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program shall be made available for combat casualty training and equipment. 
(B)The Secretary of State shall offer combat casualty care training and equipment as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this subparagraph shall apply to a country in conflict, unless the Secretary determines that such country has in place, to the maximum extent practicable, functioning combat casualty care treatment and equipment that meets or exceeds the standards recommended by the Committee on Tactical Combat Casualty Care: Provided further, That any such training and equipment for combat casualty care shall be made available through an open and competitive process. (4)Training related to international humanitarian lawThe Secretary of State shall offer training related to the requirements of international humanitarian law as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this paragraph shall not apply to a country that is a member of the North Atlantic Treaty Organization (NATO), is a major non-NATO ally designated by section 517(b) of the Foreign Assistance Act of 1961, or is complying with international humanitarian law: Provided further, That any such training shall be made available through an open and competitive process. 
(5)Security force professionalizationFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Peacekeeping Operations shall be made available to increase the capacity of foreign military and law enforcement personnel to operate in accordance with appropriate standards relating to human rights and the protection of civilians, following consultation with the Committees on Appropriations: Provided, That funds made available pursuant to this paragraph shall be made available through an open and competitive process. (6)Global security contingency fundNotwithstanding any other provision of this Act, up to $7,500,000 from funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund, subject to the regular notification procedures of the Committees on Appropriations. 
(7)International prison conditionsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement, not less than $7,500,000 shall be made available for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities, notwithstanding section 660 of the Foreign Assistance Act of 1961: Provided, That the Secretary of State and the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of such funds prior to obligation and not later than 60 days after enactment of this Act: Provided further, That such funds shall be in addition to funds otherwise made available by this Act for such purpose. (b)Authorities (1)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. 
(2)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2021. (3)Extension of war reserves stockpile authority (A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking of this section and all that follows through the period at the end and inserting of this section after September 30, 2023.. 
(B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2021 and inserting 2021, 2022, and 2023. (4)Commercial leasing of defense articlesNotwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act (22 U.S.C. 2763) may be used to provide financing to Israel, Egypt, the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. 
(5)Special defense acquisition fundNot to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act (22 U.S.C. 2795(c)(2)) for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until September 30, 2023: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State. (6)Public disclosureFor the purposes of funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for units of foreign security forces, the term to the maximum extent practicable in section 620M(d)(7) of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) means that the identity of such units shall be made publicly available unless the Secretary of State, on a case-by-case basis, determines and reports to the appropriate congressional committees that non-disclosure is in the national security interest of the United States: Provided, That any such determination shall include a detailed justification, and may be submitted in classified form. 
(7)Duty to informIf assistance to a foreign security force is provided in a manner in which the recipient unit or units cannot be identified prior to the transfer of assistance, the Secretary of State shall provide a list of units prohibited from receiving such assistance pursuant to section 620M of the Foreign Assistance Act of 1961 to the recipient government. (c)Limitations (1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers. 
(2)Landmines and cluster munitions 
(A)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. (B)Cluster munitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(i)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or (ii)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions. 
(3)congressional budget justificationsOf the funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act and made available for obligation for expenses incurred by the Department of Defense, Defense Security Cooperation Agency (DSCA) during fiscal year 2021 pursuant to section 43(b) of the Arms Export Control Act (22 U.S.C. 2792(b)), $25,000,000 shall be withheld from obligation until the DSCA, jointly with the Department of State, submits to the Committees on Appropriations the congressional budget justification for funds requested under the heading Foreign Military Financing Program for fiscal years 2021 and 2022, including the accompanying classified appendices. (4)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries that the Secretary of State determines are undemocratic or are undergoing democratic transitions. 
(d)Reports 
(1)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2020, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program. (2)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act (22 U.S.C. 2321k(b)) as a major non-North Atlantic Treaty Organization ally.Arab league boycott of israel 
7036.It is the sense of the Congress that— (1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; 
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; (3)all Arab League states should normalize relations with their neighbor Israel; 
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and (5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.Palestinian statehood 
7037. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— (1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and (B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and 
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— (A)termination of all claims or states of belligerency; 
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; (C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; 
(D)freedom of navigation through international waterways in the area; and (E)a framework for achieving a just settlement of the refugee problem. 
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. (c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so. 
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).Prohibition on assistance to the palestinian broadcasting corporation 7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.Assistance for the west bank and gaza 
7039. 
(a)OversightFor fiscal year 2021, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. (b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity’s governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. 
(c)Prohibition 
(1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for— (A)the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism; and 
(B)any educational institution located in the West Bank or Gaza that is named after an individual who the Secretary of State determines has committed an act of terrorism. (2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. 
(d)Oversight by the united states agency for international development 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. (2)Of the funds appropriated by this Act, up to $1,000,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, investigations, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes. 
(e)Comptroller general of the united states auditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2021 under the heading Economic Support Fund, and such audit shall address— (1)the extent to which such Program complies with the requirements of subsections (b) and (c); and 
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. (f)Notification proceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations.Limitation on assistance for the palestinian authority 
7040. 
(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. (b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States. 
(c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. (d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure. 
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel. (f)Prohibition to hamas and the palestine liberation organization (1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence. 
(2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. (3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection. 
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. (5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.Middle east and north Africa 
7041. 
(a)Egypt 
(1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is— (A)sustaining the strategic relationship with the United States; and 
(B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty. (2)Economic support fundOf the funds appropriated by this Act under the heading Economic Support Fund, up to $125,000,000 may be made available for assistance for Egypt, of which up to $40,000,000 should be made available for higher education programs, including $15,000,000 for scholarships for Egyptian students with high financial need to attend not-for-profit institutions of higher education in Egypt that are currently accredited by a regional accrediting agency recognized by the United States Department of Education, or meets standards equivalent to those required for United States institutional accreditation by a regional accrediting agency recognized by such Department: Provided, That such funds shall be made available for democracy programs, and for development programs in the Sinai: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms. 
(3)Foreign military financing program 
(A)CertificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, up to $1,300,000,000, to remain available until September 30, 2022, may be made available for assistance for Egypt: Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations: Provided further, That 20 percent of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking, on a sustained and effective basis, the steps enumerated under this section in the report accompanying this Act: Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by this Act under such heading for counterterrorism, border security, and nonproliferation programs for Egypt. (B)Waiver (i)The Secretary of State may waive the certification requirement in subparagraph (A) with respect to 95 percent of the amount withheld from obligation pursuant to such subparagraph if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and includes in such report a detailed justification for the use of such waiver and the reasons why any of the certification requirements of subparagraph (A) cannot be met: Provided, That the report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex. 
(ii)The remaining 5 percent may only be made available for obligation if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Egypt has completed action to provide fair and commensurate compensation to American citizen April Corley for injuries suffered by Egyptian armed forces on September 13, 2015: Provided, That none of the funds withheld pursuant to subparagraph (A) shall be transferred to the interest bearing account referenced in subparagraph (A) until the determination in the preceding sentence has been provided to the Committees on Appropriations. (b)Iran (1)FundingFunds appropriated by this Act under the headings Diplomatic Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the programs and activities described under this section in the report accompanying this Act. 
(2)Reports 
(A)Semi-annual reportThe Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 135(d)(4) of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(d)(4)), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17). (B)Sanctions reportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on— 
(i)the status of United States bilateral sanctions on Iran; (ii)the reimposition and renewed enforcement of secondary sanctions; and 
(iii)the impact such sanctions have had on Iran’s destabilizing activities throughout the Middle East. (c)Iraq (1)PurposesFunds appropriated under titles III and IV of this Act shall be made available for assistance for Iraq for bilateral economic assistance and international security assistance, including in the Kurdistan Region of Iraq and for programs to protect and assist religious and ethnic minority populations in Iraq as described under this section in the report accompanying this Act. 
(2)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq. (d)JordanOf the funds appropriated by this Act under titles III and IV, not less than $1,525,000,000 shall be made available for assistance for Jordan, of which not less than $800,000,000 of the funds appropriated under the heading Economic Support Fund shall be made available for budget support for the Government of Jordan and not less than $425,000,000 shall be made available under the heading Foreign Military Financing Program. 
(e)Lebanon 
(1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available for assistance for Lebanon: Provided, That such funds made available under the heading Economic Support Fund may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note). (2)Security assistance (A)Funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are made available for assistance for Lebanon may be made available for programs and equipment for the Lebanese Internal Security Forces (ISF) and the Lebanese Armed Forces (LAF) to address security and stability requirements in areas affected by conflict in Syria, following consultation with the appropriate congressional committees. 
(B)Funds appropriated by this Act under the heading Foreign Military Financing Program that are made available for assistance for Lebanon may only be made available for programs to— (i)professionalize the LAF to mitigate internal and external threats from non-state actors, including Hizballah; 
(ii)strengthen border security and combat terrorism, including training and equipping the LAF to secure the borders of Lebanon and address security and stability requirements in areas affected by conflict in Syria, interdicting arms shipments, and preventing the use of Lebanon as a safe haven for terrorist groups; and (iii)implement United Nations Security Council Resolution 1701: 
Provided, That prior to obligating funds made available by this subparagraph for assistance for the LAF, the Secretary of State shall submit to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is used only for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than June 1, 2021: Provided further, That any notification submitted pursuant to such section shall include any funds specifically intended for lethal military equipment. 
(3)LimitationNone of the funds appropriated by this Act may be made available for the ISF or the LAF if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). (f)LibyaPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of such funds. 
(g)Morocco 
(1)Availability and consultation requirementFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall consult with the Committees on Appropriations on the proposed uses of such funds. (2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2017. 
(h)Saudi arabiaNone of the funds appropriated by this Act under the heading International Military Education and Training may be made available for assistance for the Government of Saudi Arabia. (i)Syria (1)Non-lethal assistanceFunds appropriated or otherwise made available by this Act may be made available notwithstanding any other provision of law for non-lethal stabilization assistance for Syria, including for emergency medical and rescue response and chemical weapons use investigations. 
(2)LimitationsFunds made available pursuant to paragraph (1) of this subsection— (A)may not be made available for a project or activity that supports or otherwise legitimizes the Government of Iran, foreign terrorist organizations (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a proxy of Iran in Syria; 
(B)may not be made available for activities that further the strategic objectives of the Government of the Russian Federation that may threaten or undermine United States national security interests; and (C)should not be used in areas of Syria controlled by a government led by Bashar al-Assad or associated forces. 
(3)Monitoring and oversightPrior to the obligation of any funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria. (4)Consultation and notificationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations. 
(j)TunisiaOf the funds appropriated under titles III and IV of this Act, not less than $191,400,000 shall be made available for assistance for Tunisia. (k)West Bank and Gaza (1)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— 
(A)advance Middle East peace; (B)improve security in the region; 
(C)continue support for transparent and accountable government institutions; (D)promote a private sector economy; or 
(E)address urgent humanitarian needs. (2)Limitations (A) (i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— 
(I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or (II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians. 
(ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace. (B) (i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— 
(I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and (II)initiated or actively supported an ICC investigation against Israeli nationals for alleged crimes against Palestinians. 
(ii)Not less than 90 days after the President is unable to make the certification pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised. (iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(3)Application of taylor force actFunds appropriated by this Act under the heading Economic Support Fund and made available for assistance for the West Bank and Gaza shall not be made available in contravention of section 1004(a) of the Taylor Force Act (title X of division S of Public Law 115–141). (4)Private sector partnership programsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for private sector partnership programs for the West Bank and Gaza if such funds are authorized: Provided, That funds made available pursuant to this paragraph shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. 
(5)Security reportThe reporting requirements in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority. (6)Incitement reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing steps taken by the Palestinian Authority to counter incitement of violence against Israelis and to promote peace and coexistence with Israel. 
(l)YemenFunds appropriated under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available for global health, humanitarian, and stabilization assistance for Yemen.Africa 7042. (a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education until the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups. 
(b)CameroonFunds appropriated under title IV of this Act that are made available for assistance for the armed forces of Cameroon, including the Rapid Intervention Battalion, may only be made available to counter regional terrorism, including Boko Haram and other Islamic State affiliates, participate in international peacekeeping operations, and for military education and maritime security programs. (c)Central African RepublicOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for a contribution to the Special Criminal Court in Central African Republic. 
(d)Lake Chad Basin countriesFunds appropriated under titles III and IV of this Act shall be made available, following consultation with the Committees on Appropriations, for assistance for Cameroon, Chad, Niger, and Nigeria for— (1)democracy, development, and health programs; 
(2)assistance for individuals targeted by foreign terrorist and other extremist organizations, including Boko Haram, consistent with the provisions of section 7059 of this Act; (3)assistance for individuals displaced by violent conflict; and 
(4)counterterrorism programs. (e)MalawiOf the funds appropriated by this Act under the heading Development Assistance, not less than $60,000,000 shall be made available for assistance for Malawi, of which up to $10,000,000 shall be made available for higher education programs. 
(f)South Sudan 
(1)AssistanceOf the funds appropriated under title III of this Act that are made available for assistance for South Sudan, not less than $15,000,000 shall be made available for democracy programs and not less than $8,000,000 shall be made available for conflict mitigation and reconciliation programs. (2)Limitation on assistance for the central governmentFunds appropriated by this Act that are made available for assistance for the central Government of South Sudan may only be made available, following consultation with the Committees on Appropriations, for— 
(A)humanitarian assistance; (B)health programs, including to prevent, detect, and respond to the Ebola virus disease; 
(C)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and (D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement and mutual arrangements related to such agreement: 
Provided, That prior to the initial obligation of funds made available pursuant to subparagraphs (C) and (D), the Secretary of State shall consult with the Committees on Appropriations on the intended uses of such funds and steps taken by such government to advance or implement a peace agreement. 
(g)Sudan 
(1)AssistanceFunds appropriated by this Act under title III should be made available to support the civilian-led transition in Sudan, including for assistance for health, democracy, economic growth, agriculture, and education. (2)Limitation on loansNone of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements. 
(3)ConsultationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for any new program or activity in Sudan shall be subject to prior consultation with the appropriate congressional committees. (h)Zimbabwe (1)InstructionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly. 
(2)LimitationNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1).East asia and the pacific 7043. (a)Burma (1)Bilateral economic assistance (A)Funds appropriated under title III of this Act for assistance for Burma— 
(i)may be made available notwithstanding any other provision of law, except for this subsection, and following consultation with the Committees on Appropriations;  (ii)may be made available for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose; and 
(iii)shall be made available for programs to strengthen independent media and civil society organizations, to promote ethnic and religious tolerance, and to combat gender-based violence, including in Kachin, Karen, Rakhine, and Shan states and for the purposes enumerated under this section in the report accompanying this Act. (B)Funds appropriated under title III of this Act for assistance for Burma shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance: Provided, That such funds may be available for programs to support the return of Kachin, Karen, Rohingya, Shan, and other refugees and internally displaced persons to their locations of origin or preference in Burma only if such returns are voluntary and consistent with international law. 
(C)Funds appropriated under title III of this Act for assistance for Burma that are made available for assistance for the Government of Burma to support the implementation of Nationwide Ceasefire Agreement conferences, committees, and other procedures may only be made available if the Secretary of State reports to the Committees on Appropriations that such conferences, committees, and procedures are directed toward a sustainable peace and the Government of Burma is implementing its commitments under such Agreement. (2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma: Provided, That the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees. 
(3)LimitationsNone of the funds appropriated under title III of this Act for assistance for Burma may be made available to any organization or entity controlled by the armed forces of Burma, or to any individual or organization that has committed a gross violation of human rights or advocates violence against ethnic or religious groups or individuals in Burma, as determined by the Secretary of State for programs administered by the Department of State and USAID or the President of the National Endowment for Democracy (NED) for programs administered by NED. (4)ConsultationAny new program or activity in Burma initiated in fiscal year 2021 shall be subject to prior consultation with the appropriate congressional committees. 
(b)Cambodia 
(1)AssistanceFunds appropriated under title III of this Act, shall be made available for assistance for Cambodia. (2)Determination and exceptions (A)DeterminationNone of the funds appropriated by this Act that are made available for assistance for the Government of Cambodia may be obligated or expended unless the Secretary of State determines and reports to the Committees on Appropriations that such Government is taking effective steps to— 
(i)strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea and the enforcement of international sanctions with respect to North Korea; (ii)cease violence and harassment against civil society in Cambodia, including the political opposition, and dismiss any politically motivated criminal charges against those who criticize the government; and 
(iii)respect the rights, freedoms, and responsibilities enshrined in the Constitution of the Kingdom of Cambodia as enacted in 1993. (B)ExceptionsThe determination required by subparagraph (A) shall not apply to funds appropriated by this Act and made available for democracy, health, education, and environment programs, programs to strengthen the sovereignty of Cambodia, and programs to educate and inform the people of Cambodia of the influence efforts of the People’s Republic of China in Cambodia. 
(3)Uses of fundsFunds appropriated under title III of this Act for assistance for Cambodia may be made available for— (A)research and education programs associated with the Khmer Rouge in Cambodia; and 
(B)programs in the Khmer language to monitor, map, and publicize the efforts by the People’s Republic of China to expand its influence in Cambodia. (c)Indo-Pacific Strategy and the Countering Chinese Influence Fund (1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available to support the implementation of the Indo-Pacific Strategy and the Asia Reassurance Initiative Act of 2018 (Public Law 115–409). 
(2)Countering chinese influence fundFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, International Narcotics Control and Law Enforcement, and Foreign Military Financing Program, may be made available for a Countering Chinese Influence Fund to counter the influence of the People’s Republic of China globally, which shall be subject to prior consultation with the Committees on Appropriations. (3)Restriction on uses of fundsNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for any project or activity that directly supports or promotes— 
(A)the Belt and Road Initiative or any dual-use infrastructure projects of the People’s Republic of China; and (B)the use of technology, including biotechnology, digital, telecommunications, and cyber, developed by the People’s Republic of China unless the Secretary of State, in consultation with the USAID Administrator, determines that such use does not adversely impact the national security of the United States. 
(d)North Korea 
(1)ReportThe Secretary of State shall submit the report required by section 209 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9229) to the Committees on Appropriations. (2)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasting hours into North Korea at levels not less than the prior fiscal year. 
(3)Human rights promotion and limitation on use of funds 
(A)Funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund shall be made available for the promotion of human rights in North Korea: Provided, That the authority of section 7032(b)(1) of this Act shall apply to such funds. (B)None of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. 
(e)People’s republic of china 
(1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People’s Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. (2)People’s liberation armyNone of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the People’s Liberation Army (PLA), or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA. 
(3)Hong kong 
(A)AssistanceFunds appropriated by this Act under the heading Democracy Fund for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State, shall be made available for democracy programs for Hong Kong, including legal and other support for democracy activists. (B)RestrictionNone of the funds appropriated by this Act may be made available to enterprises, organizations, or other entities in Hong Kong that receive funding from, or are supported by, the Government of the PRC. 
(C)ReportFunds appropriated under title I of this Act shall be made available to prepare and submit to Congress the report required by section 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731) pursuant to section 7043(f)(4)(B) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94), which shall also include a description of— (i)actions taken by the Government of the PRC and the Hong Kong authorities to implement the decision approved by the National People’s Congress on May 28, 2020 for the Hong Kong Special Administration Region; and 
(ii)actions taken by the Government of the PRC and the Hong Kong authorities to modify Hong Kong’s existing judicial systems and enforcement mechanisms in order to erode democratic rights and civil liberties protected under Hong Kong Basic Law. (D)Visa restrictionSection 7031(c) of this Act shall be construed to apply to government officials and their immediate family members about whom the Secretary of State has credible information have been involved in implementing the decision approved by the National People’s Congress on May 28, 2020 for the Hong Kong Special Administration Region that undermines the autonomy and fundamental freedoms of the people of Hong Kong: Provided, That not later than 60 days after enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees describing the implementation of this subparagraph. 
(f)Philippines 
(1)None of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement may be made available for counternarcotics assistance for the Philippines, except for drug demand reduction, maritime law enforcement, or transnational interdiction. (2) (A)None of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for the Government of Philippines unless the Secretary of State determines and reports to the Committees on Appropriations that such Government is taking effective steps to promote human rights and strengthen accountability mechanisms. 
(B)The Secretary of State may waive the restriction on assistance required by subparagraph (A) if the Secretary determines and reports to the Committees on Appropriations that providing such assistance is important to the national security interest of the United States, including a description of the national security interest served. (g)Tibet (1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. 
(2)Programs for Tibetan communities 
(A)Notwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China. (B)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture and language in the refugee and diaspora Tibetan communities, development, and the resilience of Tibetan communities and the Central Tibetan Administration in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet. 
(C)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for programs to strengthen the capacity of the Central Tibetan Administration: Provided, That such funds shall be administered by the United States Agency for International Development. (h)VietnamFunds appropriated under titles III and IV of this Act and made available for assistance for Vietnam, should be made available for— 
(1)health and disability programs in areas sprayed with Agent Orange and contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment or cognitive or developmental disabilities; and (2)activities related to the remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes, notwithstanding any other provision of law.South and central asia  
7044. 
(a)Afghanistan 
(1)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for assistance for Afghanistan— (A)shall be made available to implement the South Asia Strategy, the Revised Strategy for United States Engagement in Afghanistan, and the United States Agency for International Development Country Development Cooperation Strategy for Afghanistan, or any updated subsequent strategy; 
(B)shall be made available to continue support for institutions of higher education in Kabul, Afghanistan that are accessible to both women and men in a coeducational environment, including for the costs for operations and security for such institutions; (C)shall be made available for programs that protect and strengthen the rights of Afghan women and girls and promote the political and economic empowerment of women including their meaningful inclusion in political processes: Provided, That such assistance to promote the economic empowerment of women shall be made available as grants to Afghan organizations, to the maximum extent practicable; 
(D)shall be made available to support long-term development assistance programs in areas previously under the control of the Taliban: Provided, That such funds may be made available notwithstanding any other provision of law and following consultation with the Committees on Appropriation; and (E)may not be made available for any program, project, or activity pursuant to section 7044(a)(1)(C) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6). 
(2)Afghan women 
(A)In generalThe Secretary of State shall promote the meaningful participation of Afghan women in ongoing peace and reconciliation processes in Afghanistan in a manner consistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68), including advocacy for the inclusion of Afghan women leaders in ongoing and future dialogue and negotiations and efforts to ensure that any long-term peace agreement reached between the Afghan Government and the Taliban protects the rights of women and girls and ensures their freedom of movement, rights to education and work, and access to healthcare and legal representation. (B)AssistanceFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund shall be made available for an endowment pursuant to paragraph (3)(A)(iv) of this subsection for an institution of higher education in Kabul, Afghanistan that is accessible to both women and men in a coeducational environment: Provided, That such endowment shall be established in partnership with a United States-based American higher education institution that will serve on its board of trustees: Provided further, That prior to the obligation of funds for such an endowment, the Administrator of the United States Agency for International Development shall submit a report to the Committees on Appropriations describing the governance structure, including a proposed board of trustees, and financial safeguards, including regular audit and reporting requirements, in any endowment agreement: Provided further, That the USAID Administrator shall provide a report on the expenditure of funds generated from such an endowment to the Committees on Appropriations on an annual basis. 
(3)Authorities 
(A)Funds appropriated by this Act under titles III through VI that are made available for assistance for Afghanistan may be made available— (i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961; 
(ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, including in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); (iii)for an endowment to empower women and girls; and 
(iv)for an endowment for higher education. (B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan. 
(C)Of the funds appropriated by this Act under the heading Diplomatic Programs, up to $3,000,000 may be transferred to any other appropriation of any department or agency of the United States Government, upon the concurrence of the head of such department or agency, to support operations in, and assistance for, Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided, That any such transfer shall be subject to the regular notification procedures of the Committees on Appropriations. (4)StrategyNot later than 45 days after the date of enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a comprehensive, multi-year strategy for diplomatic and development engagement with Afghanistan that reflects the agreement between the United States Government and the Taliban, as well as on-going intra-Afghan negotiations: Provided, That such strategy shall include information regarding, but not limited to, the inclusion of women in intra-Afghan negotiations, political concessions between the Afghan government and the Taliban, and expected Department of State and United States military presence in Afghanistan.  
(5)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. (b)BangladeshFunds appropriated under titles III and IV of this Act shall be made available for— 
(1)programs to address the needs of communities impacted by refugees from Burma; (2)programs to protect freedom of expression and due process of law; and 
(3)democracy programs, of which not less than $2,000,000 shall be made available for such programs for the Rohingya community in Bangladesh. (c)NepalFunds appropriated under titles III and IV of this Act shall be made available for assistance for Nepal, including for development and democracy programs. 
(d)PakistanThe terms and conditions of section 7044(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall continue in effect during fiscal year 2021. (e)Sri Lanka (1)AssistanceFunds appropriated under title III of this Act shall be made available for assistance for Sri Lanka for democracy and economic development programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons. 
(2)DeterminationFunds appropriated by this Act for assistance for the central Government of Sri Lanka, except for funds made available for humanitarian assistance, victims of trauma, and technical assistance to promote fiscal transparency and sovereignty, may be made available only if the Secretary of State determines and reports to the Committees on Appropriations that such Government is taking effective and consistent steps to— (A)respect and uphold the rights and freedoms of the people of Sri Lanka regardless of ethnicity and religious belief, including by investigating violations of human rights and holding perpetrators of such violations accountable; 
(B)assert its sovereignty against interference by the People’s Republic of China; and (C)promote reconciliation between ethnic and religious groups arising from past conflict in Sri Lanka, including by addressing land confiscation and ownership issues, resolving cases of missing persons, and reducing the presence of the armed forces in former conflict zones. 
(3)International security assistanceFunds appropriated under title IV of this Act that are available for assistance for Sri Lanka shall be subject to the following conditions— (A)not to exceed $500,000 may be made available under the heading Foreign Military Financing Program only for programs to support humanitarian and disaster response preparedness and maritime security, including professionalization and training for the navy and coast guard; and 
(B)funds under the heading Peacekeeping Operations may only be made available subject to the regular notification procedures of the Committees on Appropriations. (f)Regional programsFunds appropriated by this Act shall be made available for assistance for Afghanistan, Pakistan, and other countries in South and Central Asia to significantly increase the recruitment, training, and retention of women in the judiciary, police, and other security forces, and to train judicial and security personnel in such countries to prevent and address gender-based violence, human trafficking, and other practices that disproportionately harm women and girls.Latin america and the caribbean  
7045. 
(a)Central America 
(1)Assistance 
(A)Fiscal year 2021Of the funds appropriated by this Act under titles III and IV, not less than $519,885,000 shall be made available for assistance for Central America, including through the Central America Regional Security Initiative, of which not less than $420,790,000 shall be for assistance for El Salvador, Guatemala, and Honduras: Provided, That such assistance shall be prioritized for programs and activities that addresses the key factors that contribute to the migration of unaccompanied, undocumented minors to the United States and such funds shall be made available for global health, humanitarian, development, democracy, border security, and law enforcement programs for such countries, including for programs to reduce violence against women and girls and to combat corruption, and for support of commissions against corruption and impunity, as appropriate: Provided further, That not less than $45,000,000 shall be for support of offices of Attorneys General and of other entities and activities to combat corruption and impunity in such countries. (B)Fiscal year 2020Section 7045(a)(1)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) is amended by striking $519,885,000 should  and inserting in lieu thereof $519,885,000 shall. 
(2)Northern triangle 
(A)Limitation on assistance to certain central governmentsOf the funds made available pursuant to paragraph (1) under the heading Economic Support Fund and under title IV of this Act that are made available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, 50 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is— (i)combating corruption and impunity, including prosecuting corrupt government officials; 
(ii)implementing reforms, policies, and programs to increase transparency and strengthen public institutions; (iii)protecting the rights of civil society, opposition political parties, and the independence of the media; 
(iv)providing effective and accountable law enforcement and security for its citizens, and upholding due process of law; (v)implementing policies to reduce poverty and promote equitable economic growth and opportunity; 
(vi)supporting the independence of the judiciary and of electoral institutions; (vii)improving border security; 
(viii)combating human smuggling and trafficking and countering the activities of criminal gangs, drug traffickers, and transnational criminal organizations; and (ix)informing its citizens of the dangers of the journey to the southwest border of the United States. 
(B)ReprogrammingIf the Secretary is unable to make the certification required by subparagraph (A) for one or more of the governments, such assistance for such central government shall be reprogrammed for assistance for other countries in Latin America and the Caribbean, notwithstanding the minimum funding requirements of this subsection and of section 7019 of this Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations. (C)ExceptionsThe limitation of subparagraph (A) shall not apply to funds appropriated by this Act that are made available for— 
(i)the International Commission Against Impunity in El Salvador, and support of offices of Attorneys General and of other entities and activities related to combating corruption and impunity; (ii)programs to combat gender-based violence; 
(iii)humanitarian assistance; and (iv)food security programs. 
(D)Foreign military financing programNone of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for El Salvador, Guatemala, or Honduras. (3)Costa RicaThe Secretary of State shall report to the Committees on Appropriations in writing on American citizens detained in Costa Rica: Provided, That such report shall include the number of American citizens known to be detained and whether such individuals are serving sentences or in pre-trial detention, provided regular access to United States Consular officers, being treated humanely, and afforded access to legal representation: Provided further, That such report shall be updated every 45 days until September 30, 2022: Provided further, That such report shall be submitted in unclassified form, but may include a classified annex. 
(b)Colombia 
(1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $457,253,000 shall be made available for assistance for Colombia: Provided, That such funds shall be made available for the programs and activities described under this section in the report accompanying this Act. (2)Withholding of funds (A)CounternarcoticsOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State determines and reports to the Committees on Appropriations that the Government of Colombia is continuing to implement a national whole-of-government counternarcotics strategy intended to reduce by 50 percent cocaine production and coca cultivation levels in Colombia by 2023 and such program is not in violation of the 2016 peace accord between the Government of Colombia and the Revolutionary Armed Forces of Colombia. 
(B)Human rightsOf the funds appropriated by this Act under the heading Foreign Military Financing Program and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State determines and reports to the Committees on Appropriations that— (i)the Special Jurisdiction for Peace and other judicial authorities are taking effective steps to hold accountable perpetrators of gross violations of human rights in a manner consistent with international law, including for command responsibility, and sentence them to deprivation of liberty; 
(ii)the Government of Colombia is taking effective steps to prevent attacks against human rights defenders and other civil society activists, trade unionists, and journalists, and judicial authorities are prosecuting those responsible for such attacks; (iii)the Government of Colombia is taking effective steps to protect Afro-Colombian and indigenous communities and is respecting their rights and territory; 
(iv)senior military officers responsible for ordering, committing, and covering up cases of false positives are being held accountable, including removal from active duty if found guilty through criminal or disciplinary proceedings; and (v)the Government of Colombia has investigated and is taking steps to hold accountable Government officials credibly alleged to have directed, authorized, or conducted illegal surveillance of political opponents, government officials, journalists, and human rights defenders, including the use of assets provided by the United States for combating counterterrorism and counternarcotics for such purposes. 
(3)ExceptionsThe limitations of paragraph (2) shall not apply to funds made available for aviation instruction and maintenance, and maritime and riverine security programs. (4)AuthorityAircraft supported by funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs and made available for assistance for Colombia may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities. 
(c)Haiti 
(1)CertificationThe certification requirement contained in section 7045(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) shall continue in effect during fiscal year 2021 and shall apply to funds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for assistance for Haiti. (2)Haitian Coast GuardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard. 
(3)LimitationNone of the funds made available by this Act may be used to provide assistance to the armed forces of Haiti. (d)The CaribbeanOf the funds appropriated by this Act under titles III and IV, not less than $74,800,000 shall be made available for the Caribbean Basin Security Initiative. 
(e)Venezuela 
(1)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $30,000,000 (increased by $3,000,000) shall be made available for democracy programs for Venezuela. (2)Funds appropriated under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available for assistance for communities in countries supporting or otherwise impacted by refugees from Venezuela, including Colombia, Peru, Ecuador, Curacao, and Trinidad and Tobago: Provided, That such amounts are in addition to funds otherwise made available for assistance for such countries, subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Europe and eurasia 
7046. 
(a)Georgia 
(1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $132,025,000 shall be made available for assistance for Georgia. (2)Withholding of fundsOf the funds appropriated by this Act under the heading Assistance to Europe, Eurasia and Central Asia and made available for assistance for the central Government of Georgia, 15 percent may not be obligated until the Secretary of State determines and reports to the Committees on Appropriations that such government is taking effective steps to— 
(A)strengthen democratic institutions as described under this section in the report accompanying this Act; (B)combat corruption within the government, including in the application of anti-corruption laws and regulations; and 
(C)ensure the rule of law in the private sector is consistent with internationally recognized standards, including protecting the rights of foreign businesses to operate free from harassment and to fully realize all due commercial and financial benefits resulting from investments made in Georgia. (3)ExemptionsThe withholding in paragraph (2) of this subsection shall not apply to programs that support democracy, the rule of law, civil society and the media, or programs to reduce gender-based violence and to protect vulnerable populations. 
(4)WaiverThe Secretary may waive the application of paragraph (2) if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interest of the United States, including a description of the national interest served. (b)UkraineOf the funds appropriated by this Act under titles III and IV, not less than $453,000,000 shall be made available for assistance for Ukraine. 
(c)Territorial integrityNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7047(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in the previous proviso, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States. (d)Section 907 of the freedom support actSection 907 of the FREEDOM Support Act (22 U.S.C. 5812 note) shall not apply to— 
(1)activities to support democracy or assistance under title V of the FREEDOM Support Act (22 U.S.C. 5851 et seq.) and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance; (2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961; 
(3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; (4)any insurance, reinsurance, guarantee, or other assistance provided by the United States International Development Finance Corporation as authorized by the BUILD Act of 2018 (division F of Public Law 115–254); 
(5)any financing provided under the Export-Import Bank Act of 1945 (Public Law 79–173); or (6)humanitarian assistance. 
(e)Turkey 
(1)None of the funds made available by this Act may be used to facilitate or support the sale of defense articles or defense services to the Turkish Presidential Protection Directorate (TPPD) under Chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.) unless the Secretary of State determines and reports to the appropriate congressional committees that members of the TPPD who are named in the July 17, 2017, indictment by the Superior Court of the District of Columbia, and against whom there are pending charges, have returned to the United States to stand trial in connection with the offenses contained in such indictment or have otherwise been brought to justice: Provided, That the limitation in this paragraph shall not apply to the use of funds made available by this Act for border security purposes, for North Atlantic Treaty Organization or coalition operations, or to enhance the protection of United States officials and facilities in Turkey. (2) None of the funds appropriated or otherwise made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, may be made available to transfer or deliver, or to facilitate the transfer or delivery of, F–35 aircraft to Turkey, including any defense articles or services related to such aircraft, until the Secretary of State certifies to the appropriate congressional committees that the Government of Turkey no longer possesses the Russian S–400 missile defense system or any other equipment, materials, or personnel associated with such system and has provided credible assurances that the Government of Turkey will not in the future accept delivery of such system.Countering russian influence and aggression 
7047. 
(a)LimitationNotwithstanding section 7068(a) of this Act, none of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation. (b)Annexation of Crimea (1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea or other territory in Ukraine: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest. 
(2)LimitationNone of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea or other territory in Ukraine; 
(B)the facilitation, financing, or guarantee of United States Government investments in Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or (C)assistance for Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities. 
(3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine. (4)DurationThe requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea and other territory in Ukraine under the control of Russian-backed separatists. 
(c)Occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia 
(1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian Federation occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: Provided, That the Secretary shall publish on the Department of State website a list of any such central governments in a timely manner: Provided further, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest. (2)LimitationNone of the funds appropriated by this Act may be made available to support the Russian Federation occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia. 
(3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia. (d)Countering Russian influence fund (1)AssistanceOf the funds appropriated by this Act under the headings Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, International Military Education and Training, and Foreign Military Financing Program, not less than $290,000,000 shall be made available to carry out the purposes of the Countering Russian Influence Fund, as authorized by section 254 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 22 U.S.C. 9543) and notwithstanding the country limitation in subsection (b) of such section, and programs to enhance the capacity of law enforcement and security forces in countries in Europe, Eurasia, and Central Asia and strengthen security cooperation between such countries and the United States and the North Atlantic Treaty Organization, as appropriate. 
(2)Economics and tradeFunds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation. (e)Democracy programsFunds appropriated by this Act shall be made available to support democracy programs in the Russian Federation and other countries in Europe, Eurasia, and Central Asia, including to promote Internet freedom: Provided, That of the funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, not less than $20,000,000 shall be made available to strengthen democracy and civil society in Central Europe, including for transparency, independent media, rule of law, minority rights, and programs to combat anti-Semitism.United nations 
7048. 
(a)Transparency and accountabilityNot later than 180 days after enactment of this Act, the Secretary of State shall report to the Committees on Appropriations whether each organization, department, or agency receiving a contribution from funds appropriated by this Act under the headings Contributions to International Organizations and International Organizations and Programs is— (1)posting on a publicly available website, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits; 
(2)effectively implementing and enforcing policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including— (A)protection against retaliation for internal and lawful public disclosures; 
(B)legal burdens of proof; (C)statutes of limitation for reporting retaliation; 
(D)access to binding independent adjudicative bodies, including shared cost and selection of external arbitration; and (E)results that eliminate the effects of proven retaliation, including provision for the restoration of prior employment; and 
(3)effectively implementing and enforcing policies and procedures on the appropriate use of travel funds, including restrictions on first-class and business-class travel. (b)Restrictions on United Nations delegations and organizations (1)Restrictions on United States delegationsNone of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)), supports international terrorism. 
(2)Restrictions on contributionsNone of the funds made available by this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. (3)WaiverThe Secretary of State may waive the restriction in this subsection if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interest of the United States, including a description of the national interest served. 
(c)United nations human rights councilFunds appropriated by this Act shall be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council does not serve the national interest of the United States and that such Council is neither taking significant steps to remove Israel as a permanent agenda item nor taking actions to ensure integrity in the election of members to such Council: Provided, That such report shall include a description of how the national interest is better served by the United States not being a member of the Council: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2021, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council. (d)United nations relief and works agencyFunds appropriated by this Act under title III shall be made available to the United Nations Relief and Works Agency (UNRWA), unless the Secretary of State determines and reports to the Committees on Appropriations, in writing, that UNRWA— 
(1)is inappropriately utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations; (2)is not acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961; 
(3)is not implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes; (4)is not taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions; 
(5)is not taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement; (6)is engaging in operations with financial institutions or related entities in violation of relevant United States law, and is not taking steps to improve the financial transparency of the organization; and 
(7)is not in compliance with the United Nations Board of Auditors’ biennial audit requirements and is not implementing in a timely fashion the Board’s recommendations. (e)Prohibition of payments to united nations membersNone of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country’s delegation at international conferences held under the auspices of multilateral or international organizations. 
(f)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2021 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (g)Sexual exploitation and abuse in peacekeeping operationsThe Secretary of State should withhold assistance to any unit of the security forces of a foreign country if the Secretary has credible information that such unit has engaged in sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation, until the Secretary determines that the government of such country is taking effective steps to hold the responsible members of such unit accountable and to prevent future incidents: Provided, That the Secretary shall promptly notify the government of each country subject to any withholding of assistance pursuant to this paragraph, and shall notify the appropriate congressional committees of such withholding not later than 10 days after a determination to withhold such assistance is made: Provided further, That the Secretary shall, to the maximum extent practicable, assist such government in bringing the responsible members of such unit to justice. 
(h)Additional availabilitySubject to the regular notification procedures of the Committees on Appropriations, funds appropriated by this Act which are returned or not made available due to the third proviso under the heading Contributions for International Peacekeeping Activities in title I of this Act or section 307(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2227(a)), shall remain available for obligation until September 30, 2022: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act.War crimes tribunals  7049. (a)If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations. 
(b)None of the funds appropriated by this Act may be made available for a United States contribution to the International Criminal Court: Provided, That funds may be made available for technical assistance, training, assistance for victims, protection of witnesses, and law enforcement support related to international investigations, apprehensions, prosecutions, and adjudications of genocide, crimes against humanity, and war crimes: Provided further, That the previous proviso shall not apply to investigations, apprehensions, or prosecutions of American service members and other United States citizens or nationals, or nationals of the North Atlantic Treaty Organization (NATO) or major non-NATO allies initially designated pursuant to section 517(b) of the Foreign Assistance Act of 1961.Global internet freedom 7050. (a)FundingOf the funds available for obligation during fiscal year 2021 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $68,000,000 (increased by $2,500,000) shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interest of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector. 
(b)Requirements 
(1)Department of State and United States agency for international developmentFunds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia that are made available pursuant to subsection (a) shall be— (A)coordinated with other democracy programs funded by this Act under such headings, and shall be incorporated into country assistance and democracy promotion strategies, as appropriate; 
(B)for programs and activities described under this section in the report accompanying this Act; and (C)made available only after the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, concurs that such funds are allocated consistent with— 
(i)programs and activities described in the report accompanying this Act pursuant to subparagraph (B); (ii)best practices regarding security for, and oversight of, Internet freedom programs; and 
(iii)sufficient resources and support for the development and maintenance of anti-censorship technology and tools. (2)United states agency for global mediaFunds appropriated by this Act under the heading International Broadcasting Operations that are made available pursuant to subsection (a) shall be— 
(A)made available only for tools and techniques to securely develop and distribute United States Agency for Global Media (USAGM) digital content, facilitate audience access to such content on websites that are censored, coordinate the distribution of USAGM digital content to targeted regional audiences, and to promote and distribute such tools and techniques, including digital security techniques; (B)coordinated with programs funded by this Act under the heading International Broadcasting Operations, and shall be incorporated into country broadcasting strategies, as appropriate; 
(C)coordinated by the Chief Executive Officer (CEO) of USAGM to provide Internet circumvention tools and techniques for audiences in countries that are strategic priorities for the USAGM and in a manner consistent with the USAGM Internet freedom strategy; and (D)made available for the research and development of new tools or techniques authorized in subparagraph (A) only after the USAGM CEO, in consultation with the Secretary of State and other relevant United States Government departments and agencies, evaluates the risks and benefits of such new tools or techniques, and establishes safeguards to minimize the use of such new tools or techniques for illicit purposes. 
(c)Coordination and spend plansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the USAGM CEO shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and the United States Agency for International Development offices and bureaus. (d)Security auditsFunds made available pursuant to this section to promote Internet freedom globally may only be made available to support technologies that undergo comprehensive security audits conducted by the Bureau of Democracy, Human Rights, and Labor, Department of State to ensure that such technology is secure and has not been compromised in a manner detrimental to the interest of the United States or to individuals and organizations benefiting from programs supported by such funds: Provided, That the security auditing procedures used by such Bureau shall be reviewed and updated periodically to reflect current industry security standards.Torture and other cruel, inhuman, or degrading treatment or punishment 
7051. 
(a)LimitationNone of the funds made available by this Act may be used to support or justify the use of torture and other cruel, inhuman, or degrading treatment or punishment by any official or contract employee of the United States Government. (b)AssistanceFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture and other cruel, inhuman, or degrading treatment or punishment by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.Aircraft transfer, coordination, and use 
7052. 
(a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region. (b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(c)Aircraft coordination 
(1)AuthorityThe uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That notwithstanding section 7063(b) of this Act, such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft. (2)ScopeThe requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel. 
(d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act shall be borne by the recipient country.Parking fines and real property taxes owed by foreign governments 7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2020.International monetary fund 
7054. 
(a)ExtensionsThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act. (b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private or multilateral creditors.Extradition 
7055. 
(a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings Development Assistance, International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. (b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. 
(c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interest of the United States.Impact on jobs in the united states 7056.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; (2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers’ rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act (19 U.S.C. 2467(4)(D) and (E)) should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture; or 
(3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States.Disability programs 7057. (a)assistanceFunds appropriated by this Act under the heading Development Assistance shall be made available for programs and activities administered by the United States Agency for International Development to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, political and electoral participation, and integration of individuals with disabilities, including for the cost of translation. 
(b)management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used by USAID for management, oversight, and technical support.Enterprise funds 7058. (a)NotificationNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance. 
(b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund. (c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.Gender equality 
7059. 
(a)Women’s empowerment 
(1)Gender equalityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide. (2)Women’s economic empowermentFunds appropriated by this Act are available to implement the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428): Provided, That the Secretary of State and the Administrator of the United States Agency for International Development, as appropriate, shall consult with the Committees on Appropriations on the implementation of such Act. 
(3)Women’s global development and prosperity fundOf the funds appropriated under title III of this Act, up to $100,000,000 may be made available for the Women’s Global Development and Prosperity Fund. (b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available for programs specifically designed to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels. 
(c)Gender-Based violence 
(1)Of the funds appropriated under titles III and IV of this Act, not less than $165,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings. (2)Funds appropriated under titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces. 
(d)Women, peace, and securityOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement not less than $130,000,000 shall be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls. (e)Women and girls at risk from extremism and conflictOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available to support women and girls who are at risk from extremism and conflict, and for the activities described in section 7059(e)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141): Provided, That such funds are in addition to amounts otherwise made available by this Act for such purposes, and shall be made available following consultation with, and the regular notification procedures of, the Committees on Appropriations.Sector allocations 
7060. 
(a)Basic education and higher education 
(1)Basic education 
(A)Of the funds appropriated under title III of this Act, not less than $975,000,000 shall be made available for assistance for basic education, and such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries: Provided, That such funds shall also be used for secondary education activities: Provided further, That of the funds made available by this paragraph not less than $150,000,000 shall be available for the education of girls in areas of conflict: Provided further, That the Administrator of the United States Agency for International Development, following consultation with the Committees on Appropriations, may reprogram such funds between countries: Provided further, That funds made available under the headings Development Assistance and Economic Support Fund for the support of non-state schools in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be subject to the regular notification procedures of the Committees on Appropriations. (B)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $125,000,000 shall be made available for contributions to multilateral partnerships that support education. 
(C)Funds appropriated under title III of this Act and made available for assistance for basic education as provided for in this paragraph shall be referred to as the Nita M. Lowey Basic Education Fund.  (2)Higher educationOf the funds appropriated by title III of this Act, not less than $235,000,000 shall be made available for assistance for higher education: Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of such amount, not less than $35,000,000 shall be made available for new and ongoing partnerships between higher education institutions in the United States and developing countries focused on building the capacity of higher education institutions and systems in developing countries: Provided further, That not later than 45 days after enactment of this Act, the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of funds for such partnerships. 
(b)Development programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $17,000,000 shall be made available for cooperative development programs of USAID and not less than $30,000,000 shall be made available for the American Schools and Hospitals Abroad program. (c)Environment programs (1) (A)Funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law, except for the provisions of this subsection, to support environment programs. 
(B)Funds made available pursuant to this subsection shall be subject to the regular notification procedures of the Committees on Appropriations. (C)Of the funds made available under the heading Economic Support Fund in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $500,000,000 shall be made available for a contribution, grant, or any other available funding mechanism to a dedicated international fund to assist developing nations to reduce greenhouse gas emissions and pursue adaptation and mitigation strategies: Provided, That any such use of funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(2) 
(A)Of the funds appropriated under title III of this Act, not less than $315,000,000 shall be made available for biodiversity conservation programs. (B)Not less than $100,664,000 (reduced by $1,000,000) (increased by $1,000,000) of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking. 
(C)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the appropriate congressional committees that to do so is in the national security interest of the United States. (D)Funds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institutions (IFI) to use the voice and vote of the United States to oppose any financing of any such activity. 
(3)The Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to use the voice and vote of the United States, in relation to any loan, grant, strategy, or policy of such institution, regarding the construction of any large dam in a manner consistent with the criteria set forth in Senate Report 114–79, while also considering whether the project involves important foreign policy objectives. (4)Of the funds appropriated under title III of this Act, not less than $135,000,000 shall be made available for sustainable landscapes programs. 
(5)Of the funds appropriated under title III of this Act, not less than $177,000,000 shall be made available for adaptation programs. (6)Of the funds appropriated under title III of this Act, not less than $179,000,000 shall be made available for renewable energy programs. 
(d)Food security and agricultural developmentOf the funds appropriated by title III of this Act, not less than $1,005,600,000 shall be made available for food security and agricultural development programs to carry out the purposes of the Global Food Security Act of 2016 (Public Law 114–195): Provided, That funds may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3310 of the Agriculture Improvement Act of 2018 (Public Law 115–334). (e)Micro, small, and medium-Sized enterprisesOf the funds appropriated by this Act, not less than $265,000,000 shall be made available to support the development of, and access to financing for, micro, small, and medium-sized enterprises that benefit the poor, especially women. 
(f)Programs To combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $67,000,000 (increased by $5,000,000) shall be made available for activities to combat trafficking in persons internationally, of which not less than $45,000,000 (increased by $5,000,000) shall be from funds made available under the heading International Narcotics Control and Law Enforcement: Provided, That funds appropriated by this Act that are made available for programs to end modern slavery shall be in addition to funds made available by this subsection to combat trafficking in persons. (g)Reconciliation programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $30,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war, including cross-border programs between Israelis and Palestinians: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government: Provided further, That such funds shall be administered by the Office of Conflict Management and Mitigation, USAID. 
(h)Water and sanitationOf the funds appropriated by this Act, not less than $450,000,000 shall be made available for water supply and sanitation projects pursuant to section 136 of the Foreign Assistance Act of 1961, of which not less than $225,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $15,000,000 shall be made available to support initiatives by local communities in developing countries to build and maintain safe latrines.Budget documents 7061. (a)Operating plansNot later than 45 days after enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2021, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the congressional budget justification funding levels, the most recent congressional directives or approved funding levels, and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the report accompanying this Act, as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act. 
(b)Spend plans 
(1)Not later than 90 days after enactment of this Act, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for— (A)assistance for Afghanistan, Iraq, Lebanon, Pakistan, Colombia, and countries in Central America; 
(B)assistance made available pursuant to section 7047(d) of this Act to counter Russian influence and aggression, except that such plan shall be on a country-by-country basis; (C)assistance made available pursuant to section 7059 of this Act; 
(D)the Indo-Pacific Strategy and the Countering Chinese Influence Fund; (E)democracy programs, Power Africa, Prosper Africa, and sectors enumerated in subsections (a), (c), (d), (e), (f), (g) and (h) of section 7060 of this Act; 
(F)funds provided under the heading International Narcotics Control and Law Enforcement for International Organized Crime and for Cybercrime and Intellectual Property Rights: Provided, That the spend plans shall include bilateral and global programs funded under such heading along with a brief description of the activities planned for each country; and (G)the regional security initiatives described under this heading in Senate Report 116–126. 
(2)Not later than 90 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III. (c)ClarificationThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961. 
(d)Congressional budget justification 
(1)SubmissionThe congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2022: Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter. (2)Multi-year availability of certain fundsThe Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic Programs and Operating Expenses.Reorganization 
7062. 
(a)Oversight 
(1)Prior consultation and notificationFunds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may not be used to implement a reorganization, redesign, or other plan described in paragraph (2) by the Department of State, the United States Agency for International Development, or any other Federal department, agency, or organization funded by this Act without prior consultation by the head of such department, agency, or organization with the appropriate congressional committees: Provided, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That any such notification submitted to such Committees shall include a detailed justification for any proposed action, including the information specified under section 7073 of the joint explanatory statement accompanying the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That congressional notifications submitted in prior fiscal years pursuant to similar provisions of law in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be deemed to meet the notification requirements of this section. (2)Description of activitiesPursuant to paragraph (1), a reorganization, redesign, or other plan shall include any action to— 
(A)expand, eliminate, consolidate, or downsize covered departments, agencies, or organizations, including bureaus and offices within or between such departments, agencies, or organizations, including the transfer to other agencies of the authorities and responsibilities of such bureaus and offices; (B)expand, eliminate, consolidate, or downsize the United States official presence overseas, including at bilateral, regional, and multilateral diplomatic facilities and other platforms; or 
(C)reduce the size of the permanent Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State and USAID from the levels specified in sections 7063(d)(1) and 7064(i)(1) of this Act. (b)Additional requirements and limitations (1)USAID reorganizationNot later than 30 days after enactment of this Act, and quarterly thereafter until September 30, 2022, the USAID Administrator shall submit a report to the appropriate congressional committees on the status of USAID’s reorganization in the manner described in House Report 116–78. 
(2)Bureau of population, refugees, and migration, department of stateNone of the funds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may be used to downsize, downgrade, consolidate, close, move, or relocate the Bureau of Population, Refugees, and Migration, Department of State, or any activities of such Bureau, to another Federal agency. (3)Administration of fundsFunds made available by this Act— 
(A)under the heading Migration and Refugee Assistance shall be administered by the Assistant Secretary for Population, Refugees, and Migration, Department of State, and this responsibility shall not be delegated; and (B)that are made available for the Office of Global Women’s Issues shall be administered by the United States Ambassador-at-Large for Global Women’s Issues, Department of State, and this responsibility shall not be delegated.Department of state management 
7063. 
(a)Financial systems improvementFunds appropriated by this Act for the operations of the Department of State under the headings Diplomatic Programs and Capital Investment Fund shall be made available to implement the recommendations contained in the Foreign Assistance Data Review Findings Report (FADR) and the Office of Inspector General (OIG) report entitled Department Financial Systems Are Insufficient to Track and Report on Foreign Assistance Funds: Provided, That such funds may not be obligated for enhancements to, or expansions of, the Budget System Modernization Financial System, Central Resource Management System, Joint Financial Management System, or Foreign Assistance Coordination and Tracking System until such updated plan is submitted to the Committees on Appropriations: Provided further, That such funds may not be obligated for new, or expansion of existing, ad hoc electronic systems to track commitments, obligations, or expenditures of funds unless the Secretary of State, following consultation with the Chief Information Officer of the Department of State, has reviewed and certified that such new system or expansion is consistent with the FADR and OIG recommendations: Provided further, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an update to the plan required under section 7006 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) for implementing the FADR and OIG recommendations. (b)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2021: Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7015(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service. 
(c)Certification 
(1)ComplianceNot later than 45 days after the initial obligation of funds appropriated under titles III and IV of this Act that are made available to a Department of State bureau or office with responsibility for the management and oversight of such funds, the Secretary of State shall certify and report to the Committees on Appropriations, on an individual bureau or office basis, that such bureau or office is in compliance with Department and Federal financial and grants management policies, procedures, and regulations, as applicable. (2)ConsiderationsWhen making a certification required by paragraph (1), the Secretary of State shall consider the capacity of a bureau or office to— 
(A)account for the obligated funds at the country and program level, as appropriate; (B)identify risks and develop mitigation and monitoring plans; 
(C)establish performance measures and indicators; (D)review activities and performance; and 
(E)assess final results and reconcile finances. (3)PlanIf the Secretary of State is unable to make a certification required by paragraph (1), the Secretary shall submit a plan and timeline detailing the steps to be taken to bring such bureau or office into compliance. 
(d)Personnel levels 
(1)Funds made available by this Act are made available to support the permanent Foreign Service and Civil Service staff levels of the Department of State at not less than the hiring targets established in the fiscal year 2020 operating plan. (2)Not later than 60 days after enactment of this Act, and every 60 days thereafter until September 30, 2022, the Secretary of State shall report to the appropriate congressional committees on the on-board personnel levels, hiring, and attrition of the Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State, on an operating unit-by-operating unit basis: Provided, That such report shall also include a hiring plan, including timelines, for maintaining the agency-wide, on-board Foreign Service and Civil Service at not less than the levels specified in paragraph (1). 
(e)Information technology platform 
(1)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be made available for a new major information technology (IT) investment without the concurrence of the Chief Information Officer, Department of State. (2)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be used by an agency to submit a project proposal to the Technology Modernization Board for funding from the Technology Modernization Fund unless, not later than 15 days in advance of submitting the project proposal to the Board, the head of the agency— 
(A)notifies the Committees on Appropriations of the proposed submission of the project proposal; and (B)submits to the Committees on Appropriations a copy of the project proposal. 
(3)None of the funds appropriated in title I of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Administration of Foreign Affairs may be used by an agency to carry out a project that is approved by the Board unless the head of the agency— (A)submits to the Committees on Appropriations a copy of the approved project proposal, including the terms of reimbursement of funding received for the project; and 
(B)agrees to submit to the Committees on Appropriations a copy of each report relating to the project that the head of the agency submits to the Board.United states agency for international development management 7064. (a)AuthorityUp to $100,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948 and 3949). 
(b)RestrictionThe authority to hire individuals contained in subsection (a) shall expire on September 30, 2022. (c)Program account chargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses. 
(d)Foreign service limited extensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. (e)Disaster surge capacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations. 
(f)Personal services contractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Bureau for Humanitarian Assistance. (g)Small businessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. 
(h)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. (i)Personnel levels (1)Funds made available by this Act under the heading Operating Expenses are made available to support not less than 1,850 permanent Foreign Service Officers and 1,600 permanent Civil Service staff. 
(2)Not later than 60 days after enactment of this Act, and every 60 days thereafter until September 30, 2022, the USAID Administrator shall report to the appropriate congressional committees on the on-board personnel levels, hiring, and attrition of the Civil Service, Foreign Service, and foreign service national workforce of USAID, on an operating unit-by-operating unit basis: Provided, That such report shall also include a hiring plan, including timelines, for maintaining the agency-wide, on-board Foreign Service Officers and Civil Service staff at not less than the levels specified in paragraph (1).Stabilization and development in regions impacted by extremism and conflict 7065. (a)Prevention and stabilization fund (1)Funds and transfer authorityOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program, up to $100,000,000 may be made available for the Prevention and Stabilization Fund for the purposes enumerated in section 509(a) of the Global Fragility Act of 2019 (title V of division J of Public Law 116–94): Provided, That unless specifically designated in this Act or in the report accompanying this Act for assistance for countries, such funds are in addition to amounts otherwise made available for such purposes: Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations. 
(2)Transitional justiceOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for the Prevention and Stabilization Fund, not less than $10,000,000 may be made available for programs to promote accountability for genocide, crimes against humanity, and war crimes, including in Iraq and Syria, which shall be in addition to any other funds made available by this Act for such purposes: Provided, That such programs shall include components to develop local investigative and judicial skills, and to collect and preserve evidence and maintain the chain of custody of evidence, including for use in prosecutions, and may include the establishment of, and assistance for, transitional justice mechanisms: Provided further, That such funds shall be administered by the Special Coordinator for the Office of Global Criminal Justice, Department of State: Provided further, That funds made available by this paragraph shall be made available on an open and competitive basis. (b)Global concessional financing facilityOf the funds appropriated by this Act under the heading Economic Support Fund, $25,000,000 may be made available for the Global Concessional Financing Facility of the World Bank to provide financing to support refugees and host communities: Provided, That such funds shall be in addition to funds allocated for bilateral assistance in the report required by section 653(a) of the Foreign Assistance Act of 1961, and may only be made available subject to prior consultation with the Committees on Appropriations.Prohibition on funding for abortions and involuntary sterilization 
7066.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.United nations population fund 7067. (a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2021, $55,500,000 shall be made available for the United Nations Population Fund (UNFPA). 
(b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations. (c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China. 
(d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— (1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and 
(2)UNFPA does not fund abortions. (e)Report to congress and dollar-for-Dollar withholding of funds (1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China. 
(2)If a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.Global health activities 7068. (a) (1)In generalFunds appropriated under the heading Global Health Programs in this Act that are made available for bilateral assistance for global health programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under this section and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $750,000,000 shall be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species: Provided further, That none of the funds made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available to implement the Presidential Memorandum on Mexico City Policy dated January 23, 2017: Provided further, That none of the funds made available by this Act may be used in contravention of the conditions of section 7066 of this Act and section 104(f)(1) of the Foreign Assistance Act of 1961. 
(2)ProhibitionNone of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President, directly supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided, That any determination made pursuant to this paragraph must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion. (3)LimitationsIn order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements— 
(A)service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (B)the project shall not include payment of incentives, bribes, gratuities, or financial reward to: 
(i)an individual in exchange for becoming a family planning acceptor; or  (ii)program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; 
(C)the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual’s decision not to accept family planning services; (D)the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and 
(E)the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and (F)not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in subparagraph (A), (B), (C), or (E) of this paragraph, or a pattern or practice of violations of the requirements contained in subparagraph (D) of such paragraph, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency. 
(4)natural family planningIn awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961, no applicant shall be discriminated against because of such applicant’s religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of paragraph (3). (5)definitionFor purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term ‘‘motivate’’, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options. 
(6)InformationInformation provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use. (7)HIV/AIDS working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) may be made available for pharmaceuticals and other products for other global health, emerging infectious disease, and child survival activities to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–447) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund. 
(b)Infectious disease outbreaks 
(1) Extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Complex Crises Fund, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph. (2)Emergency reserve fundUp to $50,000,000 of the funds made available under the heading Global Health Programs may be made available for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided, That such funds shall be made available under the same terms and conditions of such section, as amended. 
(3)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations.assistance for foreign nongovernmental organizations 7069.The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C the following: 
 
104DEligibility for AssistanceNotwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance under sections 104, 104A, 104B, and 104C, a foreign nongovernmental organization— (1)shall not be ineligible for such assistance solely on the basis of health or medical services, including counseling and referral services, provided by such organization with non-United States Government funds if such services— 
(A)are permitted in the country in which they are being provided; and (B)would not violate United States law if provided in the United States; and 
(2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under this part.. VIIICoronavirus Pandemic Preparedness and Response Emergency Fundingdepartment of stateadministration of foreign affairsdiplomatic programsFor an additional amount for Diplomatic Programs, $955,000,000, to remain available until September 30, 2022, for necessary expenses to prevent, prepare for, and respond to coronavirus, including for evacuation expenses, emergency preparedness, maintaining consular operations, and other operations and maintenance requirements related to the consequences of coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.office of inspector generalFor an additional amount for Office of Inspector General, $4,400,000, to remain available until September 30, 2022, for oversight of funds administered by the Department of State and made available to prevent, prepare for, and respond to coronavirus by this title and by prior acts: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.united states agency for international developmentfunds appropriated to the presidentoperating expensesFor an additional amount for Operating Expenses, $105,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus and for other operations and maintenance requirements related to the consequences of coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional ammount for Office of Inspector General, $3,000,000, to remain available until September 30, 2022, for oversight of funds administered by the United States Agency for International Development and made available to prevent, prepare for, and respond to coronavirus by this title and by prior acts: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985bilateral economic assistancefunds appropriated to the presidentglobal health programsFor an additional amount for Global Health Programs, $2,500,000,000, to remain available until September 30, 2022, for necessary expenses to prevent, prepare for, and respond to coronavirus: Provided, That such funds shall be administered by the Administrator of the United States Agency for International Development: Provided further, That of the funds appropriated under this heading in this title, not less than $150,000,000 shall be transferred to, and merged with, funds made available for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided further, That funds made available pursuant to the preceding proviso shall be made available under the terms and conditions of such section, as amended: Provided further, That funds appropriated under this heading in this title shall be made available for a contribution to a multilateral vaccine development partnership to support epidemic preparedness: Provided further, That of the funds appropriated under this heading in this title, not less than $750,000,000 shall be made available for a United States contribution to The GAVI Alliance and not less than $800,000,000 shall be made available as a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund): Provided further, That funds made available to the Global Fund pursuant to the previous proviso shall be made available notwithstanding section 202(d)(4)(A)(i) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622(d)(4)(A)(i)): Provided further, That funds appropriated under this heading for fiscal years 2020 and 2021 which are designated as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and made available as a United States contribution to the Global Fund shall not be considered a contribution for the purpose of applying such section 202(d)(4)(A)(i): Provided further, That funds made available under this heading in this title shall be allocated and allotted not later than 60 days after the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.development assistanceFor an additional amount for Development Assistance, $900,000,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until September 30, 2022, for necessary expenses to prevent, prepare for, and respond to coronavirus, including to address related economic, and stabilization requirements, of which not less than $150,000,000 shall be made available to maintain access to basic education and to not-for-profit institutions of higher education for costs related to the consequences of coronavirus: Provided, That such institutions of higher education shall meet standards equivalent to those required for United States institutional accreditation by a regional accreditation agency recognized by the United States Department of Education: Provided further, That funds made available under this heading in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.international disaster assistanceFor an additional amount for International Disaster Assistance, $1,125,000,000, to remain available until expended, for necessary expenses to prevent, prepare for, and respond to coronavirus: Provided, That funds made available under this heading in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.economic support fundFor an additional amount for Economic Support Fund, $1,500,000,000, to remain available until September 30, 2022, for necessary expenses to prevent, prepare for, and respond to coronavirus, including to address related economic and stabilization requirements: Provided, That funds made available under this heading in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.assistance for europe, eurasia and central asiaFor an additional amount for Assistance for Europe, Eurasia and Central Asia, $500,000,000, to remain available until September 30, 2022, for necessary expenses to prevent, prepare for, and respond to coronavirus, including to address related economic and stabilization requirements: Provided, funds made available under this heading in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. department of statemigration and refugee assistanceFor an additional amount for Migration and Refugee Assistance, $1,125,000,000, to remain available until expended, for necessary expenses to prevent, prepare for, and respond to coronavirus: Provided, That funds made available under this heading in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.independent agenciesinter-american foundationFor an additional amount for Inter-American Foundation, $10,000,000, to remain available until September 30, 2022, for necessary expenses to prevent, prepare for, and respond to coronavirus, including to address related economic and stabilization requirements: Provided, that funds made avaiable under this heading in this title shall be allocated and allotted within 60 days of the enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.united states african development foundationFor an additional amount for United States African Development Foundation, $10,000,000, to remain available until September 30, 2022, for necessary expenses to prevent, prepare for, and respond to coronavirus, including to address related economic and stabilization requirements: Provided, that funds made available under this heading in this title shall be allocated and allotted within 60 days of the enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.multilateral assistancefunds appropriated to the presidentinternational organizations and programsFor an additional amount for International Organizations and Programs, $1,281,150,000, to remain available until September 30, 2022, for necessary expenses to prevent, prepare for, and respond to coronavirus and to support the United Nations Global Humanitarian Response Plan COVID–19: Provided, That funds made available under this heading in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.general provisions — this title(including transfer of funds)transfers and limitations 8001.The authorities and limitations of section 402 of the Coronavirus Preparedness and Response Supplemental Appropriations Act (division A of Public Law 116–123) shall apply to funds appropriated by this title as follows: 
(1)Subsections (a), (d), (e), and (f) shall apply to funds under the heading Diplomatic Programs; and (2)Subsections (c), (d), (e), and (f) shall apply to funds under the heading Global Health Programs, Development Assistance, International Disaster Assistance, Economic Support Fund, and Migration and Refugee Assistance.Reimbursement authority 
8002.Funds appropriated by this title under the headings Diplomatic Programs, Operating Expenses, Global Health Programs, Development Assistance, International Disaster Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, Inter-American Foundation, and United States African Development Foundation may be used to reimburse such accounts administered by the Department of State and the United States Agency for International Development for obligations incurred to prevent, prepare for, and respond to coronavirus prior to the date of enactment of this Act.Reporting requirements 8003.The reporting requirements of section 406(b) of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (division A of Public Law 116–123) shall apply to funds appropriated by this title.Contribution Authority 
8004.Section 404 of the Coronavirus Preparedness and Response Supplemental Appropriations Act (division A of Public Law 116–123) shall apply to funds appropriated by this title under the same headings as specified by such section.Repatriation loans program account 8005.Section 21005 of the Emergency Appropriations for Coronavirus Health Response and Agency Operations (division B of Public Law 116–136) is amended by inserting at the end before the period and is further amended by striking $5,563,619 in the second proviso under the heading Repatriation Loans Program Account and inserting in lieu thereof $15,563,619 .Consular services 
8006.Section 21009 of the Emergency Appropriations for Coronavirus Health Response and Agency Operations (division B of Public Law 116–136) is amended by striking fiscal year 2020 and inserting in lieu thereof fiscal years 2020 and 2021: Provided, That the amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Definition 8007.In this title, the term coronavirus means SARS–CoV–2 or another coronavirus with pandemic potential. 
IXMiddle East Partnership for Peace 
9001.Short TitleThis title may be cited as the Middle East Partnership for Peace Act of 2020. 9002.FindingsCongress finds the following: 
(1)Economic development in conflict settings has been shown to support stabilization by empowering entrepreneurs, growing the middle class, and mitigating unemployment. (2)In 2018, unemployment in the Palestinian territories was 32.4 percent. Gross Domestic Product (GDP) growth in the Palestinian territories declined from 2017 to 2019, and it is projected to further decline in 2020. 
(3)According to the World Bank Ad Hoc Liaison Committee’s April 2019 Economic Monitoring Report, to achieve sustainable economic growth, in the Palestinian territories, growth and job creation going forward will need to be private sector driven. (4)According to the 2018 Joint Strategic Plan of the Department of State and the United States Agency for International Development, assistance can help prevent new recruitment to terrorist organizations, reduce levels of violence, promote legitimate governance structures that strengthen inclusion, and reduce policies that marginalize communities. 
(5)Although economic development is an important tool for stabilizing conflict-prone settings and establishing connections between communities, economic development by itself will not lead to lasting peace. People-to-people peace-building programs further advance reconciliation efforts by promoting greater understanding, mutual trust, and cooperation between communities. (6)While the United States and its international partners continue to support diplomatic and political negotiations between the representatives of the parties to the Israeli-Palestinian conflict, such efforts require broad popular support among the people on the ground to succeed. 
(7)Achieving sustainable, high-level agreements for lasting peace in the Middle East must come through, and with the support of, the people who live there, and the United States and its international partners can help the people of the region build popular support for sustainable agreements for lasting peace. 9003.Sense of CongressIt is the sense of Congress that— 
(1)building a viable Palestinian economy is central to the effort to preserve the possibility of a negotiated settlement leading to a sustainable two-state solution with the democratic, Jewish state of Israel and a demilitarized, democratic Palestinian state living side-by-side in peace, security, and mutual recognition; (2)United States and international support for grassroots, people-to-people efforts aimed at fostering tolerance, and building support for a such solution, can help counter extremist propaganda and the growing issue of incitement; 
(3)strengthening engagement between Palestinians, Israelis, and through people-to-people peace-building programs can increase the bonds of friendship and understanding; (4)investing in the development of the Palestinian economy and in joint economic ventures can advance multiple sectors to the benefit of local, regional, and global parties; and 
(5)Congress encourages cooperation between Palestinian, American, and Israeli business sectors in order to benefit the Palestinian, American, and Israeli peoples and economies. 9004.People-to-People Partnership for Peace FundChapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) is amended by adding at the end the following: 
 
535People-to-People Partnership for Peace Fund 
(a)EstablishmentBeginning on the date that is one year after the date of enactment of this section, the Administrator of the United States Agency for International Development is authorized to establish a program to provide funding for projects to help build the foundation for peaceful co-existence between Israelis and Palestinians and for a sustainable two-state solution. The program established under this subsection shall be known as the People-to-People Partnership for Peace Fund (referred to in this section as the Fund). (b)Eligibility for SupportIn providing funding for projects through the Fund, the Administrator may provide support for qualified organizations, prioritizing those organizations that seek to build better cooperation between Israelis and Palestinians, including Palestinian organizations, Israeli organizations, and international organizations that bring Israelis and Palestinians together. 
(c)Additional eligibility for supportIn providing funding for projects through the Fund, The Administrator may additionally provide support to qualified organizations that further shared community building, peaceful co-existence, dialogue, and reconciliation between Arab and Jewish citizens of Israel.  (d)ContributionsThe Administrator— 
(1)is encouraged to work with foreign governments and international organizations to leverage the impact of United States resources and achieve the objectives of this section; and (2)is authorized to make and accept contributions for the purposes of the Fund, consistent with subsections (b) and (d) of section 635. 
(e)Advisory Board 
(1)EstablishmentThe Administrator shall establish an advisory board to make recommendations to the Administrator regarding the types of projects that should be funded through the Fund. (2)Membership (A)In GeneralSubject to subparagraph (B), the advisory board shall be composed of 13 members, none of whom may be Members of Congress, who shall be appointed for renewable periods of 3 years, as follows:  
(i)One member appointed by the Administrator, in consultation with the Secretary of State. (ii)One member appointed by the chair, and one member appointed by the ranking member, of the Committee on Foreign Relations of the Senate. 
(iii)One member appointed by the chair, and one member appointed by the ranking member, of the Committee on Foreign Affairs of the House of Representatives. (iv)One member appointed by the chair, and one member appointed by the ranking member, of the Committee on Appropriations of the Senate. 
(v)One member appointed by the chair, and one member appointed by the ranking member, of the Committee on Appropriations of the House of Representatives. (vi)One member appointed by the majority leader, and one member appointed by the minority leader, of the Senate. 
(vii)One member appointed by the Speaker, and one member appointed by the minority leader, of the House of Representatives. (B)International ParticipationThe Administrator may appoint up to two additional members to the advisory board who are representatives of foreign governments or international organizations for renewable periods of 3 years. 
(C)QualificationsMembers of the advisory board shall have demonstrated regional expertise and experience and expertise in conflict mitigation and people-to-people programs. (D)Additional recommendationsThe Administrator should consider the input and recommendations from missions of the United States Agency for International Development in the region and mission directors when considering types of projects.. 
9005.Joint Investment for Peace Initiative 
(a)EstablishmentBeginning on the date that is 180 days after the date of the enactment of this Act, the Chief Executive Officer of the United States International Development Finance Corporation (referred to in this section as the Chief Executive Officer and the Corporation, respectively) is authorized to establish a program to provide investments in entities that carry out projects that contribute to the development of the Palestinian private sector economy. The program established under this subsection shall be known as the Joint Investment for Peace Initiative (referred to in this section as the Initiative).  (b)Participation RequirementIn providing investments through the Initiative, the Chief Executive Officer shall ensure participation by small and medium-sized enterprises owned by Palestinians. 
(c)PriorityIn providing investments through the Initiative, the Chief Executive Officer shall prioritize projects that increase economic cooperation between Israelis and Palestinians.  (d)Use of Existing AuthoritiesIn carrying out the Initiative, the Chief Executive Officer shall utilize the authorities under section 1421 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9621) to— 
(1)select a manager of the Initiative with the consensus of the majority of the Board of Directors of the Corporation;  (2)oversee and direct the operation of the Initiative consistent with such Act and other provisions of law; 
(3)provide the Initiative with loans, guaranties, equity, and insurance, as appropriate, to enable the Initiative to attract private investment; and (4)carry out the purposes of the Initiative consistent with the provisions of this section and other applicable provisions of law.  
(e)ExpendituresFunds made available to carry out the Initiative shall be expended at the minimum rate necessary to make timely payments for projects and activities carried out under the Initiative. (f)Private Character of InitiativeAny entity that receives an investment under the Initiative shall not by virtue of receipt of such investment be considered to be an agency or establishment of the United States Government for purposes of title 5, United States Code. 
(g)OversightOperations of the Corporation under the Initiative shall be subject to— (1)audits, investigations, and inspections conducted by the Office of the Inspector General of the United States International Development Finance Corporation; and 
(2)assessment by the Comptroller General of the United States. (h)Annual Report (1)In GeneralNot later than December 31, 2021, and each December 31 thereafter, the Chief Executive Officer shall submit to the appropriate congressional committees a report that describes the following: 
(A)The extent to which the Initiative has contributed to promoting and supporting Palestinian economic development. (B)The extent to which the Initiative has contributed to greater integration of the Palestinian economy into the international rules-based business system. 
(C)The extent to which projects that increase economic cooperation between Israelis and Palestinians have been prioritized. (D)Information on the following: 
(i)Investments received and provided through the Initiative. (ii)The mechanisms established for transparency and accountability of investments provided through the Initiative. 
(E)A description of the Initiative’s operations, activities, budget, receipts, and expenditures for the preceding 12-month period, including an audited report of the Initiative’s finances which shall further include statements of financial position, operations, equity positions and cash flows, in accordance with generally accepted government auditing standards prescribed by the Comptroller General of the United States. (F)Lessons learned from improvements to the efficacy of people-to-people relationships. 
(G)A description of potential strategies for achieving sustainability for civic institutions that the Initiative develops or supports, including novel financing mechanisms. (H)A description of the process for vetting and oversight of entities eligible for support from the Initiative to ensure compliance with the requirements of section 9006(b). 
(2)FormThe reports required under this subsection shall be submitted in unclassified form, without the designation For Official Use Only or any related or successor designation, but may be accompanied by a classified annex.  (i)Exceptions to Certain LimitationsIn providing investments through the Initiative described in subsection (c)— 
(1)the Corporation may provide support for projects in countries with upper-middle-income economies or high-income economies (as those terms are defined by the International Bank for Reconstruction and Development and the International Development Association); and (2)the restriction under section 1412(c)(2) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9612(c)(2)) shall not apply with respect to support for projects in countries described in paragraph (1).  
(j)Termination 
(1)In generalThe authority to carry out the Initiative shall terminate on the date that is 10 years after the date on which the Chief Executive Officer makes the first investment under the Initiative. (2)ExceptionThe Chief Executive Officer is authorized to continue to manage investments made under the Initiative on and after the date specified in paragraph (1). 
9006.Limitations, Vetting, Coordination, and Oversight 
(a)LimitationsNone of the funds made available to carry out this title, or any amendment made by this title, may be used to provide— (1)financial assistance to the national government of any foreign country; 
(2)assistance for— (A)any individual or group the Secretary of State determines to be involved in, or advocating, terrorist activity; or 
(B)any individual who is a member of a foreign terrorist organization (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)); or (3)assistance for the Palestinian Authority or the Palestine Liberation Organization.  
(b)Applicable RegulationsAssistance made available under this title, and any amendment made by this title, shall adhere to the mission directives and vetting practices for assistance for the West Bank and Gaza, as set forth by the United States Agency for International Development. (c)Coordination (1)The Chief Executive Officer of the United States International Development Finance Corporation, acting through the Chief Development Officer of such Corporation, shall coordinate with the Administrator of the United States Agency for International Development to ensure that all expenditures from the Joint Investment for Peace Initiative comply with this section. 
(2)To the extent practicable, the Administrator of the United States Agency for International Development and the Chief Executive Officer of the United States International Development Finance Corporation should coordinate and share information in advance of providing resources through the People-to-People Partnership for Peace Fund and the Joint Investment for Peace Initiative. (d)Report (1)In GeneralNot later than 90 days after the end of the first fiscal year in which both the People-to-People Partnership for Peace Fund and the Joint Investment for Peace Initiative are in effect, and annually thereafter, the Administrator of the United States Agency for International Development and the Chief Executive Officer of the United States International Development Finance Corporation shall jointly submit to the appropriate congressional committees a report in writing that describes— 
(A) 
(i)lessons learned and best practices developed from funding for projects under the People-to-People Partnership for Peace Fund during the prior fiscal year; and  (ii)the extent to which such projects have contributed to the purposes of the People-to-People Partnership for Peace Fund; 
(B) 
(i)lessons learned and best practices developed from investments provided under the Joint Investment for Peace Initiative during the prior fiscal year; and (ii)the extent to which such investments have contributed to the purposes of the Joint Investment for Peace Initiative; and 
(C)how the United States International Development Finance Corporation and the United States Agency for International Development coordinate and share information with respect to the People-to-People Partnership for Peace Fund and the Joint Investment for Peace Initiative. (2)ConsultationThe Administrator of the United States Agency for International Development shall consult with the advisory board established by subsection (e) of section 535 of the Foreign Assistance Act of 1961 (as added by section 9004) to inform the reports required by paragraph (1). 
9007.Appropriate congressional Committees DefinedIn this title, the term appropriate congressional committees has the meaning given that term in section 1402 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601). 9008.Authorization of Appropriations (a)In GeneralThere is authorized to be appropriated to carry out this title, and the amendments made by this title, $50,000,000 for each of the first 5 fiscal years beginning after the date of the enactment of this Act. 
(b)Availability of Amounts To Carry Out Section 535 of the Foreign Assistance Act of 1961Of the amounts authorized to be appropriated by subsection (a) for each of the fiscal years described in such subsection, the following amounts shall be made available to carry out section 535 of the Foreign Assistance Act of 1961 (as added by section 9004): (1)Sixty percent of such amounts for the first fiscal year. 
(2)Fifty percent of such amounts for the second fiscal year. (3)Forty percent of such amounts for each of the third and fourth such fiscal years. 
(4)Thirty percent of such amounts for the fifth such fiscal year. (c)Administrative ExpensesNot more than 3 percent of amounts authorized to be appropriated by subsection (a) for a fiscal year may be made available for administrative expenses to carry out section 535 of the Foreign Assistance Act of 1961 (as added by section 9004). 
(d)AvailabilityAmounts authorized to be appropriated by subsection (a) for a fiscal year are authorized to remain available for such fiscal year and the subsequent 4 fiscal years. 9009.None of the funds made available by this Act may be used to support the forced relocation of refugees to Bhasan Char. 
9010.None of the funds made available by this Act may be used to withdraw the United States from the Mutual Defense Treaty between the United States and Republic of Korea signed on October 1, 1953. 9011. (a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). 
(b)The entities listed in this subsection are the following:    Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, UruguayBriar Hall Operations LLC, New York, New York DT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New YorkDT Dubai II Golf Manager LLC, New York, New York DT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New YorkDT India Venture LLC, New York, New York DT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New YorkDT Marks Baku Managing Member Corp, New York, New York  DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New YorkDT Marks Dubai II LLC, New York, New York DT Marks Dubai II Member Corp, New York, New YorkDT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New York DT Marks Jersey City LLC, New York, New YorkDT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New York DT Marks Qatar Member Corp, New York, New YorkDT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New York DT Marks Pune LLC, New York, New YorkDT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New York DT Marks Pune II Managing Member Corp, New York, New YorkDT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New York DT Marks Vancouver LP, New York, New YorkDT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New York DT Marks Worli Member Corp, New York, New YorkDT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New York Indian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New YorkJupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New York Lamington Family Holdings LLC, New York, New YorkLawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New York LFB Acquisition Member Corp, New York, New YorkMAR-A-LAGO CLUB, L.L.C., Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New York Nitto World Co, Limited, Turnberry, ScotlandOPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York  OWO Developer LLC, New York, New YorkTIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, Ireland Ace Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJTrump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New York Trump Chicago Development LLC, New York, New YorkTrump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New York Trump Chicago Managing Member LLC, New York, New YorkTrump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New York Trump Chicago Residential Manager LLC, New York, New YorkTrump Chicago Retail LLC, New York, New YorkTrump Chicago Retail Manager LLC, New York, New York Trump Chicago Retail Member Corp, New York, New YorkTrump Drinks Israel Holdings LLC, New York, New York Trump Drinks Israel Holdings Member Corp, New York, New York Trump Drinks Israel LLC, New York, New YorkTrump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New York Trump Endeavor 12 Manager Corp, New York, New YorkTrump Golf Acquisitions LLC, New York, New YorkTrump Golf Coco Beach LLC, New York, New York Trump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New York Trump International Golf Club Scotland Limited, Aberdeen, ScotlandTrump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New York Trump International Hotel Hawaii LLC, New York, New YorkTrump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New York Trump Korean Projects LLC, New York, New York Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New York Trump Marks Baja Corp, New York, New YorkTrump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New York Trump Marks Beverages Corp, New York, New YorkTrump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New York Trump Marks Canouan, LLC New York, New YorkTrump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New York Trump Marks Dubai Corp, New York, New YorkTrump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New York Trump Marks Egypt LLC, New York, New YorkTrump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New York Trump Marks Ft. Lauderdale LLC, New York, New YorkTrump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New York Trump Marks Holdings LP (FKA Trump Marks LP), New York, New YorkTrump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New York Trump Marks Istanbul II Corp, New York, New YorkTrump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New York Trump Marks Jersey City LLC, New York, New YorkTrump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New York Trump Marks Menswear LLC, New York, New YorkTrump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York  Trump Marks Mtg LLC, New York, New YorkTrump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New York  Trump Marks New Rochelle Corp, New York, New York Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York  Trump Marks Palm Beach LLC, New York, New York Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York  Trump Marks Philadelphia Corp, New York, New York Trump Marks Philadelphia LLC, New York, New York Trump Marks Philippines Corp, New York, New York  Trump Marks Philippines LLC, New York, New YorkTrump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New YorkTrump Old Post Office LLC, New York, New York Trump Old Post Office Member Corp, New York, New YorkTrump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New York The Trump Organization, New York, New YorkTrump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New York Trump Palace/Parc LLC, New York, New YorkTrump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New York Trump Panama Hotel Management LLC, New York, New YorkTrump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New York Trump Park Avenue Acquisition LLC, New York, New YorkTrump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York  Trump Payroll Corp, New York, New YorkTrump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New York Trump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New YorkTrump Productions LLC (former Rancho Lien LLC), New York, New YorkTrump Production Managing Member Inc, New York, New York Trump Project Manager Corp, New York, New York Trump Restaurants LLC, New York, New York Trump Riverside Management LLC, New York, New York Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  Trump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New YorkTrump Tower Commercial LLC, New York, New York Trump Tower Managing Member Inc, New York, New YorkTrump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New York Trump Vineyard Estates Manager Corp, New York, New YorkTrump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New York Trump Virginia Acquisitions Manager Corp, New York, New YorkTrump Virginia Lot 5 LLC, New York, New YorkTrump Virginia Lot 5 Manager Corp, New York, New York  Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New York Trump World Productions Manager Corp, New York, New YorkTrump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New York Trump's Castle Management Corp, Atlantic City, NJTrump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, Scotland Turnberry Scotland LLC, Turnberry, ScotlandTW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland  TW Venture I Managing Member Corp, Palm Beach, Florida TW Venture II Managing Member Corp, Doonbeg, IrelandUltimate Air Corp, New York, New York Unit 2502 Enterprises Corp, Chicago, IL Unit 2502 Enterprises LLC, Chicago, IL VHPS LLC, Los Angeles, CA West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York TC MARKS BUENOS AIRES LLC, New York, New York Midland Associates, New York, New YorkMiss Universe L.P., LLLP (formerly Trump Pageants, L.P.), New York, New York  Trump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York 40 Wall Street LLC, New York, New York 401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA Caribuslness Investments, S.R.L., Dominican Republic  County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York DJT Operations I LLC, New York, New York  DT Connect II LLC, Palm Beach, FloridaExcel Venture I LLC, St. Martin, French West Indies Fifty-Seventh Street Associates LLC, New York, New York  Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY Trump Turnberry , Turnberry, Scotland  The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New YorkTIHT Commercial LLC, New York, New York  TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY Trump National Golf Club - Charlotte, Charlotte, NC  Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland Trump Las Vegas Development LLC, Las Vegas, NV  Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York Trump National Golf Club - Washington DC, Potomac Falls, VA  1125 South Ocean LLC, Palm Beach, FloridaT Promotions LLC, New York, New York HWA 555 Owners, LLC, San Francisco, CA  1290 Avenue of the Americas, A Tenancy-In-Common, New York, New YorkTrump Tower Triplex, New York, New York N/K/A DTW VENTURE LLC, Palm Beach, Florida  THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FLTrump Toronto Hotel Management Corp, New York, New York  Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL THC IMEA Development LLC, New York, New York  DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NVAlbemarle Estate, Charlottesville, VA  MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New YorkTrump International Golf Club, Dubai, UAE Trump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, IndonesiaSeven Springs, Bedford, NY Le Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South KoreaTrump Towers, Sunny Isles, FL D B Pace Acquisition, LLC, New York, NYDJT HOLDINGS LLC, New York, NY Golf Productions LLC, New York, NY T International Realty LLC, New York, NYTHC CENTRAL RESERVATIONS LLC, New York, NYTHC CHINA DEVELOPMENT LLC, New York, NY THC SALES & MARKETING LLC, New York, NYThe Trump-Equitable Fifth Avenue Company, New York, NYTRUMP 106 CPS LLC, New York, NY  TRUMP BOOKS LLC /THE MIDAS TOUCH, New York, NYTRUMP CAROUSEL LLC, New York, NY TRUMP CPS LLC, New York, NY TRUMP FERRY POINT LLC, New York, NYTRUMP HOME MARKS LLC, New York, NYTRUMP ICE LLC, New York, NY STORAGE 106 LLC, New York, NYSC CLEVELAND MS MANAGEMENT LLC, Cleveland, MST RETAIL LLC, New York, NY WESTMINSTER HOTEL MANAGEMENT LLC, Livingston, NJGOLF RECREATION SCOTLAND LIMITED, Turnberry, ScotlandTRUMP DEVELOPMENT SERVICES LLC, New York, NY 4T HOLDINGS TWO LLC, New York, NYT EXPRESS LLC, New York, NY 9012.None of the funds appropriated or otherwise made available by this Act may be used by the Department of State to carry out the sale, transfer, or authorization for the transfer to the Government of Saudi Arabia or the Government of the United Arab Emirates of any of the following: 
(1)Items or services defined in paragraphs (a)(4), (a)(5), and (a)(6) of category IV of the United States Munitions List (part 121.1 of title 22, Code of Federal Regulations). (2)Items or services relating to the items or services described in paragraph (1) that are defined in paragraph (c), (h), (i), or (j) of such category IV. 
9013.None of the funds appropriated or otherwise made available by this Act may be obligated or expended to transfer lethal military equipment or crowd control equipment to Bolivia. 9014.None of the funds made available by this Act may be used to withdraw the United States from the North Atlantic Treaty, done at Washington, DC, on April 4, 1949. 
9015.Prohibition on withdrawal from World Health OrganizationNone of the funds made available by this Act may be used to withdraw the United States from the World Health Organization. This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2021.  
BAgriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2021 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for fiscal year ending September 30, 2021, and for other purposes, namely: IAgricultural ProgramsProcessing, research, and marketingoffice of the secretary(including transfers of funds)For necessary expenses of the Office of the Secretary, $47,638,000 (increased by $500,000,000) (reduced by $500,000,000) (reduced by $2,000,000) (reduced by $1,000,000), of which not to exceed $5,118,000 shall be available for the immediate Office of the Secretary; not to exceed $1,329,000 shall be available for the Office of Homeland Security; not to exceed $6,508,000 shall be available for the Office of Partnerships and Public Engagement, of which $1,500,000 shall be for 7 U.S.C. 2279(c)(5); not to exceed $23,392,000 (reduced by $2,000,000) (reduced by $1,000,000) shall be available for the Office of the Assistant Secretary for Administration, of which $22,509,000 (reduced by $2,000,000) (reduced by $1,000,000) shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department:  Provided, That funds made available by this Act to an agency in the Administration mission area for salaries and expenses are available to fund up to one administrative support staff for the Office; not to exceed $3,921,000 shall be available for the Office of Assistant Secretary for Congressional Relations and Intergovernmental Affairs to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $7,370,000 shall be available for the Office of Communications: Provided further, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: Provided further, That not to exceed $22,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: Provided further, That funds made available under this heading for the Office of the Assistant Secretary for Congressional Relations and Intergovernmental Affairs may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency: Provided further, That during any 30 day notification period referenced in section 716 of this Act, the Secretary of Agriculture shall take no action to begin implementation of the action that is subject to section 716 of this Act or make any public announcement of such action in any form.Executive Operationsoffice of the chief economistFor necessary expenses of the Office of the Chief Economist, $21,251,000, of which $5,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155.office of hearings and appealsFor necessary expenses of the Office of Hearings and Appeals, $15,448,000.office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,666,000.office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $73,354,000 (reduced by $3,000,000) (reduced by $3,000,000) (reduced by $5,000,000) (reduced by $3,000,000), of which not less than $56,000,000 is for cybersecurity requirements of the department.office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,137,000 (increased by $5,700,000,000) (reduced by $5,700,000,000).office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $910,000:  Provided, That funds made available by this Act to an agency in the Civil Rights mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.office of civil rightsFor necessary expenses of the Office of Civil Rights, $22,875,000.office of safety, security, and protectionFor necessary expenses of the Office of Safety, Security, and Protection, $23,218,000.agriculture buildings and facilities(including transfers of funds)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 121, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $108,186,000 (reduced by $20,000,000), to remain available until expended.hazardous materials management(including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), $7,518,000, to remain available until expended: Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), $99,791,000 (reduced by $750,000) (increased by $750,000) (increased by $1,000,000), including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) and section 1337 of the Agriculture and Food Act of 1981 (Public Law 97–98).Office of the general counselFor necessary expenses of the Office of the General Counsel, $45,579,000 (reduced by $1,000,000) (reduced by $6,000,000) (reduced by $5,000,000).office of ethicsFor necessary expenses of the Office of Ethics, $4,198,000.office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $6,109,000 (reduced by $5,000,000) (increased by $5,000,000):  Provided, That funds made available by this Act to an agency in the Research, Education, and Economics mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Economic research serviceFor necessary expenses of the Economic Research Service, $86,703,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $183,434,000, of which up to $46,300,000 shall be available until expended for the Census of Agriculture: Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f).Agricultural research serviceSalaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,453,712,000: Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $500,000, except for headhouses or greenhouses which shall each be limited to $1,800,000, except for 10 buildings to be constructed or improved at a cost not to exceed $1,100,000 each, and except for two buildings to be constructed at a cost not to exceed $3,000,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $500,000, whichever is greater: Provided further, That appropriations hereunder shall be available for entering into lease agreements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by the Agricultural Research Service and a condition of the lease shall be that any facility shall be owned, operated, and maintained by the non-Federal entity and shall be removed upon the expiration or termination of the lease agreement: Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law.buildings and facilitiesFor the acquisition of land, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities as necessary to carry out the agricultural research programs of the Department of Agriculture, where not otherwise provided, $11,200,000 (reduced by $1,000,000) (increased by $1,000,000) to remain available until expended, to be allocated for ARS facilities co-located with university partners.National institute of food and agricultureresearch and education activitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $997,729,000 (increased by $750,000) (reduced by $750,000) (increased by $10,000,000) (reduced by $10,000,000) (increased by $2,000,000) (reduced by $1,000,000) (increased by $1,000,000) (increased by $1,000,000), which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the report accompanying this Act: Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, Hispanic serving institutions education grants, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended:  Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000:  Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii:  Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: Provided further, That not more than 5 percent of the amounts made available by this or any other Act to carry out the Agriculture and Food Research Initiative under 7 U.S.C. 3157 may be retained by the Secretary of Agriculture to pay administrative costs incurred by the Secretary in carrying out that authority.native american institutions endowment fundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,857,000, to remain available until expended.Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $538,557,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Extension Activities in the report accompanying this Act: Provided, That funds for facility improvements at 1890 institutions shall remain available until expended:  Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents.Integrated activitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $39,000,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the report accompanying this Act: Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2022: Provided further, That notwithstanding any other provision of law, indirect costs shall not be charged against any Extension Implementation Program Area grant awarded under the Crop Protection/Pest Management Program (7 U.S.C. 7626).Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $809,000: Provided, That funds made available by this Act to an agency in the Marketing and Regulatory Programs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Animal and plant health inspection serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $1,069,817,000, of which $480,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $15,338,000, to remain available until expended, shall be used for the cotton pests program, including for cost share purposes or for debt retirement for active eradication zones; of which $38,167,000, to remain available until expended, shall be for Animal Health Technical Services; of which $2,000,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $63,331,000, to remain available until expended, shall be used to support avian health; of which $4,251,000, to remain available until expended, shall be for information technology infrastructure; of which $198,912,000, to remain available until expended, shall be for specialty crop pests; of which, $13,979,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $18,651,000, to remain available until expended, shall be for zoonotic disease management; of which $41,363,000, to remain available until expended, shall be for emergency preparedness and response; of which $60,600,000, to remain available until expended, shall be for tree and wood pests; of which $5,739,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $2,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended; of which $20,838,000, to remain available until expended, shall be used to carry out the science program and transition activities for the National Bio and Agro-defense Facility located in Manhattan, Kansas: Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: Provided further, That this appropriation shall be available for the purchase, replacement, operation, and maintenance of aircraft: Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of the United States, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2021, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity’s liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.Buildings and facilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 2268a, $3,175,000, to remain available until expended.Agricultural marketing serviceMarketing servicesFor necessary expenses of the Agricultural Marketing Service, $188,891,000, of which $6,000,000 shall be available for the purposes of section 12306 of Public Law 113–79: Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701).Limitation on administrative expensesNot to exceed $61,227,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Funds for strengthening markets, income, and supply (section 32)(including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.); (2) transfers otherwise provided in this Act; and (3) not more than $20,705,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961 (Public Law 87–128).Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,235,000.Limitation on inspection and weighing services expensesNot to exceed $55,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $809,000: Provided, That funds made available by this Act to an agency in the Food Safety mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Food Safety and Inspection ServiceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $10,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,088,552,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: Provided further, That of the amounts available provided under this heading, $7,300,000, to remain available until expended, shall be for the relocation of the Mid-Western Laboratory: Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2021 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.): Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246 as further clarified by the amendments made in section 12106 of Public Law 113–79: Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. 
IIFarm production and conservation programsOffice of the under secretary for Farm production and conservationFor necessary expenses of the Office of the Under Secretary for Farm Production and Conservation, $916,000: Provided, That funds made available by this Act to an agency in the Farm Production and Conservation mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Farm Production and Conservation Business CenterSalaries and Expenses(Including transfers of funds)For necessary expenses of the Farm Production and Conservation Business Center, $232,194,000: Provided, That $60,228,000 of amounts appropriated for the current fiscal year pursuant to section 1241(a) of the Farm Security and Rural Investment Act of 1985 (16 U.S.C. 3841(a)) shall be transferred to and merged with this account.Farm service agencySalaries and expenses(including transfers of funds)For necessary expenses of the Farm Service Agency, $1,152,323,000, of which not less than $20,000,000 shall be for the hiring of new employees to fill vacancies and anticipated vacancies at Farm Service Agency county offices and farm loan officers and shall be available until September 30, 2022: Provided, That not more than 50 percent of the funding made available under this heading for information technology related to farm program delivery may be obligated until the Secretary submits to the Committees on Appropriations of both Houses of Congress, and receives written or electronic notification of receipt from such Committees of, a plan for expenditure that (1) identifies for each project/investment over $25,000 (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost for the entirety of the project/investment, including estimates for development as well as maintenance and operations, and (c) key milestones to be met; (2) demonstrates that each project/investment is, (a) consistent with the Farm Service Agency Information Technology Roadmap, (b) being managed in accordance with applicable lifecycle management policies and guidance, and (c) subject to the applicable Department’s capital planning and investment control requirements; and (3) has been reviewed by the Government Accountability Office and approved by the Committees on Appropriations of both Houses of Congress: Provided further, That the agency shall submit a report by the end of the fourth quarter of fiscal year 2021 to the Committees on Appropriations and the Government Accountability Office, that identifies for each project/investment that is operational (a) current performance against key indicators of customer satisfaction, (b) current performance of service level agreements or other technical metrics, (c) current performance against a pre-established cost baseline, (d) a detailed breakdown of current and planned spending on operational enhancements or upgrades, and (e) an assessment of whether the investment continues to meet business needs as intended as well as alternatives to the investment: Provided further, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: Provided further, That funds made available to county committees shall remain available until expended: Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service Agency county offices: Provided further, That none of the funds available to the Farm Service Agency shall be used to permanently relocate county based employees that would result in an office with two or fewer employees without prior notification and approval of the Committees on Appropriations of both Houses of Congress.State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $6,914,000.Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $6,500,000, to remain available until expended.Dairy indemnity program(including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12).Agricultural credit insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 5136), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), relending program (7 U.S.C. 1936c), and Indian highly fractionated land loans (25 U.S.C. 5136) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $2,750,000,000 for guaranteed farm ownership loans and $2,119,000,000 for farm ownership direct loans; $2,118,482,000 for unsubsidized guaranteed operating loans and $1,633,333,000 for direct operating loans; emergency loans, $37,668,000; Indian tribe land acquisition loans, $20,000,000; guaranteed conservation loans, $150,000,000; relending program, $33,693,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $60,000,000: Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: $38,710,000 for direct farm operating loans, $23,727,000 for unsubsidized guaranteed farm operating loans, $207,000 for emergency loans, $5,000,000 for the relending program, and $1,484,000 for Indian highly fractionated land loans, to remain available until expended.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $307,344,000: Provided, That of this amount, $294,114,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencysalaries and expensesFor necessary expenses of the Risk Management Agency, $59,374,000: Provided, That $2,000,000 shall be available for compliance and integrity activities required under section 516(b)(2)(C) of the Federal Crop Insurance Act of 1938 (7 U.S.C. 1516(b)(2)(C)) in addition to other amounts provided: Provided further, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i).Natural resources conservation serviceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 2268a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $833,785,000, to remain available until September 30, 2022: Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a.Watershed and flood prevention operationsFor necessary expenses to carry out preventive measures, including but not limited to surveys and investigations, engineering operations, works of improvement, and changes in use of land, in accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001–1005 and 1007–1009) and in accordance with the provisions of laws relating to the activities of the Department, $155,000,000, to remain available until expended: Provided, That for funds provided by this Act or any other prior Act, the limitation regarding the size of the watershed or subwatershed exceeding two hundred and fifty thousand acres in which such activities can be undertaken shall only apply for activities undertaken for the primary purpose of flood prevention (including structural and land treatment measures): Provided further, That of the amounts made available under this heading, $52,500,000 shall be allocated to projects and activities that can commence promptly following enactment; that address regional priorities for flood prevention, agricultural water management, inefficient irrigation systems, fish and wildlife habitat, or watershed protection; or that address authorized ongoing projects under the authorities of section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534) with a primary purpose of watershed protection by preventing floodwater damage and stabilizing stream channels, tributaries, and banks to reduce erosion and sediment transport.Watershed rehabilitation programUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $12,000,000 is provided.CorporationsThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fundReimbursement for net realized losses(including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.Hazardous waste management(limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $15,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Solid Waste Disposal Act (42 U.S.C. 6961). IIIRural development programsOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $812,000: Provided, That funds made available by this Act to an agency in the Rural Development mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Rural developmentSalaries and expenses(including transfers of funds)For necessary expenses for carrying out the administration and implementation of Rural Development programs, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $311,942,000: Provided, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support Rural Development programs: Provided further, That in addition to any other funds appropriated for purposes authorized by section 502(i) of the Housing Act of 1949 (42 U.S.C. 1472(i)), any amounts collected under such section will immediately be credited to this account and will remain available until expended for such purposes: Provided further, That of the amount provided under this heading, $1,000,000, shall be for the administration of the multi-family voucher program account: Provided further, That of the amount provided under this heading, $30,000,000, to remain available until expended, shall be for the relocation from the Goodfellow facility in St. Louis, Missouri.Rural housing serviceRural housing insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $1,000,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $28,000,000 for section 504 housing repair loans; $40,000,000 for section 515 rental housing; $230,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $33,300,000 shall be for direct loans; section 504 housing repair loans, $2,215,000; section 523 self-help housing land development loans, $269,000; section 524 site development loans, $355,000; and repair, rehabilitation, and new construction of section 515 rental housing, $6,688,000: Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2021: Provided further, That the Secretary shall implement provisions to provide incentives to nonprofit organizations and public housing authorities to facilitate the acquisition of Rural Housing Service (RHS) multifamily housing properties by such nonprofit organizations and public housing authorities that commit to keep such properties in the RHS multifamily housing program for a period of time as determined by the Secretary, with such incentives to include, but not be limited to, the following: allow such nonprofit entities and public housing authorities to earn a Return on Investment on their own resources to include proceeds from low income housing tax credit syndication, own contributions, grants, and developer loans at favorable rates and terms, invested in a deal; and allow reimbursement of organizational costs associated with owner’s oversight of asset referred to as Asset Management Fee of up to $7,500 per property.In addition, for the cost of direct loans, grants, and contracts, as authorized by sections 514 and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1486), $15,093,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for the cost of direct loans and grants, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $30,000,000, to remain available until expended, which shall be for a demonstration program for the preservation and revitalization of the multi-family rental housing properties assisted under sections 514, 515, and 516 of the Housing Act of 1949 to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purpose of ensuring the projects have sufficient resources to preserve the projects for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest, deferring loan payments, subordinating, reducing or re-amortizing loan debt, and providing other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: Provided, That as part of the preservation and revitalization agreement, the Secretary shall obtain a restrictive use agreement consistent with the terms of the restructuring: Provided further, That all balances, including obligated balances, available for all demonstration programs for the preservation and revitalization of section 514, 515, and 516 multi-family rental housing properties in the Multi-Family Housing Revitalization Program Account shall be transferred to and merged with this account and shall be for the preservation and revitalization of section 514, 515, and 516 multi-family rental housing properties, including the restructuring of existing USDA multi-family housing loans: Provided further, That following the transfer of balances described in the preceding proviso, any adjustments to obligations for the demonstration programs for the preservation and revitalization of section 514, 515, and 516 multi-family housing rental housing properties incurred in the Multi-Family Housing Revitalization Program Account shall be made in this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $412,254,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental assistance program(including transfers of funds)For rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) of the Housing Act of 1949 or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,450,000,000, of which $40,000,000 shall be available until September 30, 2022; and in addition such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: Provided, That of the amounts made available under this heading, $1,410,000,000 shall be available for renewal of rental assistance agreements: Provided further, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a 1-year period: Provided further, That upon request by an owner of a project financed by an existing loan under section 514 or 515 of the Act, the Secretary may renew the rental assistance agreement for a period of 20 years or until the term of such loan has expired, subject to annual appropriations: Provided further, That any unexpended balances remaining at the end of such 1-year agreements may be transferred and used for purposes of any debt reduction, maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2021 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act: Provided further, That except as provided in the fifth proviso under this heading and notwithstanding any other provision of the Act, the Secretary may recapture rental assistance provided under agreements entered into prior to fiscal year 2021 for a project that the Secretary determines no longer needs rental assistance and use such recaptured funds for current needs: Provided further, That of the amounts made available under this heading, $40,000,000 shall be available for rural housing vouchers to any low-income household, including a household that does not receive rental assistance, residing in a property financed with a section 515 loan that has been prepaid or otherwise paid off after September 30, 2005: Provided further, That the amount of such vouchers shall be equal to the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: Provided further, That such vouchers shall be subject to the availability of annual appropriations: Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: Provided further, That any balances available for the rural housing voucher program in the Multi-Family Housing Revitalization Program Account shall be transferred to and merged with this account and shall be available for the rural housing voucher program: Provided further, That if the Secretary determines that the amount made available for vouchers or rental assistance in this Act is not needed for vouchers or rental assistance, the Secretary may use such funds for any of the programs described under this heading.Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $31,000,000, to remain available until expended.Rural housing assistance grantsFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474 and 1490m, $45,000,000, to remain available until expended.Rural community facilities program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,800,000,000 for direct loans and $500,000,000 for guaranteed loans.For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $49,000,000, to remain available until expended: Provided, That $6,000,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: Provided further, That $6,000,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: Provided further, That $5,000,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading: Provided further, That the unexpended amounts provided under the first paragraph of this heading in Public Law 114–113 and made available for gross obligations of direct loans under section 1942.30 of title 7, Code of Federal Regulations, shall remain available through fiscal year 2026.Rural business—Cooperative serviceRural business program account(including transfers of funds)For the cost of loan guarantees and grants, for the rural business development programs authorized by section 310B and described in subsections (a), (c), (f) and (g) of section 310B of the Consolidated Farm and Rural Development Act, $62,200,000, to remain available until expended: Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $9,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.), the Northern Border Regional Commission (40 U.S.C. 15101 et seq.), and the Appalachian Regional Commission (40 U.S.C. 14101 et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development:  Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.Intermediary Relending Program Fund Account(including transfer of funds)For the principal amount of direct loans, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), $18,889,000.For the cost of direct loans, $2,939,000, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), of which $557,000 shall be available through June 30, 2021, for Federally Recognized Native American Tribes; and of which $1,072,000 shall be available through June 30, 2021, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, for administrative expenses to carry out the direct loan programs, $4,468,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program accountFor the principal amount of direct loans, as authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $50,000,000.The cost of grants authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects shall not exceed $10,000,000.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $26,600,000, of which $2,800,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $15,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 210A of the Agricultural Marketing Act of 1946, of which $3,000,000, to remain available until expended, shall be for Agriculture Innovation Centers authorized pursuant to section 6402 of Public Law 107–171.Rural microentrepreneur assistance programFor the cost of loans and grants, $6,000,000 under the same terms and conditions as authorized by section 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s): Provided, That such costs of loans, including the cost of modifying such loans, shall be defined in section 502 of the Congressional Budget Act of 1974.Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $476,000:  Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural utilities serviceRural water and waste disposal program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(2) of the Consolidated Farm and Rural Development Act, as follows: $1,400,000,000 for direct loans; and $50,000,000 for guaranteed loans.For the cost of loan guarantees and grants for rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $610,980,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $5,000,000 shall be available for the rural utilities program described in section 306E of such Act: Provided, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for grants authorized by section 306A(i)(2) of the Consolidated Farm and Rural Development Act in addition to funding authorized by section 306A(i)(1) of such Act: Provided further, That $68,000,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by section 306C(a)(2)(B) and section 306D of the Consolidated Farm and Rural Development Act, and Federally Recognized Native American Tribes authorized by 306C(a)(1) of such Act: Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: Provided further, That not to exceed $35,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $8,000,000 shall be made available for a grant to a qualified nonprofit multi-State regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: Provided further, That not to exceed $19,570,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: Provided further, That not to exceed $4,000,000 of the amounts made available under this heading shall be for solid waste management grants: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural electrification and telecommunications loans program account(including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305, 306, and 317 of the Rural Electrification Act of 1936 (7 U.S.C. 935, 936, and 940g) shall be made as follows: loans made pursuant to sections 305, 306, and 317, notwithstanding 317(c), of that Act, rural electric, $5,500,000,000; guaranteed underwriting loans pursuant to section 313A of that Act, $750,000,000; 5 percent rural telecommunications loans, cost of money rural telecommunications loans, and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $690,000,000: Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, design and engineering or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon subsurface utilization and storage systems.For the cost of direct loans as authorized by section 305 of the Rural Electrification Act of 1936 (7 U.S.C. 935), including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, cost of money rural telecommunications loans, $2,277,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $33,270,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $11,179,000.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $50,000,000 (increased by $25,000,000), to remain available until expended: Provided, That $3,000,000 shall be made available for grants authorized by section 379G of the Consolidated Farm and Rural Development Act: Provided further, That funding provided under this heading for grants under section 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $1,884,000, to remain available until expended: Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $35,000,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa et seq. IVDomestic Food ProgramsOffice of the under secretary for food, nutrition, and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition, and Consumer Services, $809,000: Provided, That funds made available by this Act to an agency in the Food, Nutrition and Consumer Services mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Food and nutrition serviceChild nutrition programs(including transfers of funds)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $25,131,440,000 to remain available through September 30, 2022, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: Provided, That of the total amount available, $18,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): Provided further, That of the total amount available, $15,299,000 shall be available to carry out studies and evaluations and shall remain available until expended:  Provided further, That of the total amount available, $35,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment, with a value of greater than $1,000, needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program: Provided further, That of the total amount available, $50,000,000 shall remain available until expended to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80): Provided further, That section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence by striking 2010 through 2021 and inserting 2010 through 2022: Provided further, That section 9(h)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(3)) is amended by striking For fiscal year 2020 and inserting For fiscal year 2021: Provided further, That section 9(h)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(4)) is amended by striking For fiscal year 2020 and inserting For fiscal year 2021.Special supplemental nutrition program for women, infants, and children (wic)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $5,750,000,000, to remain available through September 30, 2022: Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $90,000,000 shall be used for breastfeeding peer counselors and other related activities, and $14,000,000 shall be used for infrastructure: Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: Provided further, That upon termination of a federally mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency.Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $68,277,362,000 (increased by $528,585,000), of which $3,000,000,000, to remain available through September 30, 2023, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally Recognized Tribes participating in the Food Distribution Program on Indian Reservations: Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: Provided further, That funds made available for Employment and Training under this heading shall remain available through September 30, 2022: Provided further, That funds made available under this heading for section 28(d)(1), section 4(b), and section 27(a) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2022: Provided further, That with respect to funds made available under this heading for section 28(d)(1), the Secretary shall use 2 percent for administration, training and technical assistance, and pilot projects under section 28: Provided further, That none of the funds made available under this heading may be obligated or expended in contravention of section 213A of the Immigration and Nationality Act (8 U.S.C. 1183A): Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers’ Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $390,700,000, to remain available through September 30, 2022: Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2021 to support the Seniors Farmers’ Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2022: Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 20 percent for costs associated with the distribution of commodities.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $156,368,000: Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246. 
VForeign assistance and related programsOffice of the under secretary for trade and foreign agricultural affairs For necessary expenses of the Office of the Under Secretary for Trade and Foreign Agricultural Affairs, $887,000: Provided, That funds made available by this Act to any agency in the Trade and Foreign Agricultural Affairs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Office of codex alimentariusFor necessary expenses of the Office of Codex Alimentarius, $4,805,000, including not to exceed $40,000 for official reception and representation expenses.Foreign Agricultural Servicesalaries and expenses(including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $250,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $222,243,000, of which no more than 6 percent shall remain available until September 30, 2022, for overseas operations to include the payment of locally employed staff: Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.Food for peace title i direct credit and food for progress program account(including transfer of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $112,000, shall be transferred to and merged with the appropriation for Farm Production and Conservation Business Center, Salaries and Expenses.Food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years’ costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,775,000,000, to remain available until expended.mcgovern-dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $235,000,000, to remain available until expended: Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein: Provided further, That of the amount made available under this heading, $23,500,000 shall remain available until expended to purchase agricultural commodities as described in subsection 3107(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(a)(2)).Commodity credit corporation export (loans) credit guarantee program account(including transfers of funds)For administrative expenses to carry out the Commodity Credit Corporation’s Export Guarantee Program, GSM 102 and GSM 103, $6,381,000, to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,063,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $318,000 shall be transferred to and merged with the appropriation for Farm Production and Conservation Business Center, Salaries and Expenses. VIRelated agencies and food and drug administrationDepartment of health and human servicesFood and drug administrationSalaries and expenses(including transfers of funds)For necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; in addition to amounts appropriated to the FDA Innovation Account, for carrying out the activities described in section 1002(b)(4) of the 21st Century Cures Act (Public Law 114–255); for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary’s certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $5,891,241,000 (increased by $6,000,000) (reduced by $10,000,000) (increased by $10,000,000) (reduced by $5,000,000) (increased by $5,000,000): Provided, That of the amount provided under this heading, $1,119,188,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $238,595,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $526,039,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $42,998,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $31,306,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $20,609,000 shall be derived from generic new animal drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $712,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended: Provided further, That in addition to and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and generic new animal drug user fees that exceed the respective fiscal year 2021 limitations are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and generic new animal drug assessments for fiscal year 2021, including any such fees collected prior to fiscal year 2021 but credited for fiscal year 2021, shall be subject to the fiscal year 2021 limitations: Provided further, That the Secretary may accept payment during fiscal year 2021 of user fees specified under this heading and authorized for fiscal year 2022, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2022 for which the Secretary accepts payment in fiscal year 2021 shall not be included in amounts under this heading: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated: (1) $1,098,459,000 (increased by $6,000,000) shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $2,031,084,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $427,243,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $240,257,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $611,327,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $66,712,000 shall be for the National Center for Toxicological Research; (7) $662,612,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) $190,217,000 shall be for Rent and Related activities, of which $53,608,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) $236,121,000 shall be for payments to the General Services Administration for rent; and (10) $327,209,000 (reduced by $2,276,000) (increased by $2,276,000) shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in addition to funds otherwise made available for oversight of the Food and Drug Administration: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, priority review user fees authorized by 21 U.S.C. 360n and 360ff, food and feed recall fees, food reinspection fees, and voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized by 21 U.S.C. 379j–62, prescription drug wholesale distributor licensing and inspection fees authorized by 21 U.S.C. 353(e)(3), third-party logistics provider licensing and inspection fees authorized by 21 U.S.C. 360eee–3(c)(1), third-party auditor fees authorized by 21 U.S.C. 384d(c)(8), medical countermeasure priority review voucher user fees authorized by 21 U.S.C. 360bbb–4a, and fees relating to over-the-counter monograph drugs authorized by 21 U.S.C. 379j–72 shall be credited to this account, to remain available until expended.Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, demolition, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $11,788,000, to remain available until expended.fda innovation account, cures act(Including transfer of funds)For necessary expenses to carry out the purposes described under section 1002(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes under the heading Salaries and Expenses, $70,000,000, to remain available until expended: Provided, That amounts appropriated in this paragraph are appropriated pursuant to section 1002(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1002(b)(2)(A) of such Act, and may be transferred by the Commissioner of Food and Drugs to the appropriation for Department of Health and Human Services Food and Drug Administration Salaries and Expenses solely for the purposes provided in such Act: Provided further, That upon a determination by the Commissioner that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the account: Provided further, That such transfer authority is in addition to any other transfer authority provided by law.Independent agenciesCommodity Futures Trading Commission(including transfers of funds)For necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases), in the District of Columbia and elsewhere, $304,000,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which not less than $20,000,000 shall remain available until September 30, 2022, and of which not less than $3,568,000 shall be for expenses of the Office of the Inspector General: Provided, That notwithstanding the limitations in 31 U.S.C. 1553, amounts provided under this heading are available for the liquidation of obligations equal to current year payments on leases entered into prior to the date of enactment of this Act: Provided further, That for the purpose of recording and liquidating any lease obligations that should have been recorded and liquidated against accounts closed pursuant to 31 U.S.C. 1552, and consistent with the preceding proviso, such amounts shall be transferred to and recorded in a no-year account in the Treasury, which has been established for the sole purpose of recording adjustments for and liquidating such unpaid obligations.Farm credit administrationLimitation on administrative expensesNot to exceed $80,400,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: Provided, That this limitation shall not apply to expenses associated with receiverships: Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress: Provided further, That the purposes of section 3.7(b)(2)(A)(i) of the Farm Credit Act of 1971 (12 U.S.C. 2128(b)(2)(A)(i)), the Farm Credit Administration may exempt, an amount in its sole discretion, from the application of the limitation provided in that clause of export loans described in the clause guaranteed or insured in a manner other than described in subclause (II) of the clause. 
VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)  
701.The Secretary may use any appropriations made available to the Department of Agriculture in this Act to purchase new passenger motor vehicles, in addition to specific appropriations for this purpose, so long as the total number of vehicles purchased in fiscal year 2021 does not exceed the number of vehicles owned or leased in fiscal year 2018: Provided, That, prior to purchasing additional motor vehicles, the Secretary must determine that such vehicles are necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety: Provided further , That the Secretary may not increase the Department of Agriculture’s fleet above the 2018 level unless the Secretary notifies in writing, and receives approval from, the Committees on Appropriations of both Houses of Congress within 30 days of the notification. 
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department’s National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 716 of this Act: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to initiate, plan, develop, implement, or make any changes to remove or relocate any systems, missions, personnel, or functions of the offices of the Chief Financial Officer and the Chief Information Officer, co-located with or from the National Finance Center prior to written notification to and prior approval of the Committees on Appropriations of both Houses of Congress and in accordance with the requirements of section 716 of this Act: Provided further, That the National Finance Center Information Technology Services Division personnel and data center management responsibilities, and control of any functions, missions, and systems for current and future human resources management and integrated personnel and payroll systems (PPS) and functions provided by the Chief Financial Officer and the Chief Information Office shall remain in the National Finance Center and under the management responsibility and administrative control of the National Finance Center: Provided further, That the Secretary of Agriculture and the offices of the Chief Financial Officer shall actively market to existing and new Departments and other government agencies National Finance Center shared services including, but not limited to, payroll, financial management, and human capital shared services and allow the National Finance Center to perform technology upgrades: Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture attributable to the amounts in excess of the true costs of the shared services provided by the National Finance Center and budgeted for the National Finance Center, the Secretary shall reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement, delivery, and implementation of financial, administrative, and information technology services, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of both Houses of Congress: Provided further, That the limitations on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That, notwithstanding section 11319 of title 40, United States Code, none of the funds available to the Department of Agriculture for information technology shall be obligated for projects, contracts, or other agreements over $25,000 prior to receipt of written approval by the Chief Information Officer: Provided further, That the Chief Information Officer may authorize an agency to obligate funds without written approval from the Chief Information Officer for projects, contracts, or other agreements up to $250,000 based upon the performance of an agency measured against the performance plan requirements described in the explanatory statement accompanying Public Law 113–235. 
707.Funds made available under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 708.Notwithstanding any other provision of law, any former Rural Utilities Service borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313B(a) of such Act in the same manner as a borrower under such Act. 
709. 
(a)Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency shall remain available through September 30, 2022, for information technology expenses. (b)Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Rural Development mission area shall remain available through September 30, 2022, for information technology expenses. 
710.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 711.In the case of each program established or amended by the Agricultural Act of 2014 (Public Law 113–79) or by a successor to that Act, other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and (2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
712.Of the funds made available by this Act, not more than $2,900,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 713. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 714.Notwithstanding subsection (b) of section 14222 of Public Law 110–246 (7 U.S.C. 612c–6; in this section referred to as section 14222), none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c; in this section referred to as section 32) in excess of $1,359,864,000 (exclusive of carryover appropriations from prior fiscal years), as follows: Child Nutrition Programs Entitlement Commodities—$485,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000; Administration of Section 32 Commodity Purchases—$36,746,000: Provided, That of the total funds made available in the matter preceding this proviso that remain unobligated on October 1, 2021, such unobligated balances shall carryover into fiscal year 2022 and shall remain available until expended for any of the purposes of section 32, except that any such carryover funds used in accordance with clause (3) of section 32 may not exceed $350,000,000 and may not be obligated until the Secretary of Agriculture provides written notification of the expenditures to the Committees on Appropriations of both Houses of Congress at least 2 weeks in advance: Provided further, That, with the exception of any available carryover funds authorized in any prior appropriations Act to be used for the purposes of clause (3) of section 32, none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture to carry out clause (3) of section 32. 
715.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President’s budget submission to the Congress for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2022 appropriations Act. 716. (a)None of the funds provided by this Act, or provided by previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or (6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority. 
(c)The Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services shall notify in writing and receive approval from the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. (d)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for— 
(1)modifying major capital investments funding levels, including information technology systems, that involves increasing or decreasing funds in the current fiscal year for the individual investment in excess of $500,000 or 10 percent of the total cost, whichever is less; (2)realigning or reorganizing new, current, or vacant positions or agency activities or functions to establish a center, office, branch, or similar entity with five or more personnel; or 
(3)carrying out activities or functions that were not described in the budget request;unless the agencies funded by this Act notify, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of using the funds for these purposes. (e)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services receives from the Committees on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
717.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan. 718.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, the Commodity Futures Trading Commission, or the Farm Credit Administration shall be used to transmit or otherwise make available reports, questions, or responses to questions that are a result of information requested for the appropriations hearing process to any non-Department of Agriculture, non-Department of Health and Human Services, non-Commodity Futures Trading Commission, or non-Farm Credit Administration employee. 
719.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 720.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 60 days in a fiscal year unless the individual’s employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
721.For the purposes of determining eligibility or level of program assistance for Rural Development programs the Secretary shall not include incarcerated prison populations. 722.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, the Chairman of the Commodity Futures Trading Commission, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of both Houses of Congress a detailed spending plan by program, project, and activity for all the funds made available under this Act including appropriated user fees, as defined in the report accompanying this Act. 
723.Of the unobligated balances from amounts made available for the supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $1,000,000,000 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
724.None of the funds made available by this Act may be used to implement section 3.7(f) of the Farm Credit Act of 1971 in a manner inconsistent with section 343(a)(13) of the Consolidated Farm and Rural Development Act. 725.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance. 
726.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services, including cloud adoption and migration, of primary benefit to the agencies of the Department of Agriculture. 
727.None of the funds made available by this Act may be used to implement, administer, or enforce the variety requirements of the final rule entitled Enhancing Retailer Standards in the Supplemental Nutrition Assistance Program (SNAP) published by the Department of Agriculture in the Federal Register on December 15, 2016 (81 Fed. Reg. 90675) until the Secretary of Agriculture amends the definition of the term variety as de fined in section 278.1(b)(1)(ii)(C) of title 7, Code of Federal Regulations, and variety as applied in the definition of the term staple food as defined in section 271.2 of title 7, Code of Federal Regulations, to increase the number of items that qualify as acceptable varieties in each staple food category so that the total number of such items in each staple food category exceeds the number of such items in each staple food category included in the final rule as published on December 15, 2016: Provided, That until the Secretary promulgates such regulatory amendments, the Secretary shall apply the requirements regarding acceptable varieties and breadth of stock to Supplemental Nutrition Assistance Program retailers that were in effect on the day before the date of the enactment of the Agricultural Act of 2014 (Public Law 113–79). 
728.In carrying out subsection (h) of section 502 of the Housing Act of 1949 (42 U.S.C. 1472), the Secretary of Agriculture shall have the same authority with respect to loans guaranteed under such section and eligible lenders for such loans as the Secretary has under subsections (h) and (j) of section 538 of such Act (42 U.S.C. 1490p–2) with respect to loans guaranteed under such section 538 and eligible lenders for such loans. 729.None of the funds made available by this Act may be used to propose, promulgate, or implement any rule, or take any other action with respect to, allowing or requiring information intended for a prescribing health care professional, in the case of a drug or biological product subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), to be distributed to such professional electronically (in lieu of in paper form) unless and until a Federal law is enacted to allow or require such distribution. 
730.Hereafter, and notwithstanding any other provision of law, ARS facilities as described in the Memorandum of Understanding Between the U.S. Department of Agriculture Animal and Plant Health Inspection Service (APHIS) and the U.S. Department of Agriculture Agricultural Research Service (ARS) Concerning Laboratory Animal Welfare (16–6100–0103–MU Revision 16–1) shall be inspected by APHIS for compliance with the Animal Welfare Act and its regulations and standards. 731.Funds made available under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes. 
732.There is hereby appropriated $12,000,000, to remain available until expended, to carry out section 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a): Provided, That the Secretary may allow eligible entities, or comparable entities that provide energy efficiency services using their own billing mechanism to offer loans to customers in any part of their service territory and to offer loans to replace a manufactured housing unit with another manufactured housing unit, if replacement would be more cost effective in saving energy. 
733.None of the funds (including fees) made available by this Act or any other Act for any fiscal year (including Acts other than appropriations Acts) may be used to finalize, implement, administer, enforce, carry out, or otherwise give effect to the final rule entitled Supplemental Nutrition Assistance Program: Requirements for Able-Bodied Adults Without Dependents published in the Federal Register on December 5, 2019 (84 Fed. Reg. 66782). 734.None of the funds (including fees) made available by this Act or any other Act for any fiscal year (including Acts other than appropriations Acts) may be used to finalize, implement, administer, enforce, carry out, or otherwise give effect to the proposed rule entitled Supplemental Nutrition Assistance Program: Standardization of State Heating and Cooling Standard Utility Allowances published in the Federal Register on October 3, 2019 (84 Fed. Reg. 52809). 
735.None of the funds made available by this Act may be used to carry out any activities or incur any expense related to the issuance of licenses under section 3 of the Animal Welfare Act (7 U.S.C. 2133), or the renewal of such licenses, to class B dealers who sell dogs and cats for use in research, experiments, teaching, or testing. 736. (a) (1)No Federal funds made available for this fiscal year for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926 et seq.) shall be used for a project for the construction, alteration, maintenance, or repair of a public water or wastewater system unless all of the iron and steel products used in the project are produced in the United States. 
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. (b)Subsection (a) shall not apply in any case or category of cases in which the Secretary of Agriculture (in this section referred to as the Secretary) or the designee of the Secretary finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; (2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities or of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. (c)If the Secretary or the designee receives a request for a waiver under this section, the Secretary or the designee shall make available to the public on an informal basis a copy of the request and information available to the Secretary or the designee concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary or the designee shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Department. 
(d)This section shall be applied in a manner consistent with United States obligations under international agreements. (e)The Secretary may retain up to 0.25 percent of the funds appropriated in this Act for Rural Utilities Service—Rural Water and Waste Disposal Program Account for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. 
(f)Subsection (a) shall not apply with respect to a project for which the engineering plans and specifications include use of iron and steel products otherwise prohibited by such subsection if the plans and specifications have received required approvals from State agencies prior to the date of enactment of this Act. (g)For purposes of this section, the terms United States and State shall include each of the several States, the District of Columbia, and each federally recognized Indian tribe. 
737.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 738.None of the funds made available by this Act may be used to procure raw or processed poultry products imported into the United States from the People’s Republic of China for use in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child and Adult Care Food Program under section 17 of such Act (42 U.S.C. 1766), the Summer Food Service Program for Children under section 13 of such Act (42 U.S.C. 1761), or the school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). 
739.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel— (1)to inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603); 
(2)to inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or (3)to implement or enforce section 352.19 of title 9, Code of Federal Regulations (or a successor regulation). 
740.Of the total amounts made available by this Act for direct loans and grants in section 732 and in the following headings: Rural Housing Service—Rural Housing Insurance Fund Program Account; Rural Housing Service—Mutual and Self-Help Housing Grants; Rural Housing Service—Rural Housing Assistance Grants; Rural Housing Service—Rural Community Facilities Program Account; Rural Business–Cooperative Service—Rural Business Program Account; Rural Business–Cooperative Service—Rural Economic Development Loans Program Account; Rural Business–Cooperative Service—Rural Cooperative Development Grants; Rural Utilities Service—Rural Water and Waste Disposal Program Account; Rural Utilities Service—Rural Electrification and Telecommunications Loans Program Account; and Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program, to the maximum extent feasible, at least 10 percent of the funds shall be allocated for assistance in persistent poverty counties under this section, including, notwithstanding any other provision regarding population limits, any county seat of such a persistent poverty county that has a population that does not exceed the authorized population limit by more than 10 percent: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses, and 2007–2011 American Community Survey 5-year average, or any territory or possession of the United States: Provided further, That with respect to specific activities for which program levels have been made available by this Act that are not supported by budget authority, the requirements of this section shall be applied to such program level. 
741.There is hereby appropriated $2,000,000, to remain available until September 30, 2022, for the National Institute of Food and Agriculture to issue a competitive grant to support the establishment of an Agriculture Business Innovation Center at a historically black college or university to serve as a technical assistance hub to enhance agriculture-based business development opportunities. 742.In addition to any other funds made available in this Act or any other Act, there is appropriated $12,000,000 to carry out section 18(g)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)), to remain available until expended. 
743.There is hereby appropriated $5,000,000, to remain available until September 30, 2022, for the cost of loans and grants that is consistent with section 4206 of the Agricultural Act of 2014, for necessary expenses of the Secretary to support projects that provide access to healthy food in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities. 744.For an additional amount for Animal and Plant Health Inspection Service—Salaries and Expenses, $8,500,000, to remain available until September 30, 2022, for one-time control and management and associated activities directly related to the multiple-agency response to citrus greening. 
745.None of the funds made available by this Act may be used to notify a sponsor or otherwise acknowledge receipt of a submission for an exemption for investigational use of a drug or biological product under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)) or section 351(a)(3) of the Public Health Service Act (42 U.S.C. 262(a)(3)) in research in which a human embryo is intentionally created or modified to include a heritable genetic modification. Any such submission shall be deemed to have not been received by the Secretary, and the exemption may not go into effect. 746.None of the funds made available by this or any other Act may be used to enforce the final rule promulgated by the Food and Drug Administration entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption, and published on November 27, 2015, with respect to the regulation of entities that grow, harvest, pack, or hold wine grapes, hops, pulse crops, or almonds. 
747.For school year 2021–2022, only a school food authority that had a negative balance in the nonprofit school food service account as of December 31, 2020, shall be required to establish a price for paid lunches in accordance with section 12(p) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(p)). 748.There is hereby appropriated $5,000,000, to remain available until September 30, 2022, for a pilot program for the National Institute of Food and Agriculture to provide grants to nonprofit organizations for programs and services to establish and enhance farming and ranching opportunities for military veterans. 
749.For school years 2020–2021 and 2021–2022, none of the funds made available by this Act may be used to implement or enforce the matter following the first comma in the second sentence of footnote (c) of section 220.8(c) of title 7, Code of Federal Regulations, with respect to the substitution of vegetables for fruits under the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773). 750.Notwithstanding any other provision of law, the Secretary of Agriculture shall— 
(1)not later than 60 days after the date of the enactment of this Act, submit to the Committee on Appropriations of the House of Representatives the documents cited in Press Release No. 0176.18 of the Department of Agriculture as the basis for the September 6, 2018 decision to cancel the Forest Service application for the Rainy River Watershed Withdrawal, including— (A)the environmental assessment entitled Northern Minnesota Federal Minerals Withdrawal and dated September 2018; 
(B)each mineral resources report cited in such Release; (C)each biological and economic impact assessment cited in such Release; and 
(D)each document developed with respect to such Release relating to the potential impacts of proposed mineral activities in the Rainy River Watershed on— (i)water resources; 
(ii)wilderness areas; and (iii)cultural resources; and 
(2)for the period beginning not later than 60 days after the date of the enactment of this Act and ending on the date that is 10 years thereafter, make publicly available on the website of the Department of Agriculture all documents (without redaction) described in paragraph (1).  751. (a)The Secretary of Agriculture, acting through the Administrator of the Food Safety and Inspection Service, shall— 
(1)revoke any line speed waivers issued to a processor subject to the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) during the period beginning on or after the first day of the COVID–19 emergency period and ending on the date of the enactment of this Act; and (2)subject to subsection (b), not issue any such waivers on or after such date of enactment, for the duration of the COVID–19 emergency period. 
(b)Notwithstanding subsection (a), the Secretary may issue a line speed waiver to a processor referred to in such subsection, if such processor— (1)agrees to an inspection for such purpose conducted by the Assistant Secretary of Labor for Occupational Safety and Health; and 
(2)the Assistant Secretary certifies to the Secretary of Agriculture that any increases in line speed at such processor’s facilities would not have an adverse impact on worker safety. (c)For purposes of this section, the term COVID–19 emergency period has the meaning given the term emergency period in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). 
752.In addition to any funds made available in this Act or any other Act, there is hereby appropriated $14,000,000, to remain available until September 30, 2022, for grants from the National Institute of Food and Agriculture to the 1890 Institutions to support the Centers of Excellence. 753.There is hereby appropriated $2,000,000, to remain available until expended, for the Secretary of Agriculture to carry out a pilot program that assists rural hospitals to improve long-term operations and financial health by providing technical assistance through analysis of current hospital management practices. 
754.There is hereby appropriated $3,000,000, to remain available until expended, for grants under section 12502 of Public Law 115–334. 755.There is hereby appropriated $2,000,000 to carry out section 1621 of Public Law 110–246. 
756.The Secretary of Agriculture shall— (1)within 30 days of enactment of this Act, publish a notice in the Federal Register of the Department’s intent to lift the stay issued on July 31, 2013 (78 Fed. Reg. 46255) and a proposed date upon which the final rule published on December 31, 2012 (77 Fed. Reg. 76815) (the final rule) shall be become effective; 
(2)take public comments on the notice for not more than 60 days; and (3)not later than 30 days after the end of the comment period, publish in the Federal Register the date upon which the stay is lifted and the final rule shall become effective. 
757.There is hereby appropriated $3,000,000, to remain available until September 30, 2022, to carry out section 4003(b) of Public Law 115–334 relating to demonstration projects for Tribal Organizations. 758.There is hereby appropriated $1,000,000 to carry out section 3307 of Public Law 115–334. 
759.The Secretary of Agriculture may waive the matching funds requirement under Section 412(g) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(g)). 760.There is hereby appropriated $15,000,000, to remain available until September 30, 2022, to carry out section 23 of the Child Nutrition Act of 1966 (42 U.S.C. 1793), of which $2,000,000 shall be for grants under such section to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, and American Samoa. 
761.Any funds made available by this or any other Act that the Secretary withholds pursuant to section 1668(g)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5921(g)(2)), as amended, shall be available for grants for biotechnology risk assessment research: Provided , That the Secretary may transfer such funds to appropriations of the Department of Agriculture. 
762.There is hereby appropriated $7,000,000 (increased by $3,000,000) to carry out section 222 of Subtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6923) as amended by section 12302 of Public Law 115–334. 763.There is hereby appropriated $500,000 to carry out section 224 of Subtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924) as amended by section 12504 of Public Law 115–334. 
764.There is hereby appropriated $1,000,000, to remain available until September 30, 2022, to carry out section 4208 of Public Law 115–334. 765.There is hereby appropriated $400,000 to carry out section 1672(g)(4)(B) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(g)(4(B)) as amended by section 7209 of Public Law 115–334. 
766.There is hereby appropriated $5,000,000 to carry out section 12301 of Public Law 115–334. 767.There is hereby appropriated $5,000,000 to carry out section 1450 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222e) as amended by section 7120 of Public Law 115–334. 
768.There is hereby appropriated $1,000,000 to carry out section 1671 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5924) as amended by section 7208 of Public Law 115–334. 769.In response to an eligible community where the drinking water supplies are inadequate due to a natural disaster, as determined by the Secretary, including drought or severe weather, the Secretary may provide potable water through the Emergency Community Water Assistance Grant Program for an additional period of time not to exceed 120 days beyond the established period provided under the Program in order to protect public health. 
770.There is hereby appropriated $5,000,000 (increased by $5,000,000) to remain available until September 30, 2022, to carry out section 4206 of Public Law 115–334. 771.There is hereby appropriated $1,000,000 (increased by $5,000,000), to remain available until expended, to carry out section 12513 of Public Law 115–334. 
772. 
(a)There is hereby appropriated $915,000,000 (reduced by $50,000,000) (increased by $50,000,000), to remain available until expended, for an additional amount for Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141 (as amended by section 776). (b)Section 313(b) of the Rural Electrification Act of 1936, as amended (7 U.S.C. 940c(b)), shall be applied for fiscal year 2021 and each fiscal year thereafter until the specified funding has been expended as if the following were inserted after the final period in subsection (b)(2): In addition, the Secretary shall use, for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141, $425,000,000 of funds available in this subaccount in fiscal year 2019 and thereafter until expended; $255,000,000 of funds available in this subaccount in fiscal year 2020 and thereafter until expended; and $75,000,000 of funds available in this subaccount in fiscal year 2021 and thereafter until expended: Provided, That any use of such funds shall be treated as a reprogramming of funds under section 716 of this Act.. 
(c)Section 787(b) of division B of Public Law 116–94 shall no longer apply. 773.Hereafter, and notwithstanding any other provision of law, no funds available to the Department of Agriculture may be used to move any staff office or any agency from the mission area in which it was located on August 1, 2018, to any other mission area or office within the Department in the absence of the enactment of specific legislation affirming such move. 
774.There is hereby appropriated $10,000,000, to remain available until expended, for the Secretary of Agriculture to carry out a pilot program to provide financial assistance for rural communities to further develop renewable energy. 775.Section 9(i)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2018(i)(2)) is amended by striking December 31, 2020 and inserting December 31, 2021. 
776.Section 779 of Public Law 115–141 is amended by striking efforts made in the fourth proviso and inserting service provided. 777.The Secretary, acting through the Chief of the Natural Resources Conservation Service, may use funds appropriated under this Act for the Watershed and Flood Prevention Operations Program and the Watershed Rehabilitation Program carried out pursuant to the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.), and for the Emergency Watershed Protection Program carried out pursuant to section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) to provide technical services for such programs pursuant to section 1252(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3851(a)(1)), notwithstanding subsection (c) of such section. 
778. 
(a)The Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs (Commissioner), shall explore and, if it determines to be feasible, implement a number of options for regulating the export of shrimp to the United States from other countries, such as sampling of products prior to export to the United States, increasing foreign inspections of export facilities, increased seafood importer inspections, foreign surveillance inspections at overseas manufacturing sites, enhanced import screening, higher rates of examination and sampling, use of third-party audits, and formal seafood arrangements with foreign competent authorities. (b)The Commissioner shall especially consider the following: (1) that appropriate controls are applied to shrimp feed and production ponds, processing plants, and facilities throughout the chain of distribution to determine compliance with seafood safety requirements; (2) dedicate its inspectional effort to determine compliance with seafood arrangements, once established, from any dedicated funds; (3) provide an annual report to the Committee before the end of fiscal years 2021, 2022, and 2023 with the reporting requirement goal being to provide the Committee information related to FDA’s oversight of the safety of shrimp products imported into the United States. 
779.Section 7605(b) of the Agriculture Improvement Act of 2018 (7 U.S.C. 5940 note; Public Law 115–334) shall be applied by substituting September 30, 2021 for the date that is 1 year after the date on which the Secretary establishes a plan under section 297C of the Agricultural Marketing Act of 1946. 780.None of the funds made available by this or any other act may be used to restrict the offering of low-fat (1% fat) flavored milk in the National School Lunch Program or School Breakfast Program, as long as such milk is not inconsistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990. 
781.The Commissioner of the Food and Drug Administration shall develop a plan within 180 days of enactment that would allow the Agency to identify, detain and refuse all FDA regulated products originating from foreign establishments that did not allow FDA investigators immediate physical access to the registered establishment and its records to determine a registered establishment’s ongoing compliance with FDA laws and regulations. Any foreign establishment that meets these criteria may be placed on import alert. This import alert would be specific for this foreign establishment, focusing on detaining all products from this establishment. 782.In administering the pilot program established by section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141), the Secretary of Agriculture may, for purposes of determining entities eligible to receive assistance, consider those communities which are Areas Rural in Character: Provided , That not more than 10 percent of the funds made available by section 772 may be used for this purpose. 
783.Not later than 1 year after the date of enactment of this Act, the National Academy of Sciences, Engineering, and Medicine shall complete a review and provide a report to the Secretary of Agriculture, the Secretary of Health and Human Services, and the Congress, on the most recent edition of the dietary guidelines for Americans that includes the following: (1)A comparative analysis of the scientific methodologies, review protocols, and evaluation processes used to develop the most recently issued guidelines as compared to recommendations included in the National Academy of Sciences, Engineering, and Medicine September 2017 report entitled Redesigning the Process for Establishing the Dietary Guidelines for Americans. 
(2)A comparative analysis of the scientific studies used to develop such guidelines to determine the dietary needs of Americans with diet-related metabolic diseases as compared to the most current and rigorous scientific studies on diet and diet-related metabolic diseases available. (3)An analysis of how full implementation of the recommendations described in paragraph (1) would have affected the most recently issued guidelines. 
784. 
(a)Section 569D of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–8d) is amended— (1)in the section heading, by striking CONTROLLED SUBSTANCES and inserting DRUGS AND CONTROLLED SUBSTANCES; 
(2)by striking controlled substance each place such term appears and inserting drug or controlled substance; (3)in subsection (b), by striking controlled substances and inserting drugs or controlled substances; and 
(4)in subsection (c), by striking or an official senior to such Director and inserting the following: or the Director of the Center for Biologics Evaluation and Research (or an official senior to either such Director). (b)Section 801(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(a)) is amended by striking is a controlled substance subject to an order under section 569D and inserting is a drug or controlled substance subject to an order under section 569D. 
785.None of the funds made available by this Act under the heading DOMESTIC FOOD PROGRAMS—Food and Nutrition Service—Supplemental Nutrition Assistance Program may be used in contravention of section 107(b) of division A of the Victims of Trafficking and Violence Protection Act of 2000 (114 Stat. 1475; 22 U.S.C. 7105(b)). 786. (a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). 
(b)The entities listed in this subsection are the following:    Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, UruguayBriar Hall Operations LLC, New York, New York DT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New YorkDT Dubai II Golf Manager LLC, New York, New York DT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New YorkDT India Venture LLC, New York, New York DT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New YorkDT Marks Baku Managing Member Corp, New York, New York  DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New YorkDT Marks Dubai II LLC, New York, New York DT Marks Dubai II Member Corp, New York, New YorkDT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New York DT Marks Jersey City LLC, New York, New YorkDT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New York DT Marks Qatar Member Corp, New York, New YorkDT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New York DT Marks Pune LLC, New York, New YorkDT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New York DT Marks Pune II Managing Member Corp, New York, New YorkDT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New York DT Marks Vancouver LP, New York, New YorkDT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New York DT Marks Worli Member Corp, New York, New YorkDT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New York Indian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New YorkJupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New York Lamington Family Holdings LLC, New York, New YorkLawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New York LFB Acquisition Member Corp, New York, New YorkMAR-A-LAGO CLUB, L.L.C., Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New York Nitto World Co, Limited, Turnberry, ScotlandOPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York  OWO Developer LLC, New York, New YorkTIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, Ireland Ace Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJTrump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New York Trump Chicago Development LLC, New York, New YorkTrump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New York Trump Chicago Managing Member LLC, New York, New YorkTrump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New York Trump Chicago Residential Manager LLC, New York, New YorkTrump Chicago Retail LLC, New York, New YorkTrump Chicago Retail Manager LLC, New York, New York Trump Chicago Retail Member Corp, New York, New YorkTrump Drinks Israel Holdings LLC, New York, New York Trump Drinks Israel Holdings Member Corp, New York, New York Trump Drinks Israel LLC, New York, New YorkTrump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New York Trump Endeavor 12 Manager Corp, New York, New YorkTrump Golf Acquisitions LLC, New York, New YorkTrump Golf Coco Beach LLC, New York, New York Trump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New York Trump International Golf Club Scotland Limited, Aberdeen, ScotlandTrump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New York Trump International Hotel Hawaii LLC, New York, New YorkTrump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New York Trump Korean Projects LLC, New York, New York Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New York Trump Marks Baja Corp, New York, New YorkTrump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New York Trump Marks Beverages Corp, New York, New YorkTrump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New York Trump Marks Canouan, LLC New York, New YorkTrump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New York Trump Marks Dubai Corp, New York, New YorkTrump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New York Trump Marks Egypt LLC, New York, New YorkTrump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New York Trump Marks Ft. Lauderdale LLC, New York, New YorkTrump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New York Trump Marks Holdings LP (FKA Trump Marks LP), New York, New YorkTrump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New York Trump Marks Istanbul II Corp, New York, New YorkTrump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New York Trump Marks Jersey City LLC, New York, New YorkTrump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New York Trump Marks Menswear LLC, New York, New YorkTrump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York  Trump Marks Mtg LLC, New York, New YorkTrump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New York  Trump Marks New Rochelle Corp, New York, New York Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York  Trump Marks Palm Beach LLC, New York, New York Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York  Trump Marks Philadelphia Corp, New York, New York Trump Marks Philadelphia LLC, New York, New York Trump Marks Philippines Corp, New York, New York  Trump Marks Philippines LLC, New York, New YorkTrump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New YorkTrump Old Post Office LLC, New York, New York Trump Old Post Office Member Corp, New York, New YorkTrump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New York The Trump Organization, New York, New YorkTrump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New York Trump Palace/Parc LLC, New York, New YorkTrump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New York Trump Panama Hotel Management LLC, New York, New YorkTrump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New York Trump Park Avenue Acquisition LLC, New York, New YorkTrump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York  Trump Payroll Corp, New York, New YorkTrump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New York Trump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New YorkTrump Productions LLC (former Rancho Lien LLC), New York, New YorkTrump Production Managing Member Inc, New York, New York Trump Project Manager Corp, New York, New York Trump Restaurants LLC, New York, New York Trump Riverside Management LLC, New York, New York Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  Trump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New YorkTrump Tower Commercial LLC, New York, New York Trump Tower Managing Member Inc, New York, New YorkTrump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New York Trump Vineyard Estates Manager Corp, New York, New YorkTrump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New York Trump Virginia Acquisitions Manager Corp, New York, New YorkTrump Virginia Lot 5 LLC, New York, New YorkTrump Virginia Lot 5 Manager Corp, New York, New York  Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New York Trump World Productions Manager Corp, New York, New YorkTrump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New York Trump's Castle Management Corp, Atlantic City, NJTrump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, Scotland Turnberry Scotland LLC, Turnberry, ScotlandTW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland  TW Venture I Managing Member Corp, Palm Beach, Florida TW Venture II Managing Member Corp, Doonbeg, IrelandUltimate Air Corp, New York, New York Unit 2502 Enterprises Corp, Chicago, IL Unit 2502 Enterprises LLC, Chicago, IL VHPS LLC, Los Angeles, CA West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York TC MARKS BUENOS AIRES LLC, New York, New York Midland Associates, New York, New YorkMiss Universe L.P., LLLP (formerly Trump Pageants, L.P.), New York, New York  Trump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York 40 Wall Street LLC, New York, New York 401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA Caribuslness Investments, S.R.L., Dominican Republic  County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York DJT Operations I LLC, New York, New York  DT Connect II LLC, Palm Beach, FloridaExcel Venture I LLC, St. Martin, French West Indies Fifty-Seventh Street Associates LLC, New York, New York  Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY Trump Turnberry , Turnberry, Scotland  The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New YorkTIHT Commercial LLC, New York, New York  TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY Trump National Golf Club - Charlotte, Charlotte, NC  Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland Trump Las Vegas Development LLC, Las Vegas, NV  Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York Trump National Golf Club - Washington DC, Potomac Falls, VA  1125 South Ocean LLC, Palm Beach, FloridaT Promotions LLC, New York, New York HWA 555 Owners, LLC, San Francisco, CA  1290 Avenue of the Americas, A Tenancy-In-Common, New York, New YorkTrump Tower Triplex, New York, New York N/K/A DTW VENTURE LLC, Palm Beach, Florida  THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FLTrump Toronto Hotel Management Corp, New York, New York  Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL THC IMEA Development LLC, New York, New York  DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NVAlbemarle Estate, Charlottesville, VA  MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New YorkTrump International Golf Club, Dubai, UAE Trump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, IndonesiaSeven Springs, Bedford, NY Le Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South KoreaTrump Towers, Sunny Isles, FL D B Pace Acquisition, LLC, New York, NYDJT HOLDINGS LLC, New York, NY Golf Productions LLC, New York, NY T International Realty LLC, New York, NYTHC CENTRAL RESERVATIONS LLC, New York, NYTHC CHINA DEVELOPMENT LLC, New York, NY THC SALES & MARKETING LLC, New York, NYThe Trump-Equitable Fifth Avenue Company, New York, NYTRUMP 106 CPS LLC, New York, NY  TRUMP BOOKS LLC /THE MIDAS TOUCH, New York, NYTRUMP CAROUSEL LLC, New York, NY TRUMP CPS LLC, New York, NY TRUMP FERRY POINT LLC, New York, NYTRUMP HOME MARKS LLC, New York, NYTRUMP ICE LLC, New York, NY STORAGE 106 LLC, New York, NYSC CLEVELAND MS MANAGEMENT LLC, Cleveland, MST RETAIL LLC, New York, NY WESTMINSTER HOTEL MANAGEMENT LLC, Livingston, NJGOLF RECREATION SCOTLAND LIMITED, Turnberry, ScotlandTRUMP DEVELOPMENT SERVICES LLC, New York, NY 4T HOLDINGS TWO LLC, New York, NYT EXPRESS LLC, New York, NY 787.None of the funds made available by this Act may be used implement the Executive Order No. 13917, issued on April 28, 2020, entitled Delegating authority under the Defense Production Act with respect to food supply chain resources during the national emergency caused by the outbreak of COVID–19 (85 Fed. Reg. 26313). This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2021. CDepartment of the Interior, Environment, and Related Agencies Appropriations Act, 2021 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2021, and for other purposes, namely: 
IDepartment of the InteriorBureau of land managementManagement of lands and resources(including rescission of funds)For necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,206,425,000 (reduced by $1,000,000), to remain available until September 30, 2022; of which $100,550,000 for annual and deferred maintenance and $102,620,000 (reduced by $11,000,000) (increased by $11,000,000) for the wild horse and burro program, as authorized by Public Law 92–195 (16 U.S.C. 1331 et seq.), shall remain available until expended: Provided, That amounts in the fee account of the BLM Permit Processing Improvement Fund may be used for bureau-related expenses directly associated with the processing of oil and gas applications for permits to drill and related use of authorizations.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2021, so as to result in a final appropriation estimated at not more than $1,206,425,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.Of the unobligated balances from amounts made available under this heading in fiscal year 2018 or before, $17,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts originally allocated for deferred maintenance and capital improvement activities: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Land acquisition(including rescission of funds)Of the unobligated balances from amounts made available for Land Acquisition and derived from the Land and Water Conservation Fund, $2,000,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $115,607,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 2605).Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses.Service charges, deposits, and forfeitures(including rescission of funds)For administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands.Of the unobligated balances from amounts collected in fiscal year 2015 or any prior fiscal year, $20,000,000 is permanently rescinded.Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended.Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary’s certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis.United states fish and wildlife serviceResource Management(including transfer and rescission of funds)For necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,387,278,000, to remain available until September 30, 2022: Provided, That not to exceed $21,037,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)): Provided further, That the United States Fish and Wildlife Service may accept transfers of funds from U.S. Customs and Border Protection for mitigation activities, including land acquisition, related to the construction of border barriers on Federal lands.Of the funding provided under this heading for central office operations in the Further Consolidated Appropriations Act, 2020, $1,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $18,338,000, to remain available until expended.Cooperative endangered species conservation fund(including rescission of funds)For expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $23,702,000, to remain available until expended, of which $23,702,000 is to be derived from the Cooperative Endangered Species Conservation Fund.Of the unobligated balances made available from the Cooperative Endangered Species Conservation Fund, $11,000,000 is permanently rescinded from projects or from other grant programs with an unobligated carry over balance: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.north american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $46,500,000, to remain available until expended.Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $4,910,000, to remain available until expended.Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $19,000,000, to remain available until expended.State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $78,321,000, to remain available until expended: Provided, That of the amount provided herein, $6,209,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $7,362,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $13,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2021 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2022, shall be reapportioned, together with funds appropriated in 2023, in the manner provided herein.Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended.National park serviceOperation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,776,642,000 (reduced by $300,000) (increased by $300,000), of which $10,282,000 for planning and interagency coordination in support of Everglades restoration and $135,950,000 for maintenance, repair, or rehabilitation projects for constructed assets and $188,184,000 for cyclic maintenance projects for constructed assets and cultural resources and $5,000,000 for uses authorized by section 101122 of title 54, United States Code shall remain available until September 30, 2022: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348: Provided further, That notwithstanding section 9(a) of the United States Semiquincentennial Commission Act of 2016 (Public Law 114–196; 130 Stat. 691), $3,300,000 of the funds made available under this heading shall be provided to the United States Semiquincentennial Commission for the purposes specified by that Act: Provided further, That notwithstanding section 9 of the 400 Years of African-American History Commission Act (36 U.S.C. note prec. 101; Public Law 115–102), $3,300,000 of the funds provided under this heading shall be made available for the purposes specified by that Act: Provided further, That, if the Secretary of the Interior has not provided to the Committees on Appropriations of the House of Representatives and the Senate the information requested in the letter detailed in the report accompanying this Act within 10 days of enactment of this Act, the funds made available under this heading for the United States Park Police shall be reduced by $50,000 per day for each day that the Secretary fails to comply with the request for information under that section, with any funds reduced under this proviso to be permanently rescinded.National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $74,292,000. Provided, That notwithstanding any other provision of law, the requirement for a local entity to provide a match for Federal funding provided from the Heritage Partnership Program is waived for fiscal year 2021.Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $136,425,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2022, of which $25,000,000 shall be for Save America’s Treasures grants for preservation of national significant sites, structures and artifacts as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 3089): Provided, That an individual Save America’s Treasures grant shall be matched by non-Federal funds: Provided further, That individual projects shall only be eligible for one grant: Provided further, That all projects to be funded shall be approved by the Secretary of the Interior in consultation with the House and Senate Committees on Appropriations: Provided further, That of the funds provided for the Historic Preservation Fund, $1,000,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently under-represented, as determined by the Secretary, $22,250,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement, $10,000,000 is for grants to Historically Black Colleges and Universities, and $7,500,000 is for competitive grants for the restoration of historic properties of national, State and local significance listed on or eligible for inclusion on the National Register of Historic Places, to be made without imposing the usage or direct grant restrictions of section 101(e)(3) (54 U.S.C. 302904) of the National Historical Preservation Act: Provided further, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code, to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and non-profit organizations.ConstructionFor construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $223,907,000, to remain available until expended: Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2021 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section.Land acquisition and state assistance(including rescission of funds)Of the unobligated balances from amounts made available for Land Acquisition and derived from the Land and Water Conservation Fund, $2,000,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.centennial challenge For expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $15,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit.Administrative provisions(including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 203. Transfers may include a reasonable amount for FHWA administrative support costs.United states geological surveySurveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,292,987,000 (increased by $2,000,000) (reduced by $5,000,000) (increased by $5,000,000), to remain available until September 30, 2022; of which $84,337,000 shall remain available until expended for satellite operations; and of which $70,264,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities.Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations, observation wells, and seismic equipment; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes.Bureau of ocean energy managementOcean energy management(Including rescission of funds)For expenses necessary for granting and administering leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $186,815,000, of which $123,760,000 is to remain available until September 30, 2022, and of which $63,055,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2021 appropriation estimated at not more than $123,760,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities. Provided further, That of the unobligated balances from amounts made available under this heading $2,000,000 is permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Bureau of safety and environmental enforcementOffshore safety and environmental enforcement(Including rescission of funds)For expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $154,786,000, of which $124,139,000 is to remain available until September 30, 2022, and of which $30,647,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2021 appropriation estimated at not more than $124,139,000: Provided further, That of the unobligated balances from amounts made available under this heading in fiscal year 2016 or any prior fiscal year $10,000,000 is permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount, $43,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2021, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $43,000,000, the amounts realized in excess of $43,000,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2021, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended.Office of surface mining reclamation and enforcementRegulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $97,589,000, to remain available until September 30, 2022: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2021 appropriation estimated at not more than $97,589,000.Abandoned mine reclamation fund(Including rescission of funds)For necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $22,811,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, $115,000,000, to remain available until expended, for grants to States and federally recognized Indian Tribes for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the report accompanying this Act: Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That of such additional amount, $75,000,000 shall be distributed in equal amounts to the three Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section, $30,000,000 shall be distributed in equal amounts to the three Appalachian States with the subsequent greatest amount of unfunded needs to meet such priorities, and $10,000,000 shall be for grants to federally recognized Indian Tribes without regard to their status as certified or uncertified under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)), for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the report accompanying this Act and shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977: Provided further, That such additional amount shall be allocated to States and Indian Tribes within 60 days after the date of enactment of this Act.Of the unobligated balances from amounts made available under this heading in fiscal year 2016 or before, $13,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Indian AffairsBureau of indian affairsOperation of indian programs(including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), and the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), $1,641,086,000, to remain available until September 30, 2022, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $78,000,000 shall be for welfare assistance payments: Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap for welfare payments from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $60,306,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2022, may be transferred during fiscal year 2023 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder’s trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2023: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel: Provided further, That the Bureau of Indian Affairs may accept transfers of funds from U.S. Customs and Border Protection to supplement any other funding available for reconstruction or repair of roads owned by the Bureau of Indian Affairs as identified on the National Tribal Transportation Facility Inventory, 23 U.S.C. 202(b)(1). Provided further, That $1,000,000 made available for Assistant Secretary Support shall not be available for obligation until the Assistant Secretary-Indian Affairs provides the reports requested by the Committees on Appropriations of the House of Representatives and the Senate related to the Tiwahe Initiative.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs and the Bureau of Indian Education for fiscal year 2021, such sums as may be necessary, which shall be available for obligation through September 30, 2022: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.Payment for Tribal leasesFor payments to tribes and tribal organizations for leases pursuant to section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) for fiscal year 2021, such sums as may be necessary, which shall be available for obligation through September 30, 2022: Provided, That notwithstanding any other provision of law, no amount made available under this heading shall be available for transfer to another budget account.Construction(including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483; $128,818,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation: Provided further, That of the funds made available under this heading, $10,000,000 shall be derived from the Indian Irrigation Fund established by section 3211 of the WIIN Act (Public Law 114–322; 130 Stat. 1749).Indian land and water claim settlements and miscellaneous payments to IndiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264 and 114–322, and for implementation of other land and water rights settlements, $45,644,000, to remain available until expended.Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $11,797,000, of which $1,608,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $183,476,740.Bureau of indian educationOperation of indian education programsFor expenses necessary for the operation of Indian education programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $981,697,000, to remain available until September 30, 2022, except as otherwise provided herein: Provided, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $730,902,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2021, and shall remain available until September 30, 2022: Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self–Determination Act of 1975 (25 U.S.C. 5301 et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $83,567,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2021: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel.Education ConstructionFor construction, repair, improvement, and maintenance of buildings, utilities, and other facilities necessary for the operation of Indian education programs, including architectural and engineering services by contract; acquisition of lands, and interests in lands; $249,277,000 to remain available until expended: Provided, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, not later than 18 months after the date of the enactment of this Act, any Public Law 100–297 (25 U.S.C. 2501, et seq.) grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction.Administrative provisionsThe Bureau of Indian Affairs and the Bureau of Indian Education may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding Public Law 87–279 (25 U.S.C. 15), the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs or the Bureau of Indian Education for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs or the Bureau of Indian Education under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs or the Bureau of Indian Education, this action shall not diminish the Federal Government’s trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe’s ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education, or more than one grade to expand the elementary grade structure for Bureau-funded schools with a K–2 grade structure on October 1, 1996. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau’s funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school’s operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects.Funds made available for Tribal Priority Allocations within Operation of Indian Programs and Operation of Indian Education Programs may be used to execute requested adjustments in tribal priority allocations initiated by an Indian Tribe.Office of the special trustee for american indiansFederal trust programs(including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $108,399,000, to remain available until expended, of which not to exceed $17,911,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs, Operation of Indian Programs and Bureau of Indian Education, Operation of Indian Education Programs accounts; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2021, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least 5 years and shall not be required to generate periodic statements of performance for the individual accounts: Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders.Departmental officesOffice of the secretaryDepartmental operations(Including transfer of funds)For necessary expenses for management of the Department of the Interior and for grants and cooperative agreements, as authorized by law, $119,748,000 (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $500,000) (reduced by $2,000,000) (reduced by $2,000,000) (reduced by $5,000,000) (increased by $5,000,000) (reduced by $500,000) (increased by $500,000) (reduced by $5,000,000) (reduced by $15,000,000), to remain available until September 30, 2022; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $11,061,000 for Indian land, mineral, and resource valuation activities shall remain available until expended: Provided, That funds for Indian land, mineral, and resource valuation activities may, as needed, be transferred to and merged with the Bureau of Indian Affairs Operation of Indian Programs and Bureau of Indian Education Operation of Indian Education Programs accounts and the Office of the Special Trustee for American Indians Federal Trust Programs account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2021, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That, if the Secretary of the Interior has not responded to a request for access to records or interviews with agency employees as required by title IV of this Act within the time period and in the manner established by the Comptroller General of the United States, the funds made available under this paragraph shall be reduced by $50,000 per day for each day that the Secretary fails to comply with the request, with any funds reduced under this proviso to be permanently rescinded.In addition, to ensure the continuing work of the Public Lands Corps as authorized by chapter 37 of title 16, United States Code, $5,000,000, for grants to qualified youth or conservation corps (as defined in 16 U.S.C. 1722(11)) for use in sustaining the administrative and operational functionality of such corps: Provided, That the cost share requirements contained in 16 U.S.C. 1704(c) and 1729(a)(1) shall not apply to the amount made available herein: Provided further, That the amount made available under this paragraph shall not be subject to any reduction required by the third proviso in the preceding paragraph.Administrative provisionsFor fiscal year 2021, up to $400,000 of the payments authorized by chapter 69 of title 31, United States Code, may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That the amounts provided under this Act specifically for the Payments in Lieu of Taxes program are the only amounts available for payments authorized under chapter 69 of title 31, United States Code: Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to this chapter are insufficient to make the full payments authorized by that chapter to all units of local government, then the payment to each local government shall be made proportionally: Provided further, That the Secretary may make adjustments to payment to individual units of local government to correct for prior overpayments or underpayments: Provided further, That no payment shall be made pursuant to that chapter to otherwise eligible units of local government if the computed amount of the payment is less than $100.Insular affairsAssistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $111,297,000, of which: (1) $101,640,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative and natural resources activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands, as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands, as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,657,000 shall be available until September 30, 2022, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee’s commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non–Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).Compact of free associationFor grants and necessary expenses, $8,463,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188: Provided, That of the funds appropriated under this heading, $5,000,000 is for deposit into the Compact Trust Fund of the Republic of the Marshall Islands as compensation authorized by Public Law 108–188 for adverse financial and economic impacts.Administrative provisions(including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities.Office of the solicitorSalaries and expensesFor necessary expenses of the Office of the Solicitor, $86,813,000.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General, $61,842,000, to remain available until September 30, 2022.Department-Wide programsWildland fire management(including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, fuels management activities, and rural fire assistance by the Department of the Interior, $991,479,000, to remain available until expended, of which not to exceed $18,427,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $227,895,000 is for fuels management activities: Provided further, That of the funds provided $20,470,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for fuels management activities, and for training and monitoring associated with such fuels management activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of fuels management activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000 between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations: Provided further, That of the funds provided under this heading $383,657,000 is provided to meet the terms of section 251(b)(2)(F)(ii)(I) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Wildfire suppression operations reserve fund(including transfers of funds)In addition to the amounts provided under the heading Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations, $310,000,000, to remain available until transferred, is additional new budget authority as specified for purposes of section 251(b)(2)(F) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of Agriculture—Forest Service—Wildland Fire Management and Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of Agriculture or the Department of the Interior only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended.Natural resource damage assessment and restorationNatural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,767,000, to remain available until expended.Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $64,798,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue’s collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law.Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft.Office of natural resources revenueFor necessary expenses for management of the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $148,474,000, to remain available until September 30, 2022; of which $50,651,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments.General Provisions, Department of the Interior (including transfers of funds)emergency transfer authority—intra-bureau  
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.emergency transfer authority—department-wide  
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, with such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire suppression shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.authorized use of funds  
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.authorized use of funds, indian trust management  104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose. The Secretary shall notify the House and Senate Committees on Appropriations within 60 days of the expenditure or transfer of any funds under this section, including the amount expended or transferred and how the funds will be used.redistribution of funds, bureau of indian affairs  
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2021. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.ellis, governors, and liberty islands  106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.Outer Continental Shelf Inspection Fees 
107. 
(a)In fiscal year 2021, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c). (b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2021 shall be— 
(1)$10,500 for facilities with no wells, but with processing equipment or gathering lines; (2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and 
(3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. (c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2021. Fees for fiscal year 2021 shall be— 
(1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and (2)$16,700 per inspection for rigs operating in water depths of less than 500 feet. 
(d)Fees for inspection of well operations conducted via non-rig units as outlined in title 30 CFR 250 subparts D, E, F, and Q shall be assessed for all inspections completed in fiscal year 2021. Fees for fiscal year 2021 shall be— (1)$13,260 per inspection for non-rig units operating in water depths of 2,500 feet or more; 
(2)$11,530 per inspection for non-rig units operating in water depths between 500 and 2,499 feet; and (3)$4,470 per inspection for non-rig units operating in water depths of less than 500 feet. 
(e)The Secretary shall bill designated operators under subsection (b) quarterly, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (d) with payment required by the end of the following quarter.contracts and agreements for wild horse and burro holding facilities  108.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.mass marking of salmonids  
109.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.contracts and agreements with indian affairs  110.Notwithstanding any other provision of law, during fiscal year 2021, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year.department of the interior experienced services program  
111. 
(a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary of the Interior is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under title V of the Older Americans Act of 1965 to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law. (b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the agreement would not— 
(1)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits; (2)result in the use of an individual under the Department of the Interior Experienced Services Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or 
(3)affect existing contracts for services.obligation of funds 112.Amounts appropriated by this Act to the Department of the Interior shall be available for obligation and expenditure not later than 60 days after the date of enactment of this Act.extension of authorities 
113. 
(a)Section 708(a) of division II of Public Law 104–333, as amended by Public Law 110–229 section 461, is further amended by striking $15,000,000 and inserting $17,000,000. (b)Section 109(a) of title I of Public Law 106–278 is amended by striking $10,000,000 and inserting $12,000,000.separation of accounts 
114.The Secretary of the Interior, in order to implement an orderly transition to separate accounts of the Bureau of Indian Affairs and the Bureau of Indian Education, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in this Act.payments in lieu of taxes (pilt)  115.Section 6906 of title 31, United States Code, shall be applied by substituting fiscal year 2021 for fiscal year 2019.Disclosure of Departure or Alternate Procedure Approval 
116. 
(a)Subject to subsection (b), for fiscal year 2021 and each fiscal year thereafter, in any case in which the Bureau of Safety and Environmental Enforcement or the Bureau of Ocean Energy Management prescribes or approves any departure or use of alternate procedure or equipment, in regards to a plan or permit, under 30 CFR § 585.103, 30 CFR § 550.141; 30 CFR §550.142; 30 CFR § 250.141, or 30 CFR § 250.142, the head of such bureau shall post a description of such departure or alternate procedure or equipment use approval on such bureau’s publicly available website not more than 15 business days after such issuance. (b)The head of each bureau may exclude confidential business information.Funding Restriction 
117.None of the funds made available to the Department of the Interior by this or any other Act may be used to conduct a lease sale pursuant to section 20001(c)(1) of Public Law 115–97 which does not contain a national minimum acceptable bid amount sufficient to produce Federal receipts to the Treasury, net of any state share, of no less than 50 percent of the amount required by section 2001(b) of H. Con. Res. 71, the concurrent resolution on the budget for fiscal year 2018, as agreed to on October 26, 2017.Medical Services Fund 118.Beginning in fiscal year 2022 and each fiscal year thereafter, amounts deposited in the National Park Medical Services Fund established pursuant to section 2404(b) of Public Law 116–9 shall be classified as discretionary offsetting receipts.Restriction on Use of Funds 
119. 
(a)None of the funds made available in this Act may be used by the Secretary of the Interior or the Bureau of Ocean Energy Management to conduct or authorize oil and gas preleasing, leasing, or related activities, including but not limited to the issuance of permits for geological and geophysical exploration, in any planning area where the 2017-2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program (November 2016) did not schedule leases. (b)The restrictions under subsection (a) apply to the formal steps identified by the Department of the Interior and the enabling steps prior to leasing, including the issuance of permits for geological and geophysical exploration.Interagency Motor Pool 
120.Notwithstanding any other provision of law or Federal regulation, federally recognized Indian tribes or authorized tribal organizations that receive Tribally-Controlled School Grants pursuant to Public Law 100–297 may obtain interagency motor vehicles and related services for performance of any activities carried out under such grants to the same extent as if they were contracting under the Indian Self-Determination and Education Assistance Act.Long Bridge Project 121.On request of the Commonwealth of Virginia or the District of Columbia, as applicable, the Secretary of the Interior (acting through the Director of the National Park Service) (referred to in this section as the Secretary) may convey to the State of Virginia and/or the District of Columbia, subject to any terms and conditions the Secretary deems necessary, any Federal land or interests therein under the jurisdiction of the Secretary that are identified by the Commonwealth of Virginia and/or the District of Columbia as necessary for the Long Bridge Project, which consists of improvements to Long Bridge and related railroad infrastructure between RO Interlocking in Arlington, Virginia and L’Enfant Interlocking near 10th Street SW in the District. The Long Bridge Project will expand commuter and regional passenger rail service and provide bicycle and pedestrian access crossings over the Potomac River. Such conveyance is for the sole purposes of railroad and recreational use. If such conveyance is no longer being used for such purposes, then the lands or interests therein shall revert to the National Park Service after they have been restored and remediated to the satisfaction of the Secretary. The Secretary may also permit the temporary use of any additional land that is identified as necessary for the construction of these projects, subject to any terms and conditions deemed necessary. Notwithstanding any other provision of law, the National Park Service may recover and retain all costs of providing or procuring necessary services associated with the aforementioned conveyances or special use permits and said amounts shall be available to the Service until expended, without further appropriation. Special Trustee Functions 
122.None of the funds provided in this Act or any other Act shall be used to develop or implement a Secretarial Order to create a Bureau to perform the functions or activities of the Office of Special Trustee of American Indians. 123.None of the funds made available by this Act may be used to nominate or accept a nomination or an expression of interest for oil and gas leasing under the Mineral Leasing Act (30 U.S.C. 181 et seq.), or conduct any oil and gas leasing, permitting, or exploration activities for any Federal lands or minerals within the areas covered by— 
(1)the Final Central Coast Resource Management Plan Amendment for Oil and Gas Leasing and Development published by the Bureau of Land Management in October, 2019; (2)the Resource Management Plan for the Bakersfield Field Office, published by the Bureau of Land Management in December, 2014; or 
(3)the Carrizo Plain National Monument Resource Management Plan, published by the Department of the Interior in April, 2010. IIEnvironmental protection agencyScience and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; hire, maintenance, and operation of aircraft; and other operating expenses in support of research and development, $745,345,000 (increased by $2,000,000), to remain available until September 30, 2022: Provided, That of the funds included under this heading, $7,000,000 shall be for Research: National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, not less than $400,000 shall be for administrative expenses to review registration applications to participate in the Renewable Fuels Pathway II program.Environmental programs and managementFor environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; implementation of a coal combustion residual permit program under section 2301 of the Water and Waste Act of 2016; and not to exceed $19,000 for official reception and representation expenses, $2,846,676,000 (reduced by $2,487,000) (increased by $2,487,000) (increased by $500,000) (increased by $2,000,000) (reduced by $5,000,000) (increased by $5,000,000), to remain available until September 30, 2022: Provided, That of the funds included under this heading, $18,000,000 shall be for Environmental Protection: National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, $554,910,000 shall be for Geographic Programs specified in the report accompanying this Act: Provided further, That of the funds included under this heading, not more than $43,784,000 shall be for the Executive Operations and Management program project: Provided further, That of the funds included under this heading, the Chemical Risk Review and Reduction program project shall be allocated not less than the amount of appropriations for that program project for fiscal year 2014.Hazardous Waste Electronic Manifest System FundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $8,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections under such section 3024 are received during fiscal year 2021, which shall remain available until expended and be used for necessary expenses in this appropriation, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent such offsetting collections received in fiscal year 2021 exceed $8,000,000, those excess amounts shall remain available until expended and be used for necessary expenses in this appropriation.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $45,100,000, to remain available until September 30, 2022.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $39,676,000, to remain available until expended.Hazardous substance superfund(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611), and hire, maintenance, and operation of aircraft, $1,221,814,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2020, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,221,814,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $11,586,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2022, and $30,755,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2022.Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $92,543,000, to remain available until expended, of which $67,174,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks.Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency’s responsibilities under the Oil Pollution Act of 1990, including hire, maintenance, and operation of aircraft, $20,958,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended.State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $4,362,556,000 (increased by $1,000,000), to remain available until expended, of which— (1)$1,638,826,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $1,126,088,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That for fiscal year 2021, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That for fiscal year 2021, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2021 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2021, notwithstanding the provisions of subsections (g)(1), (h), and (l) of section 201 of the Federal Water Pollution Control Act, grants made under title II of such Act for American Samoa, Guam, the commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2021, notwithstanding the provisions of such subsections (g)(1), (h), and (l) of section 201 and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2021, notwithstanding any provision of the Federal Water Pollution Control Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of such Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act: Provided further, That for fiscal year 2021, funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2021, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2021, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2021, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 14 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act, or where such debt was incurred prior to the date of enactment of this Act if the State, with concurrence from the Administrator, determines that such funds could be used to help address a threat to public health from heightened exposure to lead in drinking water or if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 14 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients; 
(2)$25,000,000 (increased by $1,000,000) (reduced by $1,000,000) shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission: Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure: Provided further , That the Administrator may reserve up to 5 percent of funds appropriated herein for management and oversight purposes; 
(3)$29,186,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; 
(4)$90,000,000 (increased by $2,000,000) (reduced by $2,000,000) shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That at least 10 percent shall be allocated for assistance in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates, or any territory or possession of the United States: Provided further, That, to the extent there are sufficient qualified applications, not less than an additional 20 percent of the amount appropriated shall be for projects located in Qualified Opportunity Zones: Provided further, That the Administrator may reserve up to 2 percent of funds appropriated herein for management and oversight purposes;  
(5)$90,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005: Provided, That the Administrator may reserve up to 2.5 percent of funds appropriated herein for management and oversight purposes; 
(6)$56,306,000 (increased by $1,000,000) shall be for targeted airshed grants in accordance with the terms and conditions in the report accompanying this Act: Provided, That the Administrator may reserve up to 2.5 percent of funds appropriated herein for management and oversight purposes; 
(7)$4,000,000 shall be to carry out the water quality program authorized in section 5004(d) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322); (8)$26,000,000 shall be for grants under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a); 
(9)$26,000,000 shall be for grants under section 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)): Provided, That the Administrator may reserve up to 3 percent of funds appropriated herein for management and oversight purposes; 
(10)$20,000,000 shall be for grants under section 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b): Provided, That the Administrator may reserve up to 3 percent of funds appropriated herein for management and oversight purposes; 
(11)$4,000,000 shall be for grants under section 1459A(l) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(l)); (12)$13,000,000 shall be for grants under section 104(b)(8) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)(8)); 
(13)$56,700,000 shall be for grants under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301): Provided, That the Administrator may reserve up to 3 percent of funds appropriated herein for management and oversight purposes; 
(14)$3,000,000 shall be for grants under section 4304(b) of the America’s Water Infrastructure Act of 2018 (Public Law 115–270); and (15)$1,154,450,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $46,200,000 shall be for carrying out section 128 of CERCLA; $9,340,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,500,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $18,000,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs.Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, an amount equal to the amount rescinded pursuant to the final paragraph under the heading Administrative Provisions—Environmental Protection Agency, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $12,484,980,000: Provided further, That none of the direct loans or loan guarantee authority made available under this heading shall be available for any project unless the Administrator and the Director of the Office of Management and Budget have certified in advance in writing that the direct loan or loan guarantee, as applicable, and the project comply with the project eligibility criteria entitled Water Infrastructure Finance and Innovation Act Program (WIFIA) Criteria Pursuant to the Further Consolidated Appropriations Act, 2020, published on June 30, 2020 (85 Fed. Reg. 39189): Provided further, That in this fiscal year and hereafter, for the purposes of carrying out section 503(d) of the Federal Credit Reform Act of 1990, the Director of the Congressional Budget Office may request, and the Administrator shall promptly provide, documentation and information relating to a project identified in a Letter of Interest submitted to the Administrator pursuant to a Notice of Funding Availability for applications for credit assistance under the Water Infrastructure Finance and Innovation Act Program for any fiscal year, including with respect to a project that was initiated or completed before the date of enactment of this Act. In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended. In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $1,023,000 (reduced by $1) (increased by $1), to remain available until September 30, 2022.Administrative provisions—environmental protection agency(including transfers and rescission of funds)For fiscal year 2021, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency’s function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 116–8, the Pesticide Registration Improvement Extension Act of 2018.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2021.The Administrator is authorized to transfer up to $335,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities, provided that the cost does not exceed $150,000 per project.For fiscal year 2021, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to Indian tribes pursuant to sections 319(h) and 518(e) of that Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2021 to provide grants to implement the Southeastern New England Watershed Restoration Program.Notwithstanding the limitations on amounts in section 320(i)(2)(B) of the Federal Water Pollution Control Act, not less than $1,500,000 of the funds made available under this title for the National Estuary Program shall be for making competitive awards described in section 320(g)(4).For fiscal year 2021, the Office of Chemical Safety and Pollution Prevention and the Office of Water may, using funds appropriated under the headings Environmental Programs and Management and Science and Technology, contract directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 5, for the temporary or intermittent personal services of students or recent graduates, who shall be considered employees for the purposes of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purpose: Provided, That amounts used for this purpose by the Office of Chemical Safety and Pollution Prevention and the Office of Water collectively may not exceed $2,000,000. No funds made available under this title in this Act or any other Act may be used to relocate, close, or consolidate any office, laboratory, or facility.The Administrator of the Environmental Protection Agency shall continue to regulate under subsection (d) of section 112 of the Clean Air Act (42 U.S.C. 7412) electric utility steam generating units (as defined in subsection (a) of such section 112), and such regulation is deemed to be appropriate and necessary for purposes of subsection (n)(1)(A) of such section 112.Any amounts made available to the Administrator by the State and Tribal Assistance Grants account and reserved for management and oversight purposes pursuant to the final provisos of the second, fourth, fifth, sixth, ninth, tenth, and thirteenth paragraphs under such heading shall remain available until September 30, 2022, and may be transferred to the Environmental Programs and Management account, to be made available for management and oversight purposes for the corresponding programs under such account.Of the funds made available under this title for the Executive Management and Operations program project, $2,000,000 shall not be available for obligation until after the Administrator transmits a report as described by title IV of this Act for the agency’s violation of section 710 of division E of Public Law 115–31, as discussed in the Comptroller General’s April 16, 2018, legal opinion, B–329603.Of the funds under this title for the Executive Management and Operations program project, if the Administrator has not responded to a request for access to records or interviews with agency employees as required by title IV of this Act within the time period established by the Comptroller General of the United States, then the amounts available for that program project shall be reduced by $50,000 per day for each day that the Administrator fails to comply with the request, with any funds reduced under this proviso to be permanently rescinded.Within 90 days of enactment of this Act, the Administrator shall take final action on any registration application to participate in the Renewable Fuels Pathway II program that has been pending for more than 1 year. The appropriation provided by 42 U.S.C. 9622(b)(3) is available for the hire, maintenance, and operation of aircraft.All unobligated balances from amounts appropriated in fiscal years preceding fiscal year 2020 under the heading Environmental Protection Agency—Water Infrastructure Finance and Innovation Program Account for the cost of direct and guaranteed loans are hereby permanently rescinded. IIIRelated agenciesDepartment of agricultureoffice of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $875,000: Provided, That funds made available by this Act to any agency in the Natural Resources and Environment mission area for salaries and expenses are available to fund up to one administrative support staff for the office.Forest serviceforest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $311,830,000, to remain available through September 30, 2024: Provided, That of the funds provided, $80,954,000 is for the forest inventory and analysis program: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research.State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, and conducting an international program as authorized, $300,296,000, to remain available through September 30, 2024, as authorized by law.National forest systemFor necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, and for hazardous fuels management on or adjacent to such lands, $2,057,353,000 (increased by $5,000,000), to remain available through September 30, 2024: Provided, That of the funds provided, $40,000,000 (increased by $5,000,000) shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That of the funds provided, $383,051,000 shall be for forest products: Provided further, That of the funds provided, $510,000,000 shall be for hazardous fuels management activities, of which not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That $20,000,000 may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities, and for training or monitoring associated with such hazardous fuels management activities on Federal land, or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forestry Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriations: Provided further, That notwithstanding section 33 of the Bankhead Jones Farm Tenant Act (7 U.S.C. 1012), the Secretary of Agriculture, in calculating a fee for grazing on a National Grassland, may provide a credit of up to 50 percent of the calculated fee to a Grazing Association or direct permittee for a conservation practice approved by the Secretary in advance of the fiscal year in which the cost of the conservation practice is incurred. And, that the amount credited shall remain available to the Grazing Association or the direct permittee, as appropriate, in the fiscal year in which the credit is made and each fiscal year thereafter for use on the project for conservation practices approved by the Secretary.Capital improvement and maintenance(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $466,173,000 (reduced by $466,173,000) (increased by $466,173,000), to remain available through September 30, 2024, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That funds becoming available in fiscal year 2021 under the Act of March 4, 1913 (16 U.S.C. 501), shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated.Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California; and the Ozark-St. Francis and Ouachita National Forests, Arkansas; as authorized by law, $700,000, to be derived from forest receipts.Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available through September 30, 2024, (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available through September 30, 2024, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available through September 30, 2024, to be derived from the fund established pursuant to the above Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.), $2,537,000, to remain available through September 30, 2024.Wildland fire management(including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency wildland fire suppression on or adjacent to such lands or other lands under fire protection agreement, and for emergency rehabilitation of burned-over National Forest System lands and water, $2,385,608,000, to remain available until expended: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That any unobligated funds appropriated in a previous fiscal year for hazardous fuels management may be transferred to the National Forest System account: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That funds provided shall be available for support to Federal emergency response: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That of the funds provided under this heading, $1,011,000,000 shall be available for wildfire suppression operations, and is provided to the meet the terms of section 251(b)(2)(F)(ii)(I) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Wildfire Suppression Operations Reserve Fund(Including Transfers of Funds)In addition to the amounts provided under the heading Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations, $2,040,000,000, to remain available until transferred, is additional new budget authority as specified for purposes of section 251(b)(2)(F) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of the Interior—Department-Wide Programs—Wildland Fire Management and Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of the Interior or the Department of Agriculture only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.COMMUNICATIONS SITE ADMINISTRATION(including transfer of funds)Amounts collected in this fiscal year pursuant to section 8705(f)(2) of the Agriculture Improvement Act of 2018 (Public Law 115–334), as amended by this Act, shall be deposited in the special account established by section 8705(f)(1) of such Act, shall be available to cover the costs described in subsection (c)(3) of such section of such Act, and shall remain available until expended: Provided, That such amounts shall be transferred to the National Forest System account.Administrative provisions—forest service(including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary’s notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Not more than $50,000,000 of funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior for wildland fire management, hazardous fuels management, and State fire assistance when such transfers would facilitate and expedite wildland fire management programs and projects.Notwithstanding any other provision of this Act, the Forest Service may transfer unobligated balances of discretionary funds appropriated to the Forest Service by this Act to or within the National Forest System Account, or reprogram funds to be used for the purposes of hazardous fuels management and urgent rehabilitation of burned-over National Forest System lands and water, such transferred funds shall remain available through September 30, 2024: Provided, That none of the funds transferred pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That this section does not apply to funds derived from the Land and Water Conservation Fund.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain information technology services, including telecommunications and system modifications or enhancements, from the Working Capital Fund of the Department of Agriculture.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.).Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match funds made available by the Forest Service on at least a one-for-one basis: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).The Forest Service shall not assess funds for the purpose of performing fire, administrative, and other facilities maintenance and decommissioning.Notwithstanding any other provision of law, of any appropriations or funds available to the Forest Service, not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar matters unrelated to civil litigation. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the sums requested for transfer.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of this Act, through the Office of Budget and Program Analysis, the Forest Service shall report no later than 30 business days following the close of each fiscal quarter all current and prior year unobligated balances, by fiscal year, budget line item and account, to the House and Senate Committees on Appropriations.Department of health and human servicesIndian health serviceIndian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $4,540,197,000 to remain available until September 30, 2022, except as otherwise provided herein, together with payments received during the fiscal year pursuant to sections 231(b) and 233 of the Public Health Service Act (42 U.S.C. 238(b) and 238b), for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That $2,000,000 shall be available for grants or contracts with public or private institutions to provide alcohol or drug treatment services to Indians, including alcohol detoxification services: Provided further, That $1,011,933,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That of the funds provided, up to $44,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That of the funds provided, $58,000,000 shall be for costs related to or resulting from accreditation emergencies, including supplementing activities funded under the heading Indian Health Facilities, of which up to $4,000,000 may be used to supplement amounts otherwise available for Purchased/Referred Care: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited in the Fund authorized by section 108A of that Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of that Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of that Act (25 U.S.C. 1613a and 1616a): Provided further, That the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for Opioid Prevention, Treatment and Recovery Services, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for the housing subsidy authority for civilian employees, for Aftercare Pilot Programs at Youth Regional Treatment Centers, for transformation and modernization costs of the Indian Health Service Electronic Health Record system, for national quality and oversight activities, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, for an initiative to treat or reduce the transmission of HIV and HCV, for a maternal health initiative, for the Telebehaviorial Health Center of Excellence, for Alzheimer’s grants, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, and from tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.): Provided further, That of the funds provided, $73,451,000 is for the Indian Health Care Improvement Fund and may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account: Provided further, That none of the funds appropriated by this Act to the Indian Health Service for the Electronic Health Record system shall be available for obligation or expenditure for the selection or implementation of a new Information Technology infrastructure system, unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 90 days in advance of such obligation.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2021, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. Provided further, That amounts obligated but not expended by a tribe or tribal organization for contract support costs for such agreements for the current fiscal year shall be applied to contract support costs due for such agreements for subsequent fiscal years.Payment for Tribal LeasesFor payments to tribes and tribal organizations for leases pursuant to section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) for fiscal year 2021, such sums as may be necessary, which shall be available for obligation through September 30, 2022: Provided, That notwithstanding any other provision of law, no amount made available under this heading shall be available for transfer to another budget account.Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $934,994,000 to remain available until expended: Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development.Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary of Health and Human Services; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead costs associated with the provision of goods, services, or technical assistance: Provided further, That the Indian Health Service may provide to civilian medical personnel serving in hospitals operated by the Indian Health Service housing allowances equivalent to those that would be provided to members of the Commissioned Corps of the United States Public Health Service serving in similar positions at such hospitals: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.National institutes of healthNational institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $83,000,000.Agency for Toxic Substances and Disease Registry Toxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $79,000,000: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2021, and existing profiles may be updated as necessary.Other related agenciesExecutive office of the presidentCouncil on Environmental Quality and Office of Environmental QualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $2,994,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical safety and hazard investigation boardSalaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $12,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.Office of navajo and hopi indian relocationSalaries and expenses(including rescission of funds)For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $4,000,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to section 11 of Public Law 93–531 (88 Stat. 1716).Institute of american indian and alaska native culture and arts developmentPayment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by part A of title XV of Public Law 99–498 (20 U.S.C. 4411 et seq.), $10,772,000, which shall become available on July 1, 2021, and shall remain available until September 30, 2022.Smithsonian institutionSalaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $822,313,000, to remain available until September 30, 2022, except as otherwise provided herein; of which not to exceed $6,957,000 for the instrumentation program, collections acquisition, exhibition reinstallation, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations: Provided further, That the Smithsonian Institution may expend Federal appropriations designated in this Act for lease or rent payments, as rent payable to the Smithsonian Institution, and such rent payments may be deposited into the general trust funds of the Institution to be available as trust funds for expenses associated with the purchase of a portion of the building at 600 Maryland Avenue, SW, Washington, DC, to the extent that federally supported activities will be housed there:  Provided further, That the use of such amounts in the general trust funds of the Institution for such purpose shall not be construed as Federal debt service for, a Federal guarantee of, a transfer of risk to, or an obligation of the Federal Government:  Provided further, That no appropriated funds may be used directly to service debt which is incurred to finance the costs of acquiring a portion of the building at 600 Maryland Avenue, SW, Washington, DC, or of planning, designing, and constructing improvements to such building: Provided further, That any agreement entered into by the Smithsonian Institution for the sale of its ownership interest, or any portion thereof, in such building so acquired may not take effect until the expiration of a 30 day period which begins on the date on which the Secretary submits to the Committees on Appropriations of the House of Representatives and Senate, the Committees on House Administration and Transportation and Infrastructure of the House of Representatives, and the Committee on Rules and Administration of the Senate a report, as outlined in the explanatory statement described in section 4 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2536) on the intended sale.Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $237,700,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109.National gallery of artSalaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $153,242,000, to remain available until September 30, 2022, of which not to exceed $3,700,000 for the special exhibition program shall remain available until expended.Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $26,203,000, to remain available until expended: Provided, That of this amount, $1,510,000 shall be available for design of an off-site art storage facility in partnership with the Smithsonian Institution: Provided further, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. kennedy center for the performing artsOperations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $26,400,000.Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $14,000,000, to remain available until expended.Woodrow wilson international center for scholarsSalaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $14,800,000, to remain available until September 30, 2022.National Foundation on the Arts and the Humanities National endowment for the artsGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $170,000,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National endowment for the humanitiesGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $170,000,000 to remain available until expended, of which $154,000,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $16,000,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $14,000,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of fine artsSalaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $3,240,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation’s Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study, or education: Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official reception and representation expenses.national capital arts and cultural affairs For necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $5,000,000.Advisory council on historic preservationSalaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $7,400,000.National capital planning commissionSalaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,124,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United states holocaust memorial museumHolocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $62,388,000 (increased by $1,000,000), of which $715,000 shall remain available until September 30, 2023, for the Museum’s equipment replacement program; and of which $3,000,000 for the Museum’s repair and rehabilitation program and $1,264,000 (increased by $1,000,000) for the Museum’s outreach initiatives program shall remain available until expended.Presidio TrustThe Presidio Trust is authorized to issue obligations to the Secretary of the Treasury pursuant to section 104(d)(3) of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333), in an amount not to exceed $20,000,000.dwight d. eisenhower memorial commissionsalaries and expenses For necessary expenses of the Dwight D. Eisenhower Memorial Commission, $220,000, to remain available until expended.World War I Centennial Commissionsalaries and expensesNotwithstanding section 9 of the World War I Centennial Commission Act, as authorized by the World War I Centennial Commission Act (Public Law 112–272) and the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), for necessary expenses of the World War I Centennial Commission, $6,000,000, to remain available until September 30, 2022: Provided, That in addition to the authority provided by section 6(g) of such Act, the World War I Commission may accept money, in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission. 
IVGeneral provisions(including transfers of funds)restriction on use of funds  
401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913.obligation of appropriations  402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.disclosure of administrative expenses  
403.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.mining applications  404. (a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws. 
(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. (c)ReportOn September 30, 2022, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208). 
(d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.contract support costs, prior year limitation  405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2021.contract support costs, fiscal year 2021 limitation  
406.Amounts provided by this Act for fiscal year 2021 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2021 with the Bureau of Indian Affairs, Bureau of Indian Education, and the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years.forest management plans  
407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.prohibition within national monuments  
408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument.limitation on takings  409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes.prohibition on no-bid contracts  
410.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— (1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; 
(2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or (3)such contract was awarded prior to the date of enactment of this Act.posting of reports  
411. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.national endowment for the arts grant guidelines  412.Of the funds provided to the National Endowment for the Arts: 
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. (2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services. 
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects.national endowment for the arts program priorities  413. (a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations. 
(b)In this section: (1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation. 
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. (c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts. 
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— (1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States; 
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); (3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and 
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education.National Endowment for the Arts Waivers 414.Notwithstanding any other provision of law, funds made available under the heading National Foundation on the Arts and the Humanities—National Endowment for the Arts—Grants and Administration of this Act and under such heading for fiscal years 2019 and 2020 for grants for the purposes described in section 5(c) of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 954(c)) may also be used by the recipients of such grants for purposes of the general operations of such recipients and the matching requirements under subsections (e), (g)(4)(A), and (p)(3) of section 5 of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 954) may be waived with respect to such grants.National Endowment for the Humanities Waivers 
415.Notwithstanding any other provision of law, funds made available under the heading National Foundation on the Arts and the Humanities—National Endowment for the Humanities—Grants and Administration of this Act and under such heading for fiscal years 2019 and 2020 for grants for the purposes described in section 7(c) and 7(h)(1) of the National Foundation on the Arts and Humanities Act of 1965 may also be used by the recipients of such grants for purposes of the general operations of such recipients and the matching requirements under subsection (h)(2)(A) of section 7of the National Foundation on the Arts and Humanities Act of 1965 may be waived with respect to such grants.status of balances of appropriations  416.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity within 60 days of enactment of this Act.extension of grazing permits  
417.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2021.funding prohibition  418. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.Humane transfer and treatment of animals 419. (a)Notwithstanding any other provision of law, the Secretary of the Interior, with respect to land administered by the Bureau of Land Management, or the Secretary of Agriculture, with respect to land administered by the Forest Service (referred to in this section as the Secretary concerned), may transfer excess wild horses and burros that have been removed from land administered by the Secretary concerned to other Federal, State, and local government agencies for use as work animals. 
(b)The Secretary concerned may make a transfer under subsection (a) immediately on the request of a Federal, State, or local government agency. (c)An excess wild horse or burro transferred under subsection (a) shall lose status as a wild free-roaming horse or burro (as defined in section 2 of Public Law 92–195 (commonly known as the Wild Free-Roaming Horses and Burros Act) (16 U.S.C. 1332)). 
(d)A Federal, State, or local government agency receiving an excess wild horse or burro pursuant to subsection (a) shall not— (1)destroy the horse or burro in a manner that results in the destruction of the horse or burro into a commercial product; 
(2)sell or otherwise transfer the horse or burro in a manner that results in the destruction of the horse or burro for processing into a commercial product; or (3)euthanize the horse or burro, except on the recommendation of a licensed veterinarian in a case of severe injury, illness, or advanced age. 
(e)Amounts appropriated by this Act shall not be available for— (1)the destruction of any healthy, unadopted, and wild horse or burro under the jurisdiction of the Secretary concerned (including a contractor); or 
(2)the sale of a wild horse or burro that results in the destruction of the wild horse or burro for processing into a commercial product.forest service facility realignment and enhancement authorization extension  420.Section 503(f) of Public Law 109–54 (16 U.S.C. 580d note) shall be applied by substituting September 30, 2021 for September 30, 2020.use of american iron and steel  
421. 
(a) 
(1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. (2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. 
(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— (1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. 
(c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. (d)This section shall be applied in a manner consistent with United States obligations under international agreements. 
(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.local cooperator training agreements and transfers of excess equipment and supplies for wildfires  422.The Secretary of the Interior is authorized to enter into grants and cooperative agreements with volunteer fire departments, rural fire departments, rangeland fire protection associations, and similar organizations to provide for wildland fire training and equipment, including supplies and communication devices. Notwithstanding section 121(c) of title 40, United States Code, or section 521 of title 40, United States Code, the Secretary is further authorized to transfer title to excess Department of the Interior firefighting equipment no longer needed to carry out the functions of the Department’s wildland fire management program to such organizations.recreation fees 
423.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by substituting October 1, 2022 for September 30, 2019.reprogramming guidelines 424.None of the funds made available in this Act, in this and prior fiscal years, may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the explanatory statement described in section 4 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2536).project information 
425. 
(a)Not later than April 1, 2021, and each April 1 thereafter, the Secretary of the Interior and the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate prioritized and detailed lists of Federal land acquisition projects, and Forest Legacy projects, that have been identified by each land management Agency. (b)The Federal land acquisition project lists required by each Agency in subsection (a) shall include individual projects for the National Park Service, the U.S. Fish and Wildlife Service, the Bureau of Land Management, and the U.S. Forest Service, and shall total for each agency no less than 150 percent of the amount enacted for that agency for the previous fiscal year.LOCAL CONTRACTORS 
426.Section 412 of division E of Public Law 112–74 shall be applied by substituting fiscal year 2021 for fiscal year 2019.SHASTA-TRINITY MARINA FEE AUTHORITY AUTHORIZATION EXTENSION 427.Section 422 of division F of Public Law 110–161 (121 Stat 1844), as amended, shall be applied by substituting fiscal year 2021 for fiscal year 2019.INTERPRETIVE ASSOCIATION AUTHORIZATION EXTENSION 
428.Section 426 of division G of Public Law 113–76 (16 U.S.C. 565a–1 note) shall be applied by substituting September 30, 2021 for September 30, 2019.PUERTO RICO SCHOOLING AUTHORIZATION EXTENSION 429.The authority provided by the 19th unnumbered paragraph under heading Administrative Provisions, Forest Service in title III of Public Law 109–54, as amended, shall be applied by substituting fiscal year 2021 for fiscal year 2019.FOREST BOTANICAL PRODUCTS FEE COLLECTION AUTHORIZATION EXTENSION 
430.Section 339 of the Department of the Interior and Related Agencies Appropriations Act, 2000 (as enacted into law by Public Law 106–113; 16 U.S.C. 528 note), as amended by section 335(6) of Public Law 108–108 and section 432 of Public Law 113–76, shall be applied by substituting fiscal year 2021 for fiscal year 2019.CHESAPEAKE BAY INITIATIVE 431.Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 54 U.S.C. 320101 note) shall be applied by substituting fiscal year 2021 for fiscal year 2019.Chaco Canyon 
432.None of the funds made available by this Act may be used to nominate or accept a nomination or informal expression of interest for oil and gas leasing under the Mineral Leasing Act (30 U.S.C. 181 et seq.), or to offer for oil and gas leasing, any Federal lands or minerals within the withdrawal area identified on the map of the Chaco Culture National Historical Park prepared by the Bureau of Land Management and dated April 2, 2019. Tribal Leases 433. (a)Notwithstanding any other provision of law, in the case of any lease under section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)), the initial lease term shall – (1) be consistent with the calendar year or fiscal year basis of the funding agreement or annual funding agreement between the Secretary and Indian tribe or tribal organization under that Act; and (2) commence no earlier that the date of receipt of the lease proposal.  
(b)ReferencesNone of the funds made available under this Act may be used to compensate an Indian tribe or tribal organization for any lease under section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) that is on a calendar year or fiscal year basis and that is received during the 120-day period ending on the last day of the calendar year or fiscal year. (c)ReferencesNone of the funds made available under this Act may be used to compensate an Indian tribe or tribal organization for any portion of a lease under section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) that exceeds the square footage necessary for the operation of the Federal programs under the lease.Tongass national forest  
434.None of the funds made available by this Act may be used to plan, design, study, or construct, for the purpose of harvesting timber by private entities or individuals, a forest development road in the Tongass National Forest.Rainy River Watershed  435.None of the funds appropriated or otherwise made available by this Act may be used to review or approve a mine plan proposed within the Rainy River Watershed of the Superior National Forest.Permit Prohibition  
436.None of the funds made available by this Act may be used to issue a permit for the import of a sport-hunted trophy of an elephant or lion taken in Tanzania, Zimbabwe, or Zambia. The limitation described in this section shall not apply in the case of the administration of a tax or tariff. Funding Prohibition  437.None of the funds made available by this Act may be used to finalize the proposed rule entitled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources Review published by the Environmental Protection Agency in the Federal Register on September 24, 2019 (84 Fed. Reg. 50244).Reporting Requirement  
438.Not later than 30 days after the date on which the Comptroller General of the United States notifies the head of a Federal agency that receives funds under this Act of a violation by the Federal agency of section 1341(a), 1342, or 1517(a) of title 31, United States Code, the head of the Federal agency shall submit to the President, Congress, and the Comptroller General of the United States a report that includes— (1)a description of all relevant facts and a statement of actions taken with respect to the issues identified by the Comptroller General of the United States in the notification; and 
(2)(A)the opinion of the head of the Federal agency as to whether a violation of section 1341(a), 1342, or 1517(a) of title 31, United States Code, as applicable, has occurred; and (B)(i)if it is the opinion of the head of the Federal agency under subparagraph (A) that a violation has occurred, an explanation as to why the violation was not discovered and reported by the head of the Federal agency prior to the date of the notification by the Comptroller General of the United States; or 
(ii)if it is the opinion of the head of the Federal agency under subparagraph (A) that a violation has not occurred, an explanation for the basis for the determination by the head of the Federal agency.Informational Requests 439. (a)Notice RequiredThe head of a Federal agency that receives funds under this Act shall respond timely and completely to requests of the Comptroller General of the United States for access to records or interviews with agency employees. Should the head of a Federal agency fail to provide access to records or interviews within 30 days of the request or by such date as is otherwise specified by the Comptroller General, and in such manner as is acceptable to the Comptroller General, the Comptroller General shall provide the appropriate congressional committees and the head of the Federal agency with notice of the undue delay.  
(b)Agency Responses RequiredNot later than 30 days after the head of the Federal agency receives a notice under subsection (a), the head of the Federal agency shall respond in writing to the Comptroller General and the appropriate congressional committees with an explanation for the delay and a proposed timetable for providing the requested records or interviews. Not later than 30 days after this response is submitted, and every 30 days thereafter until the Comptroller General informs the appropriate congressional committees that the head of the federal agency has provided access to the requested records or interviews in a manner acceptable to the Comptroller General, the head of the Federal agency shall update the agency’s response in writing.  (c)Relationship to Existing AuthorityNothing in this section shall be construed to limit, amend, supersede, or restrict in any manner any existing authority of the Comptroller General.FUNDING PROHIBITION ON WATER QUALITY CERTIFICATIONS 
440.None of the funds made available by this Act may be used to finalize, implement, or enforce the proposed rule entitled Updating Regulations on Water Quality Certification, published by the Administrator of the Environmental Protection Agency on August 22, 2019 (84 Fed. Reg. 44080).Funding Prohibition for Confederate Flags 441.None of the funds made available to the National Park Service by this Act may be used for the purchase or display of a Confederate flag with the exception of specific circumstances where the flags provide historical context as described in the National Park Service memorandum entitled ‘‘Immediate Action Required, No Reply Needed: Confederate Flags’’ and dated June 24, 2015.Removal of Confederate Commemorative Works 
442.Notwithstanding any other provision of law or policy to the contrary, within 180 days of enactment of this Act, the National Park Service shall remove from display all physical Confederate commemorative works, such as statues, monuments, sculptures, memorials, and plaques, as defined by NPS, Management Policies 2006, §9.6.1. Inventory of Assets with Confederate Names 443.Within 90 days of enactment of this Act, the Secretary of the Interior shall submit to the Committee on Appropriations an inventory of all assets under the jurisdiction of the Department of Interior with Confederate names.Forest Service Use of Funds 
444.Notwithstanding section 200306(a)(2)(B)(iii) of title 54, United States Code, amounts made available under the heading Department of Agriculture—Forest Service—Land Acquisition in this and any prior Act may be used for the acquisition of acreage in any location for the National Forest System.Resource Study of Springfield Race Riot 445. (a)DefinitionsIn this section: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. (2)Study AreaThe term Study Area means the archeological site near Madison Street and the 10th Street Rail Corridor, and other sites in Springfield, Illinois associated with the 1908 Springfield Race Riot.   
(b)Special Resource Study 
(1)StudyThe Secretary shall conduct a special resource study of the study area.  (2)ContentsIn conducting the study under paragraph (1), the Secretary shall— 
(A)evaluate the national significance of the study area;  (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System; 
(C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and non-profit organizations;  (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and  
(E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.  (3)Applicable LawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.  
(4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— (A)the results of the study; and 
(B)any conclusions and recommendations of the Secretary. Land and Water Conservation Fund Allocations 446.Contingent upon the enactment of the Great American Outdoors Act (H.R. 1957 of the 116th Congress)—  
(1) the Secretary of the Interior shall transfer amounts becoming available for expenditure from the Land and Water Conservation Fund in fiscal year 2021 pursuant to section 200303(a) of title 54, United States Code, as amended by such Act, to the agencies and accounts specified, in the amounts specified, and for the activities specified, in the table titled Allocation of Funds from the Land and Water Conservation Fund—Fiscal Year 2021 in the report accompanying this Act; (2)to the extent that the amount becoming available for expenditure in fiscal year 2021 pursuant to such subsection exceeds the total amount specified in the table referenced in this section, such excess amounts shall be transferred to and allocated among the agencies, accounts, and activities in the same proportion as the amounts specified in the table;  
(3)all amounts required to be transferred pursuant to this section shall be so transferred not later than 30 days after the date of enactment of this Act, or 30 days after the date of enactment of the Great American Outdoors Act, whichever is later, and such amounts shall be allocated for the activities specified in the report referenced in subsection (a) not later than 15 days after such transfer; and (4)notwithstanding any other provision of law, the funds allocated in the table referenced in this section shall hereafter be exempt from apportionment under chapter 15 of title 31, United States Code.Funding Prohibition 
447.None of the funds made available by this Act or any other Act may be used to finalize, implement, administer, or enforce— (1)the proposed rule entitled Strengthening Transparency in Regulatory Science published by the Environmental Protection Agency in the Federal Register on April 30, 2018 (83 Fed. Reg. 18768); or 
(2)the supplemental notice of proposed rulemaking entitled ‘‘Strengthening Transparency in Regulatory Science’’ published by the Environmental Protection Agency in the Federal Register on March 18, 2020 (85 Fed. Reg. 15396). VAdditional Infrastructure InvestmentsDepartment of the InteriorBureau of indian educationEducation ConstructionFor an additional amount for Education Construction, $500,000,000, to remain available until expended, of which $350,000,000 is for construction, repair, and improvement of buildings, utilities, and other facilities necessary for the operation of Indian education programs, including architectural and engineering services by contract, and acquisition of lands and interests in lands; up to $100,000,000 is for Facilities Improvement and Repair; and up to $50,000,000 is for school employee housing: Provided, That funds shall be distributed with priority to construction needs identified on the 2016 school construction priority list then to facilities identified in the Indian Affairs – Facilities Management System: Provided further , That no funds shall be obligated until the Bureau has provided a detailed spend plan, including identifying each specific project by Tribe, the estimated project cost, and the expected timeframe for completion of each project, to the Committees on Appropriations of the House of Representatives and the Senate at least 30 days prior to obligating any funds: Provided further, That the Bureau of Indian Education shall provide a quarterly report to such committees until each project is completed: Provided further , That in order to ensure timely completion of construction projects, the Secretary of the Interior may assume control of a project and all funds related to the project, if, not later than 18 months after the date of the enactment of this Act, any Public Law 100–297 (25 U.S.C. 2501, et seq.) grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: Provided further, That no more than 2 percent of the funds made available herein may be used for salaries and expenses by the Bureau of Indian Education to administer the funds and provide technical assistance to Tribes: Provided further , That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Environmental Protection AgencyOffice of the Inspector GeneralFor an additional amount for Office of Inspector General, $40,000,000, to remain available until September 30, 2024: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Hazardous Substance SuperfundFor an additional amount for Hazardous Substance Superfund, $1,000,000,000, to remain available until expended, which shall be for Superfund cleanup activities: Provided, That $800,000,000 shall be for the Superfund Remedial program: Provided further, That not less than $150,000,000 shall be for emergency response and removal activities: Provided further, That the Administrator of the Environmental Protection Agency may retain up to 3 percent of the funds appropriated herein for management and oversight purposes: Provided further , That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. State and Tribal Assistance Grants(including transfers of funds)For an additional amount for State and Tribal Assistance Grants, $11,960,000,000 (increased by $500,000,000), of which— (1)$6,355,000,000, to be available until expended, shall be for capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act, and $3,855,000,000, to be available until expended, shall be for capitalization grants under section 1452 of the Safe Drinking Water Act: Provided That the Administrator may reserve up to 1 percent of the funds appropriated herein for administrative, management, and oversight purposes: Provided further, That funds appropriated herein shall not be subject to the matching or cost share requirements of section 602(b)(2), 602(b)(3), or 202 of the Federal Water Pollution Control Act, nor the matching requirements of section 1452(e) of the Safe Drinking Water Act: Provided further , That the Administrator shall reallocate funds appropriated herein for the Clean and Drinking Water State Revolving Funds (Revolving Funds) where projects are not under contract or construction within 18 months of the date of enactment of this Act: Provided further, That notwithstanding the priority rankings they would otherwise receive under each program, priority for funds appropriated herein shall be given to projects on a State priority list that are ready to proceed to construction within 18 months of the date of enactment of this Act: Provided further, That notwithstanding the requirements of section 603(d) of the Federal Water Pollution Control Act or section 1452(f) of the Safe Drinking Water Act, for the funds appropriated herein, each State shall use not less than 40 percent of the amount of its capitalization grants to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans or grants or any combination of these: Provided further, That to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 25 percent of the funds appropriated herein for the Revolving Funds shall be for projects to address green infrastructure, water or energy efficiency improvements or other environmentally innovative activities: Provided further, That notwithstanding the limitations on amounts in section 518(c) of the Federal Water Pollution Control Act and in section 1452(i) of the Safe Drinking Water Act, 2 percent of the funds appropriated herein for Revolving Funds may be reserved by the Administrator for grants to Indian Tribes under section 518(c) and section 1452(i) of such Acts: Provided further , That up to 10 percent of the funds appropriated herein for tribal set-asides under the Revolving Funds may be transferred to the Indian Health Service to support management and oversight of tribal projects; 
(2) $350,000,000, to be available until September 30, 2023, shall be to carry out Brownfields projects authorized by section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980: Provided , That the Administrator may reserve up to 3.5 percent of the funds appropriated herein for administrative, management, and oversight purposes: Provided further , That none of the funds appropriated herein shall be subject to cost share requirements under section 104(k)(9)(B)(iii) of such Act: Provided further, That not less than 50 percent of funds appropriated herein shall be for projects located in Qualified Opportunity Zones; 
(3)$450,000,000, to be available until September 30, 2023, shall be for grants pursuant to title VII, subtitle G of the Energy Policy Act of 2005: Provided , That none of the funds appropriated for grants herein shall be subject to the State Grant and Loan Program Matching Incentive provisions of section 793(c)(3) of such Act: Provided further That the Administrator may reserve up to 3.5 percent of the funds appropriated herein for administrative, management, and oversight purposes; 
(4)$50,000,000, to be available until September 30, 2023, shall be for grants under section 1464(d) under the Safe Drinking Water Act (42 U.S.C. 300j–24(d));  (5)$500,000,000 (increased by $500,000,000), to be available until expended, shall be for grants and activities under section 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b): Provided , That notwithstanding section 1459B(b)(4), the non-Federal share of the total cost of a project funded by a grant from funds appropriated herein shall be not more than 5 percent: Provided further , That for grants to projects providing assistance to low-income households described in section 1459B(b)(5) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(b)(5)) from funds appropriated herein the Administrator shall eliminate the non-Federal cost share for such projects: Provided further That the Administrator may reserve up to 1.5 percent of funds appropriated herein for administrative, management, and oversight purposes; 
(6)$400,000,000, to be available until expended, shall be for grants under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301): Provided , That the Federal share for the cost of activities carried out using grant funds appropriated herein shall not be less than 95 percent: Provided further , That to the extent there are sufficient eligible project applications, not less than 30 percent of the amount of a grant made to a State to carry out projects to intercept, transport, control, treat, or reuse municipal combined sewer overflows, sanitary sewer overflows, or stormwater shall be through the use of green infrastructure, water and energy efficiency improvements, and other environmentally innovative activities: Provided further , That from the amount appropriated herein, the Administrator may reserve up to 1.25 percent of funds appropriated herein for administrative, management, and oversight purposes, including establishing the allocation formula for states described in section 221(g)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1301(g)(2)): 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provision, environmental protection agency(including transfers of funds)Funds made available to the Environmental Protection Agency in this title under the heading State and Tribal Assistance Grants and reserved by the Administrator for administrative, management, and oversight purposes shall remain available until September 30, 2023, and may be transferred to the Environmental Programs and Management account as needed.Department of health and human servicesIndian health serviceIndian health facilitiesFor an additional amount for Indian Health Facilities, $1,500,000,000, to remain available until expended, of which $1,250,000,000 is for the construction and related costs of inpatient and outpatient health and related auxiliary facilities on the Health Facilities Construction Priority System list and small ambulatory facilities, to modify existing health facilities to provide isolation/quarantine space, to prepare plans, specifications, and drawings, acquisition of sites, and for the purchase and erection of modular buildings; up to $50,000,000 may be used for staff quarters; up to $50,000,000 is for equipment; and no more than $200,000,000 is available to reduce the Backlog of Essential Maintenance, Alteration and Repair: Provided, That none of the funds provided under this heading shall be obligated until the Indian Health Service has provided a detailed spend plan, including identifying each specific project by Tribe, the estimated project cost, and the expected project completion, to the Committees on Appropriations of the House of Representatives and the Senate at least 30 days prior to distributing any funds: Provided further, That the Indian Health Service shall provide a quarterly project report to such committees: Provided further, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian Tribe or Tribes may be used to purchase land on which such facilities will be located: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
501.None of the funds made available by this Act may be used to withdraw— (1)the preliminary regulatory determination to regulate perfluorooctanesulfonic acid (PFOS) and perfluorooctanoic acid (PFOA) under section 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) that is described in the document entitled Announcement of Preliminary Regulatory Determinations for Contaminants on the Fourth Drinking Water Contaminant Candidate List published by the Environmental Protection Agency in the Federal Register on March 10, 2020 (85 Fed. Reg. 14098); or 
(2)the proposed rule of the Environmental Protection Agency entitled Designating PFOA and PFOS as CERCLA Hazardous Substances (RIN: 2050–AH09). 502. (a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). 
(b)The entities listed in this subsection are the following:    Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, UruguayBriar Hall Operations LLC, New York, New York DT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New YorkDT Dubai II Golf Manager LLC, New York, New York DT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New YorkDT India Venture LLC, New York, New York DT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New YorkDT Marks Baku Managing Member Corp, New York, New York  DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New YorkDT Marks Dubai II LLC, New York, New York DT Marks Dubai II Member Corp, New York, New YorkDT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New York DT Marks Jersey City LLC, New York, New YorkDT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New York DT Marks Qatar Member Corp, New York, New YorkDT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New York DT Marks Pune LLC, New York, New YorkDT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New York DT Marks Pune II Managing Member Corp, New York, New YorkDT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New York DT Marks Vancouver LP, New York, New YorkDT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New York DT Marks Worli Member Corp, New York, New YorkDT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New York Indian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New YorkJupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New York Lamington Family Holdings LLC, New York, New YorkLawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New York LFB Acquisition Member Corp, New York, New YorkMAR-A-LAGO CLUB, L.L.C., Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New York Nitto World Co, Limited, Turnberry, ScotlandOPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York  OWO Developer LLC, New York, New YorkTIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, Ireland Ace Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJTrump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New York Trump Chicago Development LLC, New York, New YorkTrump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New York Trump Chicago Managing Member LLC, New York, New YorkTrump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New York Trump Chicago Residential Manager LLC, New York, New YorkTrump Chicago Retail LLC, New York, New YorkTrump Chicago Retail Manager LLC, New York, New York Trump Chicago Retail Member Corp, New York, New YorkTrump Drinks Israel Holdings LLC, New York, New York Trump Drinks Israel Holdings Member Corp, New York, New York Trump Drinks Israel LLC, New York, New YorkTrump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New York Trump Endeavor 12 Manager Corp, New York, New YorkTrump Golf Acquisitions LLC, New York, New YorkTrump Golf Coco Beach LLC, New York, New York Trump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New York Trump International Golf Club Scotland Limited, Aberdeen, ScotlandTrump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New York Trump International Hotel Hawaii LLC, New York, New YorkTrump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New York Trump Korean Projects LLC, New York, New York Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New York Trump Marks Baja Corp, New York, New YorkTrump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New York Trump Marks Beverages Corp, New York, New YorkTrump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New York Trump Marks Canouan, LLC New York, New YorkTrump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New York Trump Marks Dubai Corp, New York, New YorkTrump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New York Trump Marks Egypt LLC, New York, New YorkTrump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New York Trump Marks Ft. Lauderdale LLC, New York, New YorkTrump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New York Trump Marks Holdings LP (FKA Trump Marks LP), New York, New YorkTrump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New York Trump Marks Istanbul II Corp, New York, New YorkTrump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New York Trump Marks Jersey City LLC, New York, New YorkTrump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New York Trump Marks Menswear LLC, New York, New YorkTrump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York  Trump Marks Mtg LLC, New York, New YorkTrump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New York  Trump Marks New Rochelle Corp, New York, New York Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York  Trump Marks Palm Beach LLC, New York, New York Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York  Trump Marks Philadelphia Corp, New York, New York Trump Marks Philadelphia LLC, New York, New York Trump Marks Philippines Corp, New York, New York  Trump Marks Philippines LLC, New York, New YorkTrump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New YorkTrump Old Post Office LLC, New York, New York Trump Old Post Office Member Corp, New York, New YorkTrump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New York The Trump Organization, New York, New YorkTrump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New York Trump Palace/Parc LLC, New York, New YorkTrump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New York Trump Panama Hotel Management LLC, New York, New YorkTrump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New York Trump Park Avenue Acquisition LLC, New York, New YorkTrump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York  Trump Payroll Corp, New York, New YorkTrump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New York Trump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New YorkTrump Productions LLC (former Rancho Lien LLC), New York, New YorkTrump Production Managing Member Inc, New York, New York Trump Project Manager Corp, New York, New York Trump Restaurants LLC, New York, New York Trump Riverside Management LLC, New York, New York Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  Trump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New YorkTrump Tower Commercial LLC, New York, New York Trump Tower Managing Member Inc, New York, New YorkTrump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New York Trump Vineyard Estates Manager Corp, New York, New YorkTrump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New York Trump Virginia Acquisitions Manager Corp, New York, New YorkTrump Virginia Lot 5 LLC, New York, New YorkTrump Virginia Lot 5 Manager Corp, New York, New York  Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New York Trump World Productions Manager Corp, New York, New YorkTrump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New York Trump's Castle Management Corp, Atlantic City, NJTrump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, Scotland Turnberry Scotland LLC, Turnberry, ScotlandTW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland  TW Venture I Managing Member Corp, Palm Beach, Florida TW Venture II Managing Member Corp, Doonbeg, IrelandUltimate Air Corp, New York, New York Unit 2502 Enterprises Corp, Chicago, IL Unit 2502 Enterprises LLC, Chicago, IL VHPS LLC, Los Angeles, CA West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York TC MARKS BUENOS AIRES LLC, New York, New York Midland Associates, New York, New YorkMiss Universe L.P., LLLP (formerly Trump Pageants, L.P.), New York, New York  Trump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York 40 Wall Street LLC, New York, New York 401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA Caribuslness Investments, S.R.L., Dominican Republic  County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York DJT Operations I LLC, New York, New York  DT Connect II LLC, Palm Beach, FloridaExcel Venture I LLC, St. Martin, French West Indies Fifty-Seventh Street Associates LLC, New York, New York  Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY Trump Turnberry , Turnberry, Scotland  The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New YorkTIHT Commercial LLC, New York, New York  TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY Trump National Golf Club - Charlotte, Charlotte, NC  Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland Trump Las Vegas Development LLC, Las Vegas, NV  Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York Trump National Golf Club - Washington DC, Potomac Falls, VA  1125 South Ocean LLC, Palm Beach, FloridaT Promotions LLC, New York, New York HWA 555 Owners, LLC, San Francisco, CA  1290 Avenue of the Americas, A Tenancy-In-Common, New York, New YorkTrump Tower Triplex, New York, New York N/K/A DTW VENTURE LLC, Palm Beach, Florida  THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FLTrump Toronto Hotel Management Corp, New York, New York  Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL THC IMEA Development LLC, New York, New York  DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NVAlbemarle Estate, Charlottesville, VA  MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New YorkTrump International Golf Club, Dubai, UAE Trump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, IndonesiaSeven Springs, Bedford, NY Le Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South KoreaTrump Towers, Sunny Isles, FL D B Pace Acquisition, LLC, New York, NYDJT HOLDINGS LLC, New York, NY Golf Productions LLC, New York, NY T International Realty LLC, New York, NYTHC CENTRAL RESERVATIONS LLC, New York, NYTHC CHINA DEVELOPMENT LLC, New York, NY THC SALES & MARKETING LLC, New York, NYThe Trump-Equitable Fifth Avenue Company, New York, NYTRUMP 106 CPS LLC, New York, NY  TRUMP BOOKS LLC /THE MIDAS TOUCH, New York, NYTRUMP CAROUSEL LLC, New York, NY TRUMP CPS LLC, New York, NY TRUMP FERRY POINT LLC, New York, NYTRUMP HOME MARKS LLC, New York, NYTRUMP ICE LLC, New York, NY STORAGE 106 LLC, New York, NYSC CLEVELAND MS MANAGEMENT LLC, Cleveland, MST RETAIL LLC, New York, NY WESTMINSTER HOTEL MANAGEMENT LLC, Livingston, NJGOLF RECREATION SCOTLAND LIMITED, Turnberry, ScotlandTRUMP DEVELOPMENT SERVICES LLC, New York, NY 4T HOLDINGS TWO LLC, New York, NYT EXPRESS LLC, New York, NY 503.None of the funds made available by this Act may be used to implement, administer, or enforce the final rule entitled Update to the Regulations Implementing the Procedural Provisions of the National Environmental Policy Act published by the Council on Environmental Quality in the Federal Register on July 16, 2020 (85 Fed. Reg. 1684). 
504.Prohibition of oil and gas leasing in the Arctic National Wildlife RefugeNo funds provided in this Act may be used to offer any tracts available for oil and gas leasing in the Arctic National Wildlife Refuge.  505.None of the funds made available by this Act may be used to enforce the final rule entitled Hunting and Trapping in National Preserves: Alaska published by the National Park Service in the Federal Register on June 9, 2020 (86 Fed. Reg. 35181). 
506.None of the funds made available by this Act may be used by the Secretary of the Interior to authorize oil and gas leasing in the Teshekpuk Lake, Colville River, Utukok River Uplands, Kasegaluk Lagoon, or Peard Bay Special Areas defined by the Record of Decision for the National Petroleum Reserve-Alaska Integrated Activity Plan/Environmental Impact Statement signed on February 21, 2013. 507.None of the funds made available by this division may be used to reject any application for a grant available under funds appropriated by this division because of the use of the term global warming or the term climate change in the application. 
508.None of the funds made available by this Act may be used to implement the authority to respond to requests in the final rule titled Freedom of Information Act Regulations Update published in the Federal Register by the Environmental Protection Agency on June 26, 2019 (84 Fed. Reg. 30028 et seq.). 509. (a)None of the funds made available by this Act may be used to— 
(1)rescind the September 2015 Bureau of Indian Affairs Record of Decision on the Trust Acquisition and Reservation Proclamation for 151 Acres in the City of Taunton, Massachusetts, and 170 Acres in the Town of Mashpee, Massachusetts, for the Mashpee Wampanoag Tribe; (2)revoke the reservation proclamation Proclaiming Certain Lands as Reservation for the Mashpee Wampanoag (81 Fed. Reg. 948); or 
(3)annul the determination that such lands are eligible for gaming under the Indian Gaming Regulatory Act. 510.None of the funds made available by this Act may be used to finalize, implement, or enforce the proposed rule titled Review of the National Ambient Air Quality Standards for Particulate Matter published in the Federal Register by the Environmental Protection Agency on April 30, 2020 (85 Fed. Reg. 24094 et seq.).This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2021. DMilitary Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2021 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2021, and for other purposes, namely: 
IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $608,336,000, shall be used for the projects, and in the amounts specified under the heading for Military Construction, Army in the report accompanying this Act, to remain available until September 30, 2025: Provided, That, of this amount, not to exceed $126,436,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,611,914,000, shall be used for the projects, and in the amounts specified under the heading Military Construction, Navy and Marine Corps in the report accompanying this Act, to remain available until September 30, 2025: Provided, That, of this amount, not to exceed $160,710,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $569,792,000, shall be used for the projects, and in the amounts specified under the heading Military Construction, Air Force in the report accompanying this Act, to remain available until September 30, 2025: Provided, That, of this amount, not to exceed $166,192,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, defense-WideFor acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $2,234,517,000, shall be used for the projects, and in the amounts specified under the heading Military Construction, Defense-Wide in the report accompanying this Act, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $179,976,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $349,437,000, shall be used for the projects, and in the amounts specified under the heading Military Construction, Army National Guard in the report accompanying this Act, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $44,593,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $64,214,000, shall be used for the projects, and in the amounts specified under the heading Military Construction, Air National Guard in the report accompanying this Act, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $3,414,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $88,337,000, shall be used for the projects, and in the amounts specified under the heading Military Construction, Army Reserve in the report accompanying this Act, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $1,218,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $70,995,000, shall be used for the projects, and in the amounts specified under the heading Military Construction, Navy Reserve in the report accompanying this Act, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $3,485,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $23,117,000, shall be used for the projects, and in the amounts specified under the heading Military Construction, Air Force Reserve in the report accompanying this Act, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $3,270,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.North atlantic treaty organizationSecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $173,030,000, to remain available until expended.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $580,447,000, to remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $119,400,000, to remain available until September 30, 2025.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $367,142,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $42,897,000, to remain available until September 30, 2025.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $346,493,000.Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $97,214,000, to remain available until September 30, 2025.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $317,021,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $54,728,000.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $5,897,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities.Department of defense military unaccompanied housing Improvement fundFor the Department of Defense Military Unaccompanied Housing Improvement Fund, $600,000, to remain available until expended, for unaccompanied housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military unaccompanied housing and supporting facilities.Administrative provisions 101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor. 
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles. 103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense. 
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made. 105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest. 
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction. 107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress. 
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement. 109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation. 
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress. 111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Gulf, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms. 
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Gulf, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor. 
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000. 114.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress. 
115.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any. 116.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(including transfer of funds) 
117.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds) 
118.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the Department of Defense Base Closure Account to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred. 119.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: Provided, That not more than $15,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year. 
120.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section.(including transfer of funds) 121.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred. 
122.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery. 123.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2025:Military Construction, Army, $342,600,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Army in the report accompanying this Act; Military Construction, Navy and Marine Corps, $765,937,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Navy and Marine Corps in the report accompanying this Act;Military Construction, Air Force, $428,000,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Air Force in the report accompanying this Act;Military Construction, Army National Guard, $34,835,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Army National Guard in the report accompanying this Act;Military Construction, Air National Guard, $54,700,000 shall be used for the projects, and in the amounts, specified under the heading Military Construction, Air National Guard in the report accompanying this Act; andMilitary Construction, Army Reserve, $48,900,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Army Reserve in the report accompanying this Act: 
Provided, That such funds may only be obligated to carry out construction projects identified in the respective military department’s unfunded priority list for fiscal year 2021 submitted to Congress: 
Provided further, That such projects are subject to authorization prior to obligation and expenditure of funds to carry out construction: 
Provided further, That not later than 30 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section and receive approval from the Committees on Appropriations of both Houses of Congress prior to obligation. 
124.For the purposes of this Act, the term congressional defense committees means the Committees on Armed Services of the House of Representatives and the Senate, the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the Senate, and the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the House of Representatives. 125.All amounts appropriated to the Department of Defense—Military Construction, Army, Department of Defense—Military Construction, Navy and Marine Corps, Department of Defense—Military Construction, Air Force, and Department of Defense—Military Construction, Defense-Wide accounts pursuant to the authorization of appropriations in a National Defense Authorization Act specified for fiscal year 2021 in the funding table in section 4601 of that Act shall be immediately available and allotted to contract for the full scope of authorized projects. 
126.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2023: Military Construction, Army, $224,900,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Army in the report accompanying this Act; 
Military Construction, Navy and Marine Corps, $144,900,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Navy and Marine Corps in the report accompanying this Act; Military Construction, Air Force, $166,500,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Air Force, in the report accompanying this Act; 
Military Construction, Army Reserve, $10,200,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Army Reserve, in the report accompanying this Act; Military Construction, Navy Reserve, $3,500,000, shall be used for the projects, and in the amounts, specified under the heading Military Construction, Navy Reserve, in the report accompanying this Act; and 
Family Housing Construction, Army, $4,500,000, shall be used for the projects, and in the amounts, specified under the heading Family Housing Construction, Army , in the report accompanying this Act: Provided, That such funds may only be obligated to carry out construction projects identified in the respective military department’s cost to complete projects list of previously appropriated projects submitted to Congress: Provided further, That such projects are subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That not later than 30 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section and receive approval from the Committees on Appropriations of both Houses of Congress prior to obligation. 127.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2023: 
Family Housing Operation and Maintenance, Army, $25,000,000; Family Housing Operation and Maintenance, Navy and Marine Corps, $50,000,000; and 
Family Housing Operation and Maintenance, Air Force, $60,000,000. 128.Notwithstanding any other provision of law, funds made available under each heading in this title shall only be used for the purposes specifically described under that heading. 
129.Notwithstanding any other provision of law, none of the funds appropriated in this or any other Act for a military construction project, as defined by section 2801 of title 10, United States Code, for any of fiscal years 2016 through 2020 or for fiscal year 2021 may be obligated, expended, or used to design, construct, or carry out— (1)a project to construct a wall, barrier, fence, or road along the Southern border of the United States; 
(2)a road to provide access to a wall, barrier, or fence constructed along the Southern border of the United States; or (3)any military construction project for which funds were appropriated for any of fiscal years 2016 through 2020, but that were rescinded or postponed by reason of the declaration of a national emergency on February 15, 2019. 
130.None of the funds appropriated in this Act for a military construction project, as defined by section 2801 of title 10, United States Code, for fiscal year 2021 may be obligated, expended, or used to construct a project located on a military installation bearing the name of a confederate officer, except in the case that a process to replace such names has been initiated.  IIDepartment of veterans affairsVeterans benefits administrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers’ retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $2,813,922,000, to remain available until expended, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2020; and in addition, $130,227,650,000, to remain available until expended, which shall become available on October 1, 2021: Provided, That not to exceed $20,115,000 of the amount made available for fiscal year 2022 under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration, and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, $14,946,618,000, to remain available until expended and to become available on October 1, 2021: Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen’s indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21 of title 38, United States Code, $2,148,000, to remain available until expended, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2020; and in addition, $136,950,000, to remain available until expended, which shall become available on October 1, 2021. Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That, during fiscal year 2021, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $204,400,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $33,826, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,469,522.In addition, for administrative expenses necessary to carry out the direct loan program, $424,272, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,186,000.General operating expenses, veterans benefits administrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $3,187,000,000 (reduced by $1,000,000) (reduced by $1,000,000) (increased by $1,000,000): Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: Provided further, That, of the funds made available under this heading, not to exceed 10 percent shall remain available until September 30, 2022.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), monthly assistance allowances authorized by section 322(d) of title 38, United States Code, grants authorized by section 521A of title 38, United States Code, administrative expenses necessary to carry out sections 322(d) and 521A of title 38, United States Code, and hospital care and medical services authorized by section 1787 of title 38, United States Code; $497,468,000 (increased by $5,000,000) (reduced by $300,000,000) (increased by $300,000,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $3,000,000) (increased by $1,500,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $1,000,000) (increased by $1,500,000) (increased by $1,500,000) (increased by $2,000,000) (reduced by $1,000,000) (increased by $1,000,000) (increased by $1,000,000), which shall be in addition to funds that become available on October 1, 2020: Provided, That, of the amount provided in Public Law 116–94 that becomes available on October 1, 2020 under this heading and was made available until September 30, 2021, $5,594,318,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985; and, in addition, $58,897,219,000, plus reimbursements, shall become available on October 1, 2021, and shall remain available until September 30, 2022: Provided further, That, of the amount made available on October 1, 2021, under this heading, $1,500,000,000 shall remain available until September 30, 2023: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: Provided further, That, the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs: Provided further, That, the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading for medical supplies and equipment are available for the acquisition of prosthetics designed specifically for female veterans.Medical community careFor necessary expenses for furnishing health care to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, $1,380,800,000 (reduced by $5,000,000) (increased by $1,000,000), which shall be in addition to funds that become available on October 1, 2020: Provided, That, of the amount provided in Public Law 116–94 that becomes available on October 1, 2020 under this heading and was made available until September 30, 2021, $3,847,180,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985; and, in addition, $20,148,244,000, plus reimbursements, shall become available on October 1, 2021, and shall remain available until September 30, 2022: Provided further, That, of the amount made available on October 1, 2021, under this heading, $2,000,000,000 shall remain available until September 30, 2023.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $279,880,000 (increased by $2,000,000), which shall be in addition to funds that become available on October 1, 2020: Provided, That, of the amount provided in Public Law 116–94 that becomes available on October 1, 2020 under this heading and was made available until September 30, 2021, $886,235,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985; and, in addition, $8,403,117,000, plus reimbursements, shall become available on October 1, 2021, and shall remain available until September 30, 2022: Provided further, That, of the amount made available on October 1, 2021, under this heading, $150,000,000 shall remain available until September 30, 2023.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services; $170,120,000 (increased by $274,900,000) (reduced by $274,900,000), which shall be in addition to funds that become available on October 1, 2020: Provided, That, of the amount provided in Public Law 116–94 that becomes available on October 1, 2020 under this heading and was made available until September 30, 2021, $441,385,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985; and in addition, $6,734,680,000, plus reimbursements, shall become available on October 1, 2021, and shall remain available until September 30, 2022: Provided further, That, of the amount made available on October 1, 2021, under this heading, $250,000,000 shall remain available until September 30, 2023.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $840,000,000 (reduced by $1,000,000) (increased by $1,000,000), plus reimbursements, shall remain available until September 30, 2022: Provided, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading are available for prosthetic research specifically for female veterans, and for toxic exposure research.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $349,000,000, of which not to exceed 10 percent shall remain available until September 30, 2022.Departmental administrationGeneral administration(including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $355,911,000 (reduced by $1,500,000) (reduced by $1,300,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $3,000,000) (reduced by $1,500,000) (reduced by $1,500,000) (reduced by $1,000,000), of which not to exceed 10 percent shall remain available until September 30, 2022: Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration.Board of veterans appealsFor necessary operating expenses of the Board of Veterans Appeals, $198,000,000, of which not to exceed 10 percent shall remain available until September 30, 2022.Information technology systems(including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $4,912,000,000 (reduced by $3,500,000) (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $2,000,000), plus reimbursements, of which $540,385,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That $1,211,238,000 (reduced by $3,500,000) (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $2,000,000) shall be for pay and associated costs, of which not to exceed 3 percent shall remain available until September 30, 2022: Provided further, That $3,205,216,000 shall be for operations and maintenance, of which not to exceed 5 percent shall remain available until September 30, 2022: Provided further, That $495,546,000 shall be for information technology systems development, and shall remain available until September 30, 2022: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued:  Provided further, That amounts made available for the Information Technology Systems account for development may be transferred among projects or to newly defined projects:  Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: Provided further, That the funds made available under this heading for information technology systems development shall be for the projects, and in the amounts, specified under this heading in the report accompanying this Act.Veterans electronic health recordFor activities related to implementation, preparation, development, interface, management, rollout, and maintenance of a Veterans Electronic Health Record system, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, and salaries and expenses of employees hired under titles 5 and 38, United States Code, $2,627,000,000, to remain available until September 30, 2023, of which $1,184,485,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress quarterly reports detailing obligations, expenditures, and deployment implementation by facility: Provided further, That the funds provided in this account shall only be available to the Office of the Deputy Secretary, to be administered by that Office: Provided further, That none of the funds made available under this heading may be obligated in a manner inconsistent with deployment schedules provided to the Committees on Appropriations unless the Secretary of Veterans Affairs provides notification to the Committees on Appropriations of such change and an approval is issued.Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $228,000,000 (increased by $1,300,000), of which not to exceed 10 percent shall remain available until September 30, 2022.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406, and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $1,373,000,000, of which $980,638,000 shall remain available until September 30, 2025, and of which $392,362,000 shall remain available until expended, of which $237,198,000 shall be available for seismic improvement projects and seismic program management activities, including for projects that would otherwise be funded by the Construction, Minor Projects, Medical Facilities or National Cemetery Administration accounts: Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and funds provided for the purchase, security, and maintenance of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project that has not been notified to Congress through the budgetary process or that has not been approved by the Congress through statute, joint resolution, or in the explanatory statement accompanying such Act and presented to the President at the time of enrollment: Provided further, That such sums as may be necessary shall be available to reimburse the General Administration account for payment of salaries and expenses of all Office of Construction and Facilities Management employees to support the full range of capital infrastructure services provided, including minor construction and leasing services:  Provided further, That funds made available under this heading for fiscal year 2021, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2021; and (2) by the awarding of a construction contract by September 30, 2022: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above: Provided further, That notwithstanding the requirements of section 8104(a) of title 38, United States Code, amounts made available under this heading for seismic improvement projects and seismic program management activities shall be available for the completion of both new and existing seismic projects of the Department.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406, and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $400,000,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until September 30, 2025, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes.Grants for construction ofstate extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $90,000,000 (increased by $3,000,000), to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $45,000,000, to remain available until expended.Administrative provisions(including transfer of funds) 201.Any appropriation for fiscal year 2021 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed.(including transfer of funds) 
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2021, in this or any other Act, under the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code. 204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home. 
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs. 206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2020. 
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions.(including transfer of funds) 208.Notwithstanding any other provision of law, during fiscal year 2021, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans’ Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2021 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2021 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program. 
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(including transfer of funds) 210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management, the Office of Employment Discrimination Complaint Adjudication, and the Office of Diversity and Inclusion for all services provided at rates which will recover actual costs but not to exceed $60,096,000 (reduced by $5,000,000) (increased by $5,000,000) for the Office of Resolution Management, $6,100,000 for the Office of Employment Discrimination Complaint Adjudication, and $5,294,000 for the Office of Diversity and Inclusion: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service. 
211.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received.(including transfer of funds) 
212.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects. 213.Amounts made available under Medical Services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and (2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department.(including transfer of funds) 
214.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to the Medical Services and Medical Community Care accounts to remain available until expended for the purposes of these accounts. 215.The Secretary of Veterans Affairs may enter into agreements with Federally Qualified Health Centers in the State of Alaska and Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, to provide healthcare, including behavioral health and dental care, to veterans in rural Alaska. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands which are not within the boundaries of the municipality of Anchorage or the Fairbanks North Star Borough.(including transfer of funds) 
216.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts. 217.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a report on the financial status of the Department of Veterans Affairs for the preceding quarter: Provided, That, at a minimum, the report shall include the direction contained in the paragraph entitled Quarterly reporting, under the heading General Administration in the joint explanatory statement accompanying Public Law 114–223.(including transfer of funds) 
218.Amounts made available under the Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, Board of Veterans Appeals, General Administration, and National Cemetery Administration accounts for fiscal year 2021 may be transferred to or from the Information Technology Systems account: Provided, That such transfers may not result in a more than 10 percent aggregate increase in the total amount made available by this Act for the Information Technology Systems account: Provided further, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.(including transfer of funds) 
219.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2021 for Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $322,932,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress: Provided further, That section 219 of title II of division F of Public Law 116–94 is repealed.(including transfer of funds) 
220.Of the amounts appropriated to the Department of Veterans Affairs which become available on October 1, 2021, for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, up to $327,126,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds) 
221.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That, notwithstanding section 1704(b)(3) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), amounts transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund shall remain available until expended.(including transfer of funds) 
222.Of the amounts available in this title for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code. 223.The Secretary of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in a major construction project that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings. 
224.None of the funds made available for Construction, Major Projects may be used for a project in excess of the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations unless the Secretary of Veterans Affairs receives approval from the Committees on Appropriations of both Houses of Congress. 225.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report containing performance measures and data from each Veterans Benefits Administration Regional Office: Provided, That, at a minimum, the report shall include the direction contained in the section entitled Disability claims backlog, under the heading General Operating Expenses, Veterans Benefits Administration in the joint explanatory statement accompanying Public Law 114–223: Provided further, That the report shall also include information on the number of appeals pending at the Veterans Benefits Administration as well as the Board of Veterans Appeals on a quarterly basis. 
226.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another. 227.The Secretary of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $1,000,000.(including transfer of funds) 
228.The Secretary of Veterans Affairs, upon determination that such action is necessary to address needs of the Veterans Health Administration, may transfer to the Medical Services account any discretionary appropriations made available for fiscal year 2021 in this title (except appropriations made to the General Operating Expenses, Veterans Benefits Administration account) or any discretionary unobligated balances within the Department of Veterans Affairs, including those appropriated for fiscal year 2021, that were provided in advance by appropriations Acts: Provided, That transfers shall be made only with the approval of the Office of Management and Budget: Provided further, That the transfer authority provided in this section is in addition to any other transfer authority provided by law: Provided further, That no amounts may be transferred from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such authority to transfer may not be used unless for higher priority items, based on emergent healthcare requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by Congress: Provided further, That, upon determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation and shall be available for the same purposes as originally appropriated: Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request.(including transfer of funds) 
229.Amounts made available for the Department of Veterans Affairs for fiscal year 2021, under the Board of Veterans Appeals and the General Operating Expenses, Veterans Benefits Administration accounts may be transferred between such accounts: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request. 
230.The Secretary of Veterans Affairs may not reprogram funds among major construction projects or programs if such instance of reprogramming will exceed $7,000,000, unless such reprogramming is approved by the Committees on Appropriations of both Houses of Congress. 231. (a)The Secretary of Veterans Affairs shall ensure that the toll-free suicide hotline under section 1720F(h) of title 38, United States Code— 
(1)provides to individuals who contact the hotline immediate assistance from a trained professional; and (2)adheres to all requirements of the American Association of Suicidology. 
(b) 
(1)None of the funds made available by this Act may be used to enforce or otherwise carry out any Executive action that prohibits the Secretary of Veterans Affairs from appointing an individual to occupy a vacant civil service position, or establishing a new civil service position, at the Department of Veterans Affairs with respect to such a position relating to the hotline specified in subsection (a). (2)In this subsection— 
(A)the term civil service has the meaning given such term in section 2101(1) of title 5, United States Code; and (B)the term Executive action includes— 
(i)any Executive order, presidential memorandum, or other action by the President; and (ii)any agency policy, order, or other directive. 
(c) 
(1)The Secretary of Veterans Affairs shall conduct a study on the effectiveness of the hotline specified in subsection (a) during the 5-year period beginning on January 1, 2016, based on an analysis of national suicide data and data collected from such hotline. (2)At a minimum, the study required by paragraph (1) shall— 
(A)determine the number of veterans who contact the hotline specified in subsection (a) and who receive follow up services from the hotline or mental health services from the Department of Veterans Affairs thereafter; (B)determine the number of veterans who contact the hotline who are not referred to, or do not continue receiving, mental health care who commit suicide; and 
(C)determine the number of veterans described in subparagraph (A) who commit or attempt suicide. 232.None of the funds in this or any other Act may be used to close Department of Veterans Affairs (VA) hospitals, domiciliaries, or clinics, conduct an environmental assessment, or to diminish healthcare services at existing Veterans Health Administration medical facilities located in Veterans Integrated Service Network 23 as part of a planned realignment of VA services until the Secretary provides to the Committees on Appropriations of both Houses of Congress a report including the following elements— 
(1)a national realignment strategy that includes a detailed description of realignment plans within each Veterans Integrated Services Network (VISN), including an updated Long Range Capital Plan to implement realignment requirements; (2)an explanation of the process by which those plans were developed and coordinated within each VISN; 
(3)a cost versus benefit analysis of each planned realignment, including the cost of replacing Veterans Health Administration services with contract care or other outsourced services; (4)an analysis of how any such planned realignment of services will impact access to care for veterans living in rural or highly rural areas, including travel distances and transportation costs to access a VA medical facility and availability of local specialty and primary care; 
(5)an inventory of VA buildings with historic designation and the methodology used to determine the buildings’ condition and utilization; (6)a description of how any realignment will be consistent with requirements under the National Historic Preservation Act; and 
(7)consideration given for reuse of historic buildings within newly identified realignment requirements: Provided, That, this provision shall not apply to capital projects in VISN 23, or any other VISN, which have been authorized or approved by Congress. 
233.Effective during the period beginning on October 1, 2018 and ending on January 1, 2024, none of the funds made available to the Secretary of Veterans Affairs by this or any other Act may be obligated or expended in contravention of the Veterans Health Administration Clinical Preventive Services Guidance Statement on the Veterans Health Administration’s Screening for Breast Cancer Guidance published on May 10, 2017, as issued by the Veterans Health Administration National Center for Health Promotion and Disease Prevention. 234. (a)Chapter 17 of title 38, United States Code, is amended by inserting after section 1720I the following new section: 
 
1720J.Provision of assisted reproductive technology or adoption reimbursements for certain disabled veterans 
(a)Provision of servicesSubject to the availability of appropriations, the Secretary may provide— (1)fertility counseling and treatment using assisted reproductive technology to a covered veteran or the spouse of a covered veteran; or 
(2)adoption reimbursement to a covered veteran. (b)LimitationsAmounts made available for the purposes specified in subsection (a) are subject to the requirements for funds contained in section 508 of division H of the Consolidated Appropriations Act, 2017 (Public Law 115–31). 
(c)DefinitionsIn this section: (1)The term adoption reimbursement means reimbursement for the adoption-related expenses for an adoption that is finalized after the date of the enactment of this section under the same terms as apply under the adoption reimbursement program of the Department of Defense, as authorized in Department of Defense Instruction 1341.09, including the reimbursement limits and requirements set forth in such instruction, as in effect on the date of the enactment of this section. 
(2)The term assisted reproductive technology means benefits relating to reproductive assistance provided to a member of the Armed Forces who incurs a serious injury or illness on active duty pursuant to section 1074(c)(4)(A) of title 10, as described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such policy, as in effect on the date of the enactment of this section, including any limitations on the amount of such benefits available to such a member, except that— (A)the periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of the first part IV of such memorandum shall not apply; and 
(B)such term includes embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage. (3)The term covered veteran means a veteran who has a service-connected disability that results in the inability of the veteran to procreate without the use of fertility treatment.. 
(b)The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720I the following new item:   1720J. Provision of assisted reproductive technology or adoption reimbursements for certain disabled veterans.. 235.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code. 
236.Section 842 of Public Law 109–115 shall not apply to conversion of an activity or function of the Veterans Health Administration, Veterans Benefits Administration, or National Cemetery Administration to contractor performance by a business concern that is at least 51 percent owned by one or more Indian tribes as defined in section 5304(e) of title 25, United States Code, or one or more Native Hawaiian Organizations as defined in section 637(a)(15) of title 15, United States Code. 237. (a)Except as provided in subsection (b), the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Labor, shall discontinue using Social Security account numbers to identify individuals in all information systems of the Department of Veterans Affairs as follows: 
(1)For all veterans submitting to the Secretary of Veterans Affairs new claims for benefits under laws administered by the Secretary, not later than 5 years after the date of the enactment of this Act. (2)For all individuals not described in paragraph (1), not later than 8 years after the date of the enactment of this Act. 
(b)The Secretary of Veterans Affairs may use a Social Security account number to identify an individual in an information system of the Department of Veterans Affairs if and only if the use of such number is required to obtain information the Secretary requires from an information system that is not under the jurisdiction of the Secretary. 238.For funds provided to the Department of Veterans Affairs for each of fiscal year 2021 and 2022 for Medical Services, section 239 of division A of Public Law 114–223 shall apply. 
239.None of the funds appropriated in this or prior appropriations Acts or otherwise made available to the Department of Veterans Affairs may be used to transfer any amounts from the Filipino Veterans Equity Compensation Fund to any other account within the Department of Veterans Affairs. 240.Of the funds provided to the Department of Veterans Affairs for each of fiscal year 2021 and fiscal year 2022 for Medical Services, funds may be used in each year to carry out and expand the child care program authorized by section 205 of Public Law 111–163, notwithstanding subsection (e) of such section. 
241.None of the funds appropriated or otherwise made available in this title may be used by the Secretary of Veterans Affairs to enter into an agreement related to resolving a dispute or claim with an individual that would restrict in any way the individual from speaking to members of Congress or their staff on any topic not otherwise prohibited from disclosure by Federal law or required by Executive order to be kept secret in the interest of national defense or the conduct of foreign affairs. 242.For funds provided to the Department of Veterans Affairs for each of fiscal year 2021 and 2022, section 258 of division A of Public Law 114–223 shall apply. 
243. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency of the United States Government over which such Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede the access of such Inspector General to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to such Inspector General and expressly limits the right of access of such Inspector General. (b)A department or agency covered by this section shall provide its Inspector General access to all records, documents, and other materials in a timely manner. 
(c)Each Inspector General covered by this section shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.). (d)Each Inspector General covered by this section shall report to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives within 5 calendar days of any failure by any department or agency covered by this section to comply with this section. 
244.None of the funds made available in this Act may be used in a manner that would increase wait times for veterans who seek care at medical facilities of the Department of Veterans Affairs. 245.None of the funds appropriated or otherwise made available by this Act to the Veterans Health Administration may be used in fiscal year 2021 to convert any program which received specific purpose funds in fiscal year 2020 to a general purpose funded program unless the Secretary of Veterans Affairs submits written notification of any such proposal to the Committees on Appropriations of both Houses of Congress at least 30 days prior to any such action and an approval is issued by the Committees. 
246. 
(a)Except as provided by subsection (b), none of the funds made available by this Act may be used by the Secretary of Veterans Affairs to purchase, breed, transport, house, feed, maintain, dispose of, or experiment on, dogs as part of the conduct of any study including an assignment of pain category D or E, as defined by the Pain and Distress Categories of the Department of Agriculture (or such successor categories developed pursuant to section 13 of the Animal Welfare Act (7 U.S.C. 2143)). (b)Subsection (a) shall not apply to training programs or studies of service dogs described in section 1714 of title 38, United States Code, or section 17.148 of title 38, Code of Federal Regulations. 
247.None of the funds made available by this Act may be used by the Secretary of Veterans Affairs to close the community based outpatient clinic located in Bainbridge, New York, until the Secretary of Veterans Affairs submits to the Committees on Appropriations of the House of Representatives and the Senate a market area assessment. 248. (a)Not later than 180 days after the date of the enactment of this Act, and not less frequently than once every 5-year period thereafter, the Secretary of Veterans Affairs shall update the handbook of the Department of Veterans Affairs titled Planning and Activating Community Based Outpatient Clinics, or a successor handbook, to reflect current policies, best practices, and clarify the roles and responsibilities of the personnel of the Department involved in the leasing projects of the Department. 
(b)The Secretary shall ensure that the handbook specified in subsection (a) defines community based outpatient clinic in the same manner as such term is defined in the Veterans Health Administration Site Tracking database (commonly known as VAST) as of the date of the enactment of this Act. (c)The Secretary shall ensure that the Veterans Health Administration incorporates the best practices contained in the handbook specified in subsection (a) in conducting oversight of the medical centers of the Department of Veterans Affairs and the Veterans Integrated Service Network. 
(d)Not later than 180 days after the date of the enactment of this Act, the Secretary shall provide guidance and training to employees of the Veterans Health Administration for the use of the handbook specified in subsection (a). The Secretary shall update such guidance and training together with each update of such handbook. 249.Amounts made available for the Veterans Health Administration, Medical Community Care account in this or any other Act for fiscal years 2021 and 2022 may be used for expenses that would have otherwise been payable from the Veterans Choice Fund established by section 802 of the Veterans Access, Choice, and Accountability Act, as amended (38 U.S.C. 1701 note). 
250.Obligations and expenditures applicable to the Medical Services account in fiscal years 2017 through 2019 for aid to state homes (as authorized by section 1741 of title 38, United States Code) shall remain in the Medical Community Care account for such fiscal years. 251. Of the total amounts made available on October 1, 2020, under the headings Department of Veterans Affairs—Veterans Health Administration—Medical Services, Department of Veterans Affairs—Veterans Health Administration—Medical Community Care, Department of Veterans Affairs—Veterans Health Administration—Medical Support and Compliance, and Department of Veterans Affairs—Veterans Health Administration—Medical Facilities, $660,691,000 shall be made available for gender-specific care for women.  
IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $15,000 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $84,100,000, to remain available until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $37,100,000: Provided, That $3,286,509 shall be available for the purpose of providing financial assistance as described and in accordance with the process and reporting procedures set forth under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $2,000 for official reception and representation expenses, $81,815,000, of which not to exceed $15,000,000 shall remain available until September 30, 2023. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $73,100,000, to remain available until September 30, 2022; of which $8,800,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi: Provided, That of the amounts made available under this heading from funds available in the Armed Forces Retirement Home Trust Fund, $22,000,000 shall be paid from the general fund of the Treasury to the Trust Fund.Administrative provision 
301.Amounts deposited into the special account established under 10 U.S.C. 7727 are appropriated and shall be available until expended to support activities at the Army National Military Cemeteries. IVOverseas Contingency OperationsDepartment of DefenseMilitary construction, armyFor an additional amount for Military Construction, Army, $16,111,000, to remain available until September 30, 2025, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, navy and marine corpsFor an additional amount for Military Construction, Navy and Marine Corps, $70,020,000, to remain available until September 30, 2025, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, air forceFor an additional amount for Military Construction, Air Force $263,869,000, to remain available until September 30, 2025, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative provision 
401.None of the funds appropriated for military construction projects outside the United States under this title may be obligated or expended for planning and design of any project associated with the European Deterrence Initiative until the Secretary of Defense develops and submits to the congressional defense committees, in a classified and unclassified format, a list of all of the military construction projects associated with the European Deterrence Initiative which the Secretary anticipates will be carried out during each of the fiscal years 2022 through 2026. VGeneral provisions 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates. 503.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E–Commerce technologies and procedures in the conduct of their business practices and public service activities. 
504.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 505.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act. 
506.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives. 507. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or 
(2)the report contains confidential or proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
508. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
509.None of the funds made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 510.None of the funds made available in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989. 
511.None of the funds made available by this Act may be used by the Department of Defense or the Department of Veterans Affairs to lease or purchase new light duty vehicles for any executive fleet, or for an agency’s fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 512.None of the funds made available by this Act may be used in contravention of section 101(e)(8) of title 10, United States Code. 
513.Notwithstanding any other provision of law, none of the funds appropriated in this or any other Act for a military construction project, as defined by section 2801 of title 10, United States Code, for any of fiscal years 2016 through 2020 or for fiscal year 2021 may be obligated, expended, or used to design, construct, or carry out— (1)a project to construct a wall, barrier, fence, or road along the Southern border of the United States; 
(2)a road to provide access to a wall, barrier, or fence constructed along the Southern border of the United States; or (3)any military construction project for which funds were appropriated for any of fiscal years 2016 through 2020, but that were rescinded or postponed by reason of the declaration of a national emergency on February 15, 2019. 
514. 
(a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). (b)The entities listed in this subsection are the following: 
 
 
 
Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV 
Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY 
Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC 
Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York 
Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York 
Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York 
Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  
Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut 
Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India 
Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada 
Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, UruguayBriar Hall Operations LLC, New York, New York 
DT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New YorkDT Dubai II Golf Manager LLC, New York, New York 
DT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New YorkDT India Venture LLC, New York, New York 
DT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New YorkDT Marks Baku Managing Member Corp, New York, New York  
DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New YorkDT Marks Dubai II LLC, New York, New York 
DT Marks Dubai II Member Corp, New York, New YorkDT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New York 
DT Marks Jersey City LLC, New York, New YorkDT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New York 
DT Marks Qatar Member Corp, New York, New YorkDT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New York 
DT Marks Pune LLC, New York, New YorkDT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New York 
DT Marks Pune II Managing Member Corp, New York, New YorkDT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New York 
DT Marks Vancouver LP, New York, New YorkDT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New York 
DT Marks Worli Member Corp, New York, New YorkDT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New York 
Indian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New YorkJupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New York 
Lamington Family Holdings LLC, New York, New YorkLawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New York 
LFB Acquisition Member Corp, New York, New YorkMAR-A-LAGO CLUB, L.L.C., Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New York 
Nitto World Co, Limited, Turnberry, ScotlandOPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York  
OWO Developer LLC, New York, New YorkTIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, Ireland 
Ace Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJTrump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New York 
Trump Chicago Development LLC, New York, New YorkTrump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New York 
Trump Chicago Managing Member LLC, New York, New YorkTrump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New York 
Trump Chicago Residential Manager LLC, New York, New YorkTrump Chicago Retail LLC, New York, New YorkTrump Chicago Retail Manager LLC, New York, New York 
Trump Chicago Retail Member Corp, New York, New YorkTrump Drinks Israel Holdings LLC, New York, New York Trump Drinks Israel Holdings Member Corp, New York, New York 
Trump Drinks Israel LLC, New York, New YorkTrump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New York 
Trump Endeavor 12 Manager Corp, New York, New YorkTrump Golf Acquisitions LLC, New York, New YorkTrump Golf Coco Beach LLC, New York, New York 
Trump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New York 
Trump International Golf Club Scotland Limited, Aberdeen, ScotlandTrump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New York 
Trump International Hotel Hawaii LLC, New York, New YorkTrump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New York 
Trump Korean Projects LLC, New York, New York Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New York 
Trump Marks Baja Corp, New York, New YorkTrump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New York 
Trump Marks Beverages Corp, New York, New YorkTrump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New York 
Trump Marks Canouan, LLC New York, New YorkTrump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New York 
Trump Marks Dubai Corp, New York, New YorkTrump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New York 
Trump Marks Egypt LLC, New York, New YorkTrump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New York 
Trump Marks Ft. Lauderdale LLC, New York, New YorkTrump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New York 
Trump Marks Holdings LP (FKA Trump Marks LP), New York, New YorkTrump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New York 
Trump Marks Istanbul II Corp, New York, New YorkTrump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New York 
Trump Marks Jersey City LLC, New York, New YorkTrump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New York 
Trump Marks Menswear LLC, New York, New YorkTrump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York  
Trump Marks Mtg LLC, New York, New YorkTrump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New York  
Trump Marks New Rochelle Corp, New York, New York Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York  
Trump Marks Palm Beach LLC, New York, New York Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York  
Trump Marks Philadelphia Corp, New York, New York Trump Marks Philadelphia LLC, New York, New York Trump Marks Philippines Corp, New York, New York  
Trump Marks Philippines LLC, New York, New YorkTrump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  
Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York 
Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York 
Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York 
Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York 
Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York 
Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York 
Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York 
Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York 
Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York 
Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York 
Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York 
Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New YorkTrump Old Post Office LLC, New York, New York 
Trump Old Post Office Member Corp, New York, New YorkTrump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New York 
The Trump Organization, New York, New YorkTrump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New York 
Trump Palace/Parc LLC, New York, New YorkTrump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New York 
Trump Panama Hotel Management LLC, New York, New YorkTrump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New York 
Trump Park Avenue Acquisition LLC, New York, New YorkTrump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York  
Trump Payroll Corp, New York, New YorkTrump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New York 
Trump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New YorkTrump Productions LLC (former Rancho Lien LLC), New York, New YorkTrump Production Managing Member Inc, New York, New York 
Trump Project Manager Corp, New York, New York Trump Restaurants LLC, New York, New York Trump Riverside Management LLC, New York, New York 
Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  
Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  
Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  
Trump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New YorkTrump Tower Commercial LLC, New York, New York 
Trump Tower Managing Member Inc, New York, New YorkTrump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New York 
Trump Vineyard Estates Manager Corp, New York, New YorkTrump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New York 
Trump Virginia Acquisitions Manager Corp, New York, New YorkTrump Virginia Lot 5 LLC, New York, New YorkTrump Virginia Lot 5 Manager Corp, New York, New York  
Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New York 
Trump World Productions Manager Corp, New York, New YorkTrump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New York 
Trump's Castle Management Corp, Atlantic City, NJTrump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, Scotland 
Turnberry Scotland LLC, Turnberry, ScotlandTW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland  
TW Venture I Managing Member Corp, Palm Beach, Florida TW Venture II Managing Member Corp, Doonbeg, IrelandUltimate Air Corp, New York, New York 
Unit 2502 Enterprises Corp, Chicago, IL Unit 2502 Enterprises LLC, Chicago, IL VHPS LLC, Los Angeles, CA 
West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  
White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  
Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  
The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  
Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  
The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York 
DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York 
DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  
DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York 
DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York 
DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York 
DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York 
DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York 
DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  
DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  
DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  
THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  
Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York 
TC MARKS BUENOS AIRES LLC, New York, New York Midland Associates, New York, New YorkMiss Universe L.P., LLLP (formerly Trump Pageants, L.P.), New York, New York  
Trump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York 40 Wall Street LLC, New York, New York 
401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA Caribuslness Investments, S.R.L., Dominican Republic  
County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York DJT Operations I LLC, New York, New York  
DT Connect II LLC, Palm Beach, FloridaExcel Venture I LLC, St. Martin, French West Indies Fifty-Seventh Street Associates LLC, New York, New York  
Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY Trump Turnberry , Turnberry, Scotland  
The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New YorkTIHT Commercial LLC, New York, New York  
TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY Trump National Golf Club - Charlotte, Charlotte, NC  
Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland Trump Las Vegas Development LLC, Las Vegas, NV  
Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York Trump National Golf Club - Washington DC, Potomac Falls, VA  
1125 South Ocean LLC, Palm Beach, FloridaT Promotions LLC, New York, New York HWA 555 Owners, LLC, San Francisco, CA  
1290 Avenue of the Americas, A Tenancy-In-Common, New York, New YorkTrump Tower Triplex, New York, New York N/K/A DTW VENTURE LLC, Palm Beach, Florida  
THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FLTrump Toronto Hotel Management Corp, New York, New York  
Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL THC IMEA Development LLC, New York, New York  
DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NVAlbemarle Estate, Charlottesville, VA  
MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New YorkTrump International Golf Club, Dubai, UAE 
Trump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, IndonesiaSeven Springs, Bedford, NY 
Le Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South KoreaTrump Towers, Sunny Isles, FL 
D B Pace Acquisition, LLC, New York, NYDJT HOLDINGS LLC, New York, NY Golf Productions LLC, New York, NY 
T International Realty LLC, New York, NYTHC CENTRAL RESERVATIONS LLC, New York, NYTHC CHINA DEVELOPMENT LLC, New York, NY 
THC SALES & MARKETING LLC, New York, NYThe Trump-Equitable Fifth Avenue Company, New York, NYTRUMP 106 CPS LLC, New York, NY  
TRUMP BOOKS LLC /THE MIDAS TOUCH, New York, NYTRUMP CAROUSEL LLC, New York, NY TRUMP CPS LLC, New York, NY 
TRUMP FERRY POINT LLC, New York, NYTRUMP HOME MARKS LLC, New York, NYTRUMP ICE LLC, New York, NY 
STORAGE 106 LLC, New York, NYSC CLEVELAND MS MANAGEMENT LLC, Cleveland, MST RETAIL LLC, New York, NY 
WESTMINSTER HOTEL MANAGEMENT LLC, Livingston, NJGOLF RECREATION SCOTLAND LIMITED, Turnberry, ScotlandTRUMP DEVELOPMENT SERVICES LLC, New York, NY 
4T HOLDINGS TWO LLC, New York, NYT EXPRESS LLC, New York, NYThis division may be cited as the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2021.   Passed the House of Representatives July 24, 2020.Cheryl L. Johnson,Clerk.Gloria J. Lett,Deputy Clerk. 